Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT MARKED WITH [***]
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT, AS AMENDED.

 

 

EXECUTION VERSION

AMENDED AND RESTATED LICENSE, DEVELOPMENT AND COMMERCIALIZATION

AGREEMENT

by and between

ALLOS THERAPEUTICS, INC.,

a Delaware corporation

and

MUNDIPHARMA INTERNATIONAL CORPORATION LIMITED,

a Bermuda corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS

     2   

ARTICLE 2 LICENSES

     16   

2.1 Licenses to Mundipharma

     16   

2.2 License to Allos

     19   

2.3 Negative Covenant

     20   

2.4 No Implied Licenses

     20   

ARTICLE 3 GOVERNANCE

     20   

3.1 Joint Product Committee

     20   

3.2 Joint Manufacturing Committee

     23   

3.3 Good Faith

     23   

3.4 Scope of Governance

     23   

ARTICLE 4 PRODUCT DEVELOPMENT

     23   

4.1 Overview

     23   

4.2 Development Plan

     24   

4.3 Omitted

     25   

4.4 Future Development Activities

     25   

4.5 Development Costs

     29   

4.6 Diligence

     29   

4.7 Investigator Sponsored Studies

     29   

4.8 Data Exchange and Use

     30   

4.9 Development Reports

     30   

4.10 Development Records

     31   

4.11 Compliance with Laws

     31   

4.12 Allos’ Other Licensees

     31   

ARTICLE 5 REGULATORY MATTERS

     31   

5.1 Regulatory Responsibilities in the Licensed Territory

     31   

5.2 Regulatory Responsibilities in the Allos Territory

     33   

5.3 Regulatory Costs

     34   

5.4 Rights of Reference to Regulatory Materials

     34   

5.5 No Harmful Actions

     35   

5.6 Notification of Threatened Action

     35   

5.7 Adverse Event Reporting and Safety Data Exchange

     35   

5.8 Remedial Actions

     35   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

ARTICLE 6 COMMERCIALIZATION

     36   

6.1 Overview of Commercialization in the Licensed Territory

     36   

6.2 Commercialization Plan for Licensed Territory

     36   

6.3 Pricing

     37   

6.4 Pricing Approval

     37   

6.5 Reimbursement Approval

     37   

6.6 Commercial Diligence

     37   

6.7 Cross-Territorial Restrictions

     38   

6.8 Territorial Coordination

     39   

6.9 Reports

     40   

ARTICLE 7 COMPENSATION

     40   

7.1 Upfront Payment

     40   

7.2 Reimbursement of Joint Development Costs

     40   

7.3 Milestone Payments

     41   

7.4 Royalties

     42   

7.5 Blocked Currency

     44   

7.6 Foreign Exchange

     44   

7.7 Payment Method; Late Payments

     45   

7.8 Records

     45   

7.9 Audits

     45   

7.10 Taxes

     46   

ARTICLE 8 INTELLECTUAL PROPERTY MATTERS

     47   

8.1 Ownership of Inventions

     47   

8.2 Disclosure of Inventions; Patent Strategy Consultation

     48   

8.3 Prosecution of Patents

     48   

8.4 Patent Enforcement in the Licensed Territory

     49   

8.5 Patent Enforcement in the Allos Territory

     50   

8.6 PDX Patents

     51   

8.7 Infringement of Third Party Rights in the Licensed Territory

     51   

8.8 Patent Marking

     52   

8.9 Trademark Matters

     52   

ARTICLE 9 REPRESENTATIONS AND WARRANTIES; COVENANTS

     56   

9.1 Mutual Representations and Warranties

     56   

9.2 Additional Representations and Warranties of Allos

     57   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

9.3 Additional Representations and Warranties of Mundipharma

     61   

9.4 Covenants

     61   

9.5 No Other Representations or Warranties

     63   

ARTICLE 10 INDEMNIFICATION

     63   

10.1 Indemnification by Allos

     63   

10.2 Indemnification by Mundipharma

     63   

10.3 Shared Claims

     64   

10.4 Indemnification Procedures

     64   

10.5 Limitation of Liability

     65   

10.6 Insurance

     65   

ARTICLE 11 CONFIDENTIALITY

     65   

11.1 Confidentiality

     65   

11.2 Authorized Disclosure

     66   

11.3 Technical Publication

     66   

11.4 Publicity; Terms of Agreement

     67   

11.5 Prior Confidentiality Agreements

     68   

11.6 Return of Confidential Information

     68   

11.7 Unauthorized Use

     68   

11.8 Exclusive Property

     68   

ARTICLE 12 TERM AND TERMINATION

     69   

12.1 Term

     69   

12.2 Termination for Breach

     69   

12.3 Termination for Patent Challenge

     69   

12.4 Unilateral Termination by Mundipharma

     69   

12.5 Termination for Bankruptcy

     71   

12.6 Effect of Termination

     72   

12.7 Survival

     75   

ARTICLE 13 DISPUTE RESOLUTION

     76   

13.1 Arbitration

     76   

13.2 Referred from JPC

     76   

13.3 Equitable Relief

     77   

13.4 Governing Law

     77   

13.5 Patent and Trademark Disputes

     77   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

ARTICLE 14 MISCELLANEOUS

     77   

14.1 Entire Agreement; Amendment

     77   

14.2 Force Majeure

     78   

14.3 Notices

     78   

14.4 No Strict Construction; Interpretation; Headings

     79   

14.5 Assignment

     80   

14.6 Performance by Affiliates

     80   

14.7 Further Actions

     80   

14.8 Severability

     80   

14.9 No Waiver

     80   

14.10 Independent Contractors

     80   

14.11 English Language

     81   

14.12 Counterparts

     81   

14.13 Non-Solicitation of Employees

     81   

14.14 Expenses

     81   

14.15 Intellectual Property

     81   

14.16 Modification of Licensed Territory

     81   

14.17 Switzerland Option

     82   

14.18 Amendment and Restatement

     82   

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED LICENSE, DEVELOPMENT AND COMMERCIALIZATION

AGREEMENT

This AMENDED AND RESTATED LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
(this “Agreement”) is entered into as of May 29, 2013 (the “Effective Date”) by
and between ALLOS THERAPEUTICS, INC., a Delaware corporation having a place of
business at 11080 Circle Point Road, Suite 430, Westminster, Colorado 80020,
U.S. (“Allos”), and MUNDIPHARMA INTERNATIONAL CORPORATION LIMITED, a Bermuda
corporation having a place of business at Mundipharma House, 14 Par-la-Ville
Road, P.O. Box HM 2332, Hamilton HM JX, Bermuda (“Mundipharma”). Allos and
Mundipharma are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

RECITALS

WHEREAS, Allos has rights to a proprietary anti-folate product known as
pralatrexate (tradename Folotyn), which has received an accelerated regulatory
approval in the U.S. for treatment of patients with relapsed or refractory
peripheral T-cell lymphoma and for which a drug approval application has been
submitted to the European Medicines Agency for treatment of patients with
relapsed or refractory peripheral T-cell lymphoma;

WHEREAS, Mundipharma possesses resources and expertise in the development,
manufacture, marketing and commercialization of pharmaceutical products;

WHEREAS, Allos and Mundipharma entered into that certain License, Development
and Commercialization Agreement, dated as of May 10, 2011 (the “Original
Agreement”), pursuant to which Allos and Mundipharma agreed to collaborate to
pursue regulatory approval of Folotyn for relapsed or refractory peripheral
T-cell lymphoma by the EMA, and in other countries in the Licensed Territory,
and to collaborate in the development of Folotyn in other Oncology Indications,
all pursuant to a mutually agreed development plan, with Mundipharma having
exclusive rights to develop and commercialize Folotyn for all indications in the
Licensed Territory, and Allos retaining all other Folotyn commercialization
rights, all on the terms and conditions set forth herein;

WHEREAS, Mundipharma or its designee and Allos also entered into a separate
Supply Agreement, dated as of May 10, 2011, as amended and restated as of the
date hereof (the “Supply Agreement”), pursuant to which Mundipharma or its
designee agreed to purchase its requirements of Folotyn from Allos and Allos
agreed to supply Folotyn to Mundipharma or its designee on the terms and
conditions set forth therein; and

WHEREAS, the Parties desire to amend and restate the Original Agreement in order
to modify the scope of the Licensed Territory and the respective Development
obligations of the Parties, as more particularly set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

1.1 Omitted.

1.2 “Acquiror” has the meaning set forth in Section 14.5.

1.3 “Active Pharmaceutical Ingredient” or “API” means [***].

1.4 “Additional Study” has the meaning set forth in Section 4.4(b).

1.5 Omitted.

1.6 “Affiliate” means, with respect to either Party, any person, firm, trust,
corporation, partnership or other entity or combination thereof that directly or
indirectly controls, is controlled by or is under common control with such
Party; the term “control” (including, with correlative meaning, the terms
“controlled by” or “under common control with”) meaning direct or indirect
ownership of fifty percent (50%) or more, including ownership by trusts with
substantially the same beneficial interests, of the voting and equity rights of
such person, firm, trust, corporation, partnership or other entity or
combination thereof, or the power to direct the management of such person, firm,
trust, corporation, partnership or other entity or combination thereof.

1.7 Omitted.

1.8 “Allos-Facilitated ISS” means an ISS that Allos authorizes or facilitates in
accordance with Section 4.7.

1.9 “Allos Indemnitees” has the meaning set forth in Section 10.2.

1.10 “Allos ISS Technology” means (a) all Information that (i) is necessary or
useful for the Development or Commercialization of a Product in the Field,
(ii) is Controlled by Allos or its Affiliates during the Term, and (iii) arises
from an Allos-Facilitated ISS, and (b) any Patent (other than a Joint Patent)
that (x) claims the Product or the API or the manufacture or use in the Field of
the Product or the API, (y) is Controlled by Allos or its Affiliates during the
Term, and (z) claims an invention arising from an Allos-Facilitated ISS;
provided, the use of “Affiliate” in this definition shall exclude any Third
Party that becomes an Affiliate of Allos after the Effective Date due to a
Change of Control of Allos, except to the extent such Third Party’s Information
or Patents are Controlled by Allos (or its Acquiror) or any of its other
Affiliates and are necessary for the Development or Commercialization of the
Product and are utilized in respect of the Product or the API in the Allos
Territory.

1.11 “Allos Know-How” means all Information that (a) is necessary or useful for
the Development or Commercialization of a Product in the Field but is not
directed to the manufacture of a Product and (b) (i) is Controlled by Allos or
its Affiliates as of the Effective Date or (ii) is Controlled by Allos or its
Affiliates during the Term and arises from a Shared Study (including any
Incremental Study that becomes an Additional Study upon Mundipharma’s exercise
of the Opt-In

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

2



--------------------------------------------------------------------------------

Right under Section 4.4(c)(v)); provided, the use of “Affiliate” in this
definition shall exclude any Third Party that becomes an Affiliate of Allos
after the Original Effective Date due to a Change of Control of Allos, except to
the extent such Third Party’s Information is Controlled by Allos (or its
Acquiror) or any of its other Affiliates and is necessary for the Development or
Commercialization of the Product and is utilized in respect of the Product or
the API in the Allos Territory; and provided further that, “Allos Know-How”
excludes (x) Information arising from any Incremental Study (with respect to
which Mundipharma does not exercise its Opt-In Right under Section 4.4(c)(v)) or
Investigator-Sponsored Study, and (y) Allos Manufacturing Know-How.

1.12 “Allos Manufacturing Know-How” means all Information that is necessary or
useful for the manufacture and quality testing of a Product in the Field and is
Controlled by Allos or its Affiliates as of the Effective Date or during the
Term; provided, the use of “Affiliate” in this definition shall exclude any
Third Party that becomes an Affiliate of Allos after the Original Effective Date
due to a Change of Control of Allos, except to the extent such Third Party’s
Information is Controlled by Allos (or its Acquiror) or any of its other
Affiliates and is necessary for the manufacture of, and is utilized by or on
behalf of Allos in respect of, the Product or the API in the Allos Territory or
the Licensed Territory.

1.13 “Allos Patent” means any Patent (other than a Joint Patent) that (a) claims
the Product or the API or the manufacture or use in the Field of the Product or
the API and (b) (i) is Controlled by Allos or its Affiliates during the Term,
(ii) is Controlled by Allos or its Affiliates on or after the Original Effective
Date and claims priority to a Patent Controlled by Allos or its Affiliates as of
the Original Effective Date, or (iii) is Controlled by Allos or its Affiliates
during the Term and claims an invention arising from a Shared Study (including
any Incremental Study that becomes an Additional Study upon Mundipharma’s
exercise of the Opt-In Right under Section 4.4(c)(v)); provided, each Allos
Patent in existence on the Original Effective Date is set forth in Schedule 1
hereto; and provided further that (i) the use of “Affiliate” in this definition
shall exclude any Third Party that becomes an Affiliate of Allos after the
Original Effective Date due to a Change of Control of Allos, except to the
extent such Third Party’s Patents are Controlled by Allos (or its Acquiror) or
any of its other Affiliates and are necessary for the Development,
Commercialization or manufacture of the Product and are utilized in respect of
the Product or the API in the Allos Territory and (ii) “Allos Patent” excludes
any Patent that claims an invention arising from an Incremental Study (with
respect to which Mundipharma does not exercise its Opt-In Right under
Section 4.4(c)(v)) or Investigator-Sponsored Study.

1.14 “Allos Payment-Allos Withholding Tax Action” has the meaning set forth in
Section 7.10(d)(i).

1.15 “Allos Payment-Mundipharma Withholding Tax Action” has the meaning set
forth in Section 7.10(d)(ii).

1.16 “Allos Prosecuted Patents” has the meaning set forth in Section 8.3(a).

1.16A “Allos Required Study” means those clinical trials and/or studies set
forth on the Allos Required Studies Schedule with the scope and manner of
conducting such clinical trials and/or studies being that required by FDA for
Regulatory Approval in the U.S. as of the Effective Date.

 

3



--------------------------------------------------------------------------------

1.16B “Allos Required Studies Schedule” means the schedule containing those
clinical trials and/or studies, which Allos is required to conduct in order to
maintain its U.S. Regulatory Approvals, which is set forth in the Second Letter
Agreement and as may be amended from time to time to, among other things, remove
the clinical trials and/or studies that (a) are no longer required by the FDA
for Regulatory Approval or maintenance of Regulatory Approval in the U.S., or
(b) for Material Impact or Safety Reason.

1.17 “Allos Share” means sixty percent (60%).

1.18 Omitted.

1.19 “Allos Studies” has the meaning set forth in Section 4.2(b).

1.20 “Allos Technology” means the Allos Know-How, Allos Patents and Allos’
interest in Joint Patents.

1.21 “Allos Territory” means the U.S., Canada, the European Countries and Turkey
and (i) any country(ies) that is/are removed from the Licensed Territory and
transferred to Allos Territory in accordance with Section 6.6(b), and
(ii) Switzerland, upon the exercise by Allos of the Switzerland Option.

1.22 “Allos Territory Infringement” has the meaning set forth in Section 8.5(a).

1.23 “Amended Development Plan” has the meaning set forth in Section 4.2(b).

1.24 Omitted.

1.25 “Bankruptcy Code” means, as applicable, the U.S. Bankruptcy Code, as
amended from time to time, and the rules and regulations and guidelines
promulgated thereunder or the bankruptcy laws of any Governmental Authority, as
amended from time to time, and the rules and regulations and guidelines
promulgated thereunder.

1.26 “Breaching Party” has the meaning set forth in Section 12.2.

1.27 “Bulk Product” has the meaning set forth in the Supply Agreement.

1.28 “Canada” means Canada, including all possessions and territories thereof.

1.29 “Change of Control” means, with respect to either Party, (i) the sale of
all or substantially all of such Party’s assets or business relating to this
Agreement; (ii) a merger, consolidation, share exchange or other similar
transaction involving such Party and any Third Party which results in the
holders of the outstanding voting securities of such Party immediately prior to
such merger, consolidation, share exchange or other similar transaction ceasing
to hold more than fifty percent (50%) of the combined voting power of the
surviving, purchasing or continuing entity immediately after such merger,
consolidation, share exchange or other similar transaction, or (iii) the
acquisition by a person or entity, or group of persons or entities acting in
concert, of more than fifty percent (50%) of the outstanding voting equity
securities of such Party; in all cases of clauses (i)-(iii), where such
transaction is to be entered into with any person or group of persons other than
the other Party or its Affiliates.

1.30 “Claims” has the meaning set forth in Section 10.1.

 

4



--------------------------------------------------------------------------------

1.31 “Clinical Proof of Concept” means availability of human clinical data
confirming that the concept of a new Indication is feasible and that further
investigation is reasonably likely to be capable of Drug Approval and
Commercialization; provided, such data, with respect to new Indications, shall
include efficacy and safety data from a Phase 1 Study, Phase 1/2 study and/or
Phase 2 Study, or, with respect to new formulations or routes of administration,
shall include pharmacokinetic data from Phase 1 Studies.

1.32 “CMC Information” means Information related to the chemistry, manufacturing
and controls of the Product, as specified by the FDA, EMA and other applicable
Regulatory Authorities.

1.33 “Commercialization”, with a correlative meaning for “Commercialize” and
“Commercializing”, means all activities undertaken before and after obtaining
Regulatory Approvals relating specifically to the pre-launch, launch, promotion,
detailing, medical education and medical liaison activities, marketing, pricing,
reimbursement, sale and distribution of the Product, including strategic
marketing, sales force detailing, advertising, medical education and liaison,
and market and Product support, and all customer support, Product distribution,
invoicing and sales activities; provided, however, “Commercialization” shall
exclude any activities relating to the manufacture of the Product.

1.34 “Commercialization Plan” has the meaning set forth in Section 6.2(a).

1.35 Omitted.

1.36 “Conducting Party” has the meaning set forth in Section 4.4(c)(i).

1.37 “Confidential Information” of a Party means any and all Information of such
Party or its Affiliates that is disclosed by such Party or its Affiliates to the
other Party or its Affiliates under this Agreement or the Supply Agreement,
whether in oral, written, graphic, or electronic form.

1.38 “Consent” means the consent and agreement among Allos, the PDX Licensor and
Mundipharma, dated as of the Original Effective Date.

1.39 “Control” means, with respect to any material, Information, or intellectual
property right, that a Party (a) owns or (b) has a license (other than a license
granted to such Party under this Agreement) to such material, Information, or
intellectual property right, and in each case, has the ability to grant to the
other Party access, a license or a sublicense (as applicable) to the foregoing
on the terms and conditions set forth in this Agreement without violating the
terms of any then-existing agreement or other arrangement with any Third Party.

1.40 Omitted.

1.41 “Current Third Party Manufacturer” means [***] (each as defined in the
Supply Agreement).

1.42 “Default Notice” has the meaning set forth in Section 12.2.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

5



--------------------------------------------------------------------------------

1.43 “Develop” or “Development” means all activities relating to preparing and
conducting non-clinical studies, clinical studies, and regulatory activities
(e.g., preparation of regulatory applications) that are necessary or useful to
obtain and maintain Drug Approval of the Product.

1.44 Omitted.

1.45 “Development Plan” has the meaning set forth in Section 4.2(a).

1.46 “Dollars” means U.S. dollars, and “$” shall be interpreted accordingly.

1.47 “Drug Approval” means an approval granted by the appropriate Regulatory
Authority to market the Product in the Field in any particular jurisdiction in
the Licensed Territory.

1.48 “Drug Approval Application” or “DAA” means an application to the
appropriate Regulatory Authority for approval to market the Product in the Field
in any particular jurisdiction in the Licensed Territory.

1.49 “eCTD” has the meaning set forth in Section 5.1(c).

1.50 Omitted.

1.51 “EMA” means the European Medicines Agency or any successor entity.

1.52 “European Countries” means Austria, Belgium, Bulgaria, Croatia, Cyprus, the
Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary,
Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg,
Macedonia, Malta, Monaco, Montenegro, the Netherlands, Norway, Poland, Portugal,
Romania, Serbia, Slovakia, Slovenia, Spain, Sweden, and the United Kingdom.

1.53 Omitted.

1.54 Omitted.

1.55 Omitted.

1.56 “Executive Officers” has the meaning set forth in Section 3.1(d).

1.57 “Existing Studies” has the meaning set forth in Section 4.2(b).

1.58 “Expert” has the meaning set forth in Section 6.6(b).

1.59 “FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as amended.

1.60 “FDA” means the U.S. Food and Drug Administration or any successor entity.

1.61 “Field” means the diagnosis or treatment of [***].

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

6



--------------------------------------------------------------------------------

1.62 Omitted.

1.63 Omitted.

1.64 “First Commercial Sale” means, with respect to a particular Product, the
first sale to a Third Party of such Product in a given regulatory jurisdiction
after Drug Approval has been obtained in such jurisdiction.

1.65 “First Confidentiality Agreement” means the confidentiality agreement
between Allos and Mundipharma dated [***].

1.66 Omitted.

1.67 Omitted.

1.68 “First Line PTCL” means treatment of previously undiagnosed PTCL patients
or treatment of previously undiagnosed PTCL patients who achieved an objective
response following initial treatment with CHOP-based chemotherapy, where “PTCL”
for this purpose is defined by the population included in the PDX-017 study or
any subsets of such population.

1.69 “First Reimbursable Commercial Sale” means, with respect to a particular
Product, the first sale to a Third Party of such Product in a given regulatory
jurisdiction after all relevant Regulatory Approvals have been obtained in such
jurisdiction.

1.69A “FTE” means the equivalent of the work of one or more full time qualified
individuals (e.g., having the requisite education and/or skills in the
appropriate scientific or technical discipline to fulfill Mundipharma’s
obligations under this Agreement) at Mundipharma or its Affiliates who spend
time and effort on a specific project or task in connection with the
registration and maintenance of any Regulatory Approvals for the Product in the
Field in Switzerland, as measured by Mundipharma’s time allocation practices.

1.70 “Generic Product” means any pharmaceutical product in a particular
regulatory jurisdiction that (a) contains the same active pharmaceutical
ingredients as the Product; (b) is bioequivalent to the Product as determined by
the applicable Regulatory Authority in such jurisdiction; (c) has one or more
Regulatory Authority-approved Indications in such jurisdiction equivalent to the
Regulatory Authority-approved Indication for the Product in such jurisdiction;
and (d) is sold in such jurisdiction by a Third Party that is not a Sublicensee
of Mundipharma or its Affiliates, and is not otherwise authorized by Mundipharma
or any of its Affiliates, Sublicensees or distributors to sell such product.

1.71 “Good Clinical Practices” or “GCP” means the then-current standards,
practices and procedures promulgated or endorsed by the FDA as set forth in the
guidelines entitled “Guidance for Industry E6 Good Clinical Practice:
Consolidated Guidance,” including related regulatory requirements imposed by the
FDA and comparable regulatory standards, practices and procedures promulgated by
the EMA or other Regulatory Authority applicable to the Licensed Territory
and/or the Allos Territory, as such standards, practices and procedures may be
updated from time to time, including applicable quality guidelines promulgated
under the ICH.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

7



--------------------------------------------------------------------------------

1.72 “Good Laboratory Practices” or “GLP” means the then-current good laboratory
practice standards promulgated or endorsed by the FDA as defined in 21 C.F.R.
Part 58, and comparable regulatory standards promulgated by the EMA or other
Regulatory Authority applicable to the Licensed Territory and/or the Allos
Territory, as such standards may be updated from time to time, including
applicable quality guidelines promulgated under the ICH.

1.73 “Good Manufacturing Practices” or “GMP” means the standards relating to
current Good Manufacturing Practices for fine chemicals, API, intermediates,
bulk products or finished pharmaceutical products set forth in (i) 21 U.S.C.
351(a)(2)(B), in FDA regulations at 21 C.F.R. Parts 210 and 211 and in The Rules
Governing Medicinal Products in the European Community, Volume IV, Good
Manufacturing Practice for Medicinal Products, or (ii) the ICH Guidelines
relating to the manufacture of API and finished pharmaceuticals, as such
standards may be updated from time to time, including applicable quality
guidelines promulgated under the ICH.

1.74 “Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

1.75 “Health Canada” means the Canadian federal government agency responsible
for the administration of, inter alia, the Canada Food and Drugs Act, or any
successor agency with responsibilities comparable to those of Health Canada.

1.76 “ICH” means the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

1.77 “ICH Guidelines” means the guidelines of the ICH.

1.78 “Incremental Study” has the meaning set forth in Section 4.4(c)(i).

1.79 “Indemnified Party” has the meaning set forth in Section 10.4.

1.80 “Indemnifying Party” has the meaning set forth in Section 10.4.

1.81 “Indication” means any disease or condition that can be diagnosed or
treated.

1.82 “Information” means any data, results, technology, business or financial
information or information of any type whatsoever, in any tangible or intangible
form, including know-how, trade secrets, practices, techniques, methods,
processes, inventions, developments, specifications, formulations, formulae,
materials or compositions of matter of any type or kind (patentable or
otherwise), software, algorithms, marketing reports, expertise, technology, test
data (including pharmacological, biological, chemical, biochemical, clinical
test data and data resulting from non-clinical studies), CMC information,
stability data and other study data and procedures.

1.82A “Initial Development Plan” has the meaning set forth in Section 4.2(b).

1.83 “Investigator-Sponsored Study” or “ISS” means a clinical trial on the
Product in the Field wherein a Third Party that is not a sublicensee or
subcontractor of either Party holds the investigational new drug application or
equivalent thereof (if any) for such trial and is solely responsible for all
aspects of the trial, including: trial design; ensuring appropriate
institutional and

 

8



--------------------------------------------------------------------------------

regulatory approval; conducting such trial, including responsibility for
ensuring appropriate medical safeguards, medical monitoring and medical
supervision; analysis and interpretation of the results of such trial; and
communication (e.g., publications) of the results of such trial; provided, if
either Party has any responsibility for any of the foregoing, then such trial
shall not be considered an Investigator-Sponsored Study.

1.84 “JAMS Rules” has the meaning set forth in Section 13.1.

1.85 “Japan Milestones” has the meaning set forth in Section 4.6.

1.86 “Japan Milestone Default Notice” has the meaning set forth in
Section 12.4A.

1.87 “Joint Development Costs” means all costs reasonably incurred by or on
behalf of either Party after the Original Effective Date, including
out-of-pocket costs actually incurred by each Party, [***], all as calculated in
accordance with U.S. generally accepted accounting principles consistently
applied or international financial reporting standards, as applicable, that are
reasonably and directly allocable to such Party’s performance of its obligations
under this Agreement with respect to any Shared Study (other than an Allos
Study), to the extent that such costs do not exceed [***] of the budget therefor
as specified in the Initial Development Plan; provided, however, “Joint
Development Costs” shall specifically exclude (i) all internal costs, and
(ii) any and all costs associated with preparing and filing any and all
Regulatory Materials and communicating with any Regulatory Authorities, in each
case for the purpose of obtaining and maintaining Regulatory Approval.

1.88 “Joint Inventions” has the meaning set forth in Section 8.1.

1.89 “Joint Manufacturing Committee” or “JMC” has the meaning set forth in
Section 3.2.

1.90 “Joint Patents” has the meaning set forth in Section 8.1.

1.91 “Joint Product Committee” or “JPC” has the meaning set forth in
Section 3.1.

1.92 “Knowledge” means, with respect to the Party to which such term is
attributed, (i) the actual knowledge of: (a) for Allos: [***]; and (b) for
Mundipharma, the following executives of Mundipharma or its Affiliates: [***],
or (ii) the knowledge that any of the foregoing individuals reasonably should
have gained through operating in the ordinary course of business with a level of
efforts and resources consistent with the business practices of a similarly
sized company with a similarly sized infrastructure to support and carry out its
operations.

1.93 “Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign.

1.94 “Lead Indication” means the treatment of adult patients with relapsed or
refractory PTCL, where “PTCL” for this purpose is defined by the population
included in the “PROPEL” study (PDX-008) or any subset(s) of such population.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

9



--------------------------------------------------------------------------------

1.95 “Letter Agreement” means the letter agreement between Allos and
Mundipharma, dated as of the Original Effective Date, in respect of (i) the
Initial Development Plan and (ii) Allos’ registered domain names.

1.96 “Licensed Marks” has the meaning set forth in Section 8.9(a).

1.97 “Licensed Territory” means all countries of the world excluding those in
the Allos Territory.

1.98 “Licensed Territory Infringement” has the meaning set forth in
Section 8.4(a).

1.99 “Major Market Countries” means [***].

1.100 “Material Impact” means, with respect to a Party, a material adverse
impact on the regulatory status or the commercial sales of the Product in such
Party’s applicable territory.

1.101 “MMCO” means Mundipharma Medical Company, a partnership organized under
the laws of Bermuda, and an Affiliate of Mundipharma.

1.102 “Mundipharma-Facilitated ISS” means an ISS that Mundipharma authorizes or
facilitates in accordance with Section 4.7.

1.103 “Mundipharma Indemnitees” has the meaning set forth in Section 10.1.

1.104 “Mundipharma ISS Technology” means (a) all Information that (i) is
necessary or useful for the Development or Commercialization of a Product in the
Field, (ii) is Controlled by Mundipharma or its Affiliates during the Term, and
(iii) arises from a Mundipharma-Facilitated ISS, and (b) any Patent (other than
a Joint Patent) that (x) claims the Product or the API or the manufacture or use
in the Field of the Product or the API, (y) is Controlled by Mundipharma or its
Affiliates during the Term, and (z) claims an invention arising from a
Mundipharma-Facilitated ISS; provided, the use of “Affiliate” in this definition
shall exclude any Third Party that becomes an Affiliate of Mundipharma after the
Effective Date due to a Change of Control of Mundipharma, except to the extent
such Third Party’s Information or Patents are Controlled by Mundipharma (or its
Acquiror) or any of its other Affiliates and are necessary for the Development
or Commercialization of the Product and are utilized in respect of the Product
or the API in the Licensed Territory.

1.105 “Mundipharma Know-How” means all Information that (a) is necessary or
useful for the Development or Commercialization of a Product in the Field and
(b) is Controlled by Mundipharma or its Affiliates during the Term and arises
from a Shared Study (including any Incremental Study that becomes an Additional
Study upon Allos’ exercise of the Opt-In Right under Section 4.4(c)(v));
provided, the use of “Affiliate” in this definition shall exclude any Third
Party that becomes an Affiliate of Mundipharma after the Original Effective Date
due to a Change of Control of Mundipharma, except to the extent such Third
Party’s Information is Controlled by Mundipharma (or its Acquiror) or any of its
other Affiliates and is necessary for the Development or Commercialization of
the Product and is utilized in respect of the Product or the API in the Licensed
Territory; and provided further that “Mundipharma Know-How” excludes Information
arising from any Incremental Study (with respect to which Allos does not
exercise its Opt-In Right under Section 4.4(c)(v)) or Investigator-Sponsored
Study.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

10



--------------------------------------------------------------------------------

1.106 “Mundipharma Patent” means any Patent (other than a Joint Patent) that
(a) claims the Product or the API or the manufacture or use in the Field of the
Product or the API and (b) is Controlled by Mundipharma or its Affiliates during
the Term and claims an invention arising from a Shared Study (including any
Incremental Study that becomes an Additional Study upon Allos’ exercise of the
Opt-In Right under Section 4.4(c)(v)); provided, the use of “Affiliate” in this
definition shall exclude any Third Party that becomes an Affiliate of
Mundipharma after the Original Effective Date due to a Change of Control of
Mundipharma, except to the extent such Third Party’s Patents are Controlled by
Mundipharma (or its Acquiror) or any of its other Affiliates and are necessary
for the Development or Commercialization of the Product and are utilized in
respect of the Product or the API in the Licensed Territory; and provided
further that “Mundipharma Patent” excludes any Patent that claims an invention
arising from any Incremental Study (with respect to which Allos does not
exercise its Opt-In Right under Section 4.4(c)(v)) or Investigator-Sponsored
Study.

1.107 “Mundipharma Payment-Allos Withholding Tax Action” has the meaning set
forth in Section 7.10(c)(ii).

1.108 “Mundipharma Payment-Mundipharma Withholding Tax Action” has the meaning
set forth in Section 7.10(c)(i).

1.109 “Mundipharma Share” means forty percent (40%).

1.110 “Mundipharma Sublicense Agreement” has the meaning set forth in
Section 2.1(f)(ii).

1.111 “Mundipharma Technology” means the Mundipharma Know-How, Mundipharma
Patents and Mundipharma’s interest in Joint Patents.

1.111A “Mundipharma Total Switzerland Costs” means the actual out-of-pocket and
FTE costs and expenses incurred by Mundipharma in connection with registering
and maintaining any Regulatory Approvals for the Product in the Field in
Switzerland.

1.112 “Net Sales” means, with respect to any Product, the total amount invoiced
by Mundipharma, its Affiliates or Sublicensees to each Third Party receiving
Product in an arms length transaction, less: (a) [***]; (b) [***]; (c) [***];
and (d) [***].

For purposes of this definition of “Net Sales”, if Mundipharma, its Affiliate or
sublicensee sells a Product in the form of a combination product containing one
or more active ingredients in addition to Product, “Net Sales” for such
combination product will be calculated by multiplying actual Net Sales thereof
by the fraction A/(A+B) where A is the invoice price of the Product if sold
separately, and B is the total invoice price of the other active ingredient or
ingredients in the combination, if sold separately. If, on a country-by-country
basis, the other active ingredient or ingredients in the combination are not
sold separately in said country, “Net Sales” shall be calculated by multiplying

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

11



--------------------------------------------------------------------------------

actual Net Sales thereof by the fraction A/C where A is the invoice price of the
Product if sold separately, and C is the invoice price of the combination
product. If, on a country-by-country basis, the Product is not sold separately
in said country, “Net Sales” shall be determined by the Parties in good faith on
the basis of the fair market value of the Product. With respect to any transfer
of any Product in a given country for any substantive consideration other than
monetary consideration on arms length terms, for purposes of calculating “Net
Sales” under this Agreement, such Product shall be deemed to be sold exclusively
for money at the average Net Sales price charged to Third Parties for cash sales
in such country during the applicable reporting period (or if there were only de
minimus cash sales in such country, at the fair market value as determined by
comparable markets).

1.113 “New Compound” means (i) any active pharmaceutical ingredient other than
the API, or (ii) any pharmaceutical product containing an active pharmaceutical
ingredient other than the API (excluding any combination product containing the
API).

1.114 “New Form” means a form of API (as defined in this Agreement) or Product
that is different from API (as defined in the Supply Agreement) or Bulk Product,
respectively.

1.115 “Non-Breaching Party” has the meaning set forth in Section 12.2.

1.116 “Non-Conducting Party” has the meaning set forth in Section 4.4(c)(i).

1.117 “Non-Governmental Authority” means any public body (including the National
Institute of Clinical Excellence and the Scottish Medicines Consortium in the
U.K.; the Institute for Quality and Efficiency in Healthcare in Germany; the
Technical Scientific Commission in Italy; the Directorate of Pharmacy and
Healthcare Products in Spain; and the National Union of Health Insurance Funds
and the National Authority of Health in France) or non-Governmental Authority
(including “Sick Funds” in Germany) with the authority to control, approve,
recommend or otherwise determine pricing and reimbursement of pharmaceutical
products, including those with authority to enter into risk sharing schemes
and/or to impose retroactive price reductions, discounts, or rebates.

1.118 “Non-Oncology Indication” means any Indication that is not an Oncology
Indication.

1.119 “Oncology Indication” means any Indication in the field of oncology, as
defined by the American Cancer Society, including all Indications listed in
Exhibit A.

1.120 “Opt-In Estimate” has the meaning set forth in Section 4.4(c)(v).

1.121 “Opt-In Option Date” has the meaning set forth in Section 4.4(c)(v).

1.122 “Opt-In Payment” has the meaning set forth in Section 4.4(c)(v).

1.123 “Opt-In Right” has the meaning set forth in Section 4.4(c)(v).

1.123A “Original Effective Date” means May 10, 2011.

1.124 “Other Committees” has the meaning set forth in Section 3.1(a)(xvi).

 

12



--------------------------------------------------------------------------------

1.125 “Patents” means (a) pending patent applications, issued patents, utility
models and designs; (b) reissues, substitutions, confirmations, registrations,
validations, re-examinations, additions, continuations, continued prosecution
applications, continuations-in-part, or divisions of or to any of the foregoing;
(c) any other patent application claiming priority to any of the foregoing
anywhere in the world; and (d) extension, renewal or restoration of any of the
foregoing by existing or future extension, renewal or restoration mechanisms,
including supplementary protection certificates or the equivalent thereof.

1.126 “Payee” has the meaning set forth in Section 7.7.

1.127 “PDX Breach” has the meaning set forth in Section 12.4(c)(i).

1.128 “PDX License Agreement” means the License Agreement dated as of
December 23, 2002 by and among Allos, SRI International, Sloan-Kettering
Institute for Cancer Research and Southern Research Institute, as amended.

1.129 “PDX Licensor” means, collectively, SRI International, Sloan-Kettering
Institute for Cancer Research and Southern Research Institute, and any
successors thereto.

1.130 “PDX Patents” means the Allos Patents licensed by Allos from the PDX
Licensor under the PDX License Agreement, which Patents in existence on the
Original Effective Date are shown in Schedule 1 with the PDX Licensor listed as
the “Registered Proprietor”.

1.131 “Pediatric Studies” has the meaning set forth in Section 4.2(b).

1.132 “Percentage Market Penetration” means the percentage obtained by dividing
[***] by the [***].

1.133 “Percentage Price Reduction” means the percentage by which [***] is
reduced, as compared to the [***], as a result of (x) [***] or (y) [***].

1.134 “Pharmacovigilance Agreement” has the meaning set forth in Section 5.7.

1.135 “Phase 1 Study” means a human clinical trial of the Product with the
endpoint of determining initial tolerance, safety or pharmacokinetic information
in single dose, single ascending dose, multiple dose and/or multiple ascending
dose regimens, as described in 21 C.F.R. § 312.21(a) (or its successor
regulation) or the equivalent thereof in any jurisdiction outside the U.S.

1.136 “Phase 2 Study” means a human clinical trial of the Product, the principal
purpose of which is a preliminary determination of safety and efficacy in the
target patient population over a range of doses and dose regimens, as described
in 21 C.F.R. § 312.21(b) (or its successor regulation) or the equivalent thereof
in any jurisdiction outside the U.S.

1.137 “Pricing Approval” means the governmental approval, agreement,
determination or decision establishing prices for the Product that can be
charged in regulatory jurisdictions where the applicable Governmental
Authorities approve or determine the price of pharmaceutical products.

1.138 “Primary Agreement” has the meaning set forth in Section 9.2(u).

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

13



--------------------------------------------------------------------------------

1.139 “Product” means any pharmaceutical product containing the API, [***], or
any improvement made by Allos or Mundipharma to the API, [***] developed by
Allos or Mundipharma pursuant to the terms of this Agreement; provided, however,
that notwithstanding the foregoing, except as provided in Section 9.4(m),
Mundipharma shall have no rights or licenses under this Agreement in or to any
New Compound that is Controlled by Allos or its Affiliates.

1.140 “Proposed Study” has the meaning set forth in Section 4.4(a).

1.141 “PSURs” has the meaning set forth in Section 5.1(b).

1.142 “PTCL” means peripheral T-cell lymphoma.

1.143 “Publication” has the meaning set forth in Section 11.3.

1.144 “Reasonably Diligent Efforts” means, with respect to a Party’s obligations
under this Agreement, the carrying out of such obligations with a level of
efforts and resources consistent with the commercially reasonable practices of a
similarly sized company [***]; provided, “Reasonably Diligent Efforts” shall
(i) [***]; and (ii) require that the Party: (a) [***], (b) [***]; and provided
further, that “Reasonably Diligent Efforts” (i) with respect to [***], requires
that [***], or (ii) [***].

1.145 “Regulatory Approval” means (i) Drug Approval and all other approvals
necessary for the commercial sale of the Product in a given country or
regulatory jurisdiction; (ii) Pricing Approval (but only in those countries or
regulatory jurisdictions where Pricing Approval is required by applicable Law
for commercial sale); and (iii) Reimbursement Approval, but only in those
countries or regulatory jurisdictions where Reimbursement Approval is required
for the price paid for the Product to be reimbursed by a Governmental Authority
or a Non-Governmental Authority with the authority to approve reimbursement.

1.146 “Regulatory Authority” means, in a particular country or jurisdiction, any
applicable Governmental Authority or Non-Governmental Authority involved in
granting Regulatory Approval in such country or jurisdiction.

1.147 “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, drug approvals
and/or other filings made to, received from or otherwise conducted with a
Regulatory Authority in order to Develop, manufacture, market, sell or otherwise
Commercialize the Product in a particular country or jurisdiction.

1.148 “Regulatory Plan” means a plan regarding the timing and approach to
preparing, submitting or reviewing Regulatory Materials and obtaining and
maintaining Drug Approval in the Licensed Territory.

1.149 “Reimbursement Approval” means the approval, agreement, determination or
decision recommending or approving the Product for use and/or establishing the
prices for the Product that can be reimbursed in regulatory jurisdictions where
the applicable Governmental Authority or Non-Governmental Authority approves,
determines or recommends the reimbursement or use of pharmaceutical products.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

14



--------------------------------------------------------------------------------

1.150 “Related Study” has the meaning set forth in Section 4.4(d).

1.151 “Remedial Action” has the meaning set forth in Section 5.8.

1.151A “Required Additional Study Election” has the meaning set forth in
Section 5.2(d).

1.152 “Royalty Term” has the meaning set forth in Section 7.4(b).

1.153 “Safety Reason” has the meaning set forth in Section 13.2(a).

1.154 “SEC” has the meaning set forth in Section 11.4(d).

1.155 Omitted.

1.156 Omitted.

1.157 “Second Confidentiality Agreement” means the confidentiality agreement
between Allos and Mundipharma Pharmaceuticals Inc. dated [***].

1.158 “Second Letter Agreement” means the letter agreement between Allos and
Mundipharma, dated [***].

1.159 Omitted.

1.160 Omitted.

1.161 “Shared Claims” has the meaning set forth in Section 10.3.

1.162 “Shared Costs” has the meaning set forth in Section 10.3.

1.163 “Shared Study” means any of the Existing Studies (including Allos Studies
and Pediatric Studies) or Additional Studies.

1.164 “Sole Inventions” has the meaning set forth in Section 8.1.

1.165 “Sublicense Revenue” means [***], but excluding sums received: (a) [***],
(b) [***]; (c) [***]; (d) [***]; (e) [***]; (f) [***]; or (g) [***]; provided,
however, [***], then for purposes of calculating Sublicense Revenue arising from
[***].

1.166 “Sublicensee” has the meaning set forth in Section 2.1(f)(ii).

1.167 “Supply Agreement” has the meaning set forth in the Recitals.

1.167A “Switzerland Option” has the meaning set forth in Section 14.17.

1.168 “Technical Agreement” has the meaning set forth in the Supply Agreement.

1.169 “Term” has the meaning set forth in Section 12.1.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

15



--------------------------------------------------------------------------------

1.170 “Third Party” means any entity other than Allos or Mundipharma or an
Affiliate of either of them.

1.171 “Third Party Claim” has the meaning set forth in Section 8.7.

1.172 “Transferred Countries” has the meaning set forth in Section 14.16.

1.173 “Transition Date” means [***].

1.174 “U.S.” means the United States of America, including all possessions and
territories thereof.

ARTICLE 2

LICENSES

2.1 Licenses to Mundipharma.

(a) Development License to Mundipharma. Subject to the terms and conditions of
this Agreement, Allos hereby grants to Mundipharma an exclusive (even as to
Allos except as provided in Section 2.1(e)), milestone-bearing right and
license, with the right to sublicense solely as provided in Section 2.1(f),
under the Allos Technology and the Allos ISS Technology, to Develop the Product
in the Field in accordance with the Development Plan and for the purpose of
obtaining or maintaining Regulatory Approvals in the Field in the Licensed
Territory or otherwise exercising Mundipharma’s rights or performing
Mundipharma’s obligations under the Development Plan (including for the purpose
of conducting any Additional Study pursuant to Section 4.4(a) or (b) or
proceeding with an Incremental Study pursuant to Section 4.4(c) in the Licensed
Territory or the Allos Territory). For clarity, the foregoing license does not
include a right for Mundipharma to manufacture or have manufactured Products for
use in Development, and Mundipharma’s and its designees’ only rights under the
Allos Technology to manufacture or have manufactured Products are as expressly
set forth in Section 2.1(c) and in the Supply Agreement. For further clarity,
the foregoing license does not include a right for Mundipharma to make or have
made any derivatives of the API. If Mundipharma wishes to make any such
derivatives, it shall inform Allos in writing and shall refrain from making or
having made any such derivatives of the API unless and until it receives Allos’
prior written consent.

(b) Commercial License to Mundipharma. Subject to the terms and conditions of
this Agreement, Allos hereby grants to Mundipharma an exclusive (even as to
Allos except as provided in Section 2.1(e)), milestone- and royalty-bearing
right and license, with the right to sublicense solely as provided in
Section 2.1(f), under the Allos Technology and the Allos ISS Technology, to use,
sell, offer for sale, import, export, distribute, warehouse, market, promote,
apply for and submit applications for Pricing Approval and Reimbursement
Approval, and otherwise Commercialize Products in the Field in the Licensed
Territory. For clarity, the foregoing license does not include a right for
Mundipharma to manufacture or have manufactured Products for use in
Commercialization, and Mundipharma’s and its designees’ only rights under the
Allos Technology to manufacture or have manufactured Products are as expressly
set forth in Section 2.1(c) and in the Supply Agreement.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

16



--------------------------------------------------------------------------------

(c) Manufacturing Licenses.

(i) With Respect to Bulk Product. Subject to the terms and conditions of this
Agreement and the Supply Agreement, Allos hereby grants to Mundipharma a
non-exclusive, royalty-free limited right and license, with the right to
sublicense in accordance with Section 2.1(f) to its Affiliates or, with the
prior written consent of Allos to a Third Party manufacturer (which consent
shall not be unreasonably withheld, conditioned or delayed; provided, however,
that with respect to a sublicense to the Current Third Party Manufacturer of
Bulk Product, the terms of Section 2.1(f)(i) shall govern), under the Allos
Manufacturing Know-How and Allos Patents, to manufacture Bulk Product solely for
use in accordance with this Agreement.

(ii) With Respect to API (as defined in the Supply Agreement). Subject to the
terms and conditions of this Agreement and the Supply Agreement, Allos hereby
grants to Mundipharma a non-exclusive, royalty-free limited right and license,
with the right to sublicense in accordance with Section 2.1(f) to its Affiliates
or, with the prior written consent of Allos to a Third Party manufacturer (which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that with respect to a sublicense to the Current Third Party
Manufacturers of API (as defined in the Supply Agreement), the terms of
Section 2.1(f)(i) shall govern), under the Allos Manufacturing Know-How and
Allos Patents, to manufacture API (as defined in the Supply Agreement) solely
for use in non-clinical studies in accordance with this Agreement and for use by
Mundipharma or its Affiliates or permitted Third Party manufacturers in
manufacturing Bulk Product in accordance with Section 2.1(c)(i).

(d) PDX License Agreement. The licenses granted to Mundipharma in Sections
2.1(a), 2.1(b) and 2.1(c) include sublicenses under Allos Technology licensed to
Allos under the PDX License Agreement. The licenses granted to Mundipharma in
Sections 2.1(a), 2.1(b) and 2.1(c) are subject to the license rights and
restrictions associated with such rights under the PDX License Agreement, in
each case to the extent applicable to the rights granted to Mundipharma
hereunder.

(e) Allos Retained Rights. Notwithstanding the exclusive rights granted to
Mundipharma in Sections 2.1(a) and 2.1(b) and without limiting the generality of
Section 2.4, Allos retains the right to practice the Allos Technology to:
(i) Develop the Product in the Field in accordance with the Allos Required
Studies Schedule and for the purpose of exercising Allos’ rights or performing
Allos’ obligations under the Allos Required Studies Schedule (including for the
purpose of conducting any Additional Study pursuant to Section 4.4(a) or (b) or
proceeding with an Incremental Study pursuant to Section 4.4(c)) in the Licensed
Territory or the Allos Territory; (ii) Develop the Product for the purpose of
obtaining or maintaining Regulatory Approval in the Allos Territory; (iii) use,
sell, offer for sale, import, export, distribute, warehouse, market, promote,
apply for and submit applications for Pricing Approval and Reimbursement
Approval, and otherwise Commercialize Products in the Field in the Allos
Territory; (iv) manufacture or have manufactured Products anywhere in the world;
and (v) practice and license the Allos Technology in the Field in the Allos
Territory.

 

17



--------------------------------------------------------------------------------

(f) Sublicense Rights.

(i) Mundipharma shall have the right to grant sublicenses (i) of the licenses
granted in Sections 2.1(a), 2.1(b) and 2.1(c) or (ii) to sell Products in the
Licensed Territory in the Field, in each case without the prior approval of
Allos, only to (A) its Affiliates, provided that such sublicense shall
automatically terminate if such person, corporation, partnership or entity
ceases to be an Affiliate of Mundipharma, and (B) Third Party subcontractors
that are performing part of Mundipharma’s obligations under this Agreement
(excluding any Third Party manufacturers), and in each case provided that
Mundipharma shall at all times sell, offer for sale, import, export and
otherwise Commercialize the Product in Mundipharma’s or its Affiliate’s name.
Mundipharma shall not grant any sublicenses (i) of the licenses granted in
Sections 2.1(a), 2.1(b) and 2.1(c), or (ii) any rights to sell the Product in
the Field in the Licensed Territory, to any Third Party (including any Third
Party manufacturer but excluding any non-manufacturing Third Party
subcontractors as permitted in the preceding sentence) without the prior
approval of Allos, which approval shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, the Parties agree it
would be reasonable for Allos to withhold consent [***], unless, at the time
such consent is requested, (i) [***], and (ii) [***]. Mundipharma shall be
solely responsible for all of its Sublicensees’, subcontractors’, agents’ and
distributors’ activities and any and all failures by its Sublicensees,
subcontractors, agents or distributors to comply with the terms of this
Agreement.

(ii) Mundipharma shall, within [***] after granting any sublicense under
Sections 2.1(a), 2.1(b) or 2.1(c) above, or rights to sell the Product in the
Field in the Licensed Territory to a Third Party, notify Allos of the grant of
such sublicense to a Third Party and provide Allos with a true and complete copy
of the agreement (a “Mundipharma Sublicense Agreement”) between Mundipharma and
such Third Party (the “Sublicensee”), pursuant to which such sublicense or
rights were granted. Each Mundipharma Sublicense Agreement shall be consistent
with the terms and conditions of this Agreement and shall include the following
additional terms and conditions:

(A) No Mundipharma Sublicense Agreement shall obligate (or purport to obligate)
Allos without Allos’ express written consent;

(B) the Sublicensee shall provide Mundipharma with all Information, Regulatory
Materials and other documentation necessary for Mundipharma to comply with its
obligations under this Agreement, including payment and reporting obligations
hereunder, and shall include audit provisions substantially similar to those
contained in this Agreement;

(C) the Sublicensee shall be bound by non-use and non-disclosure obligations no
less stringent than those set forth in this Agreement;

(D) the Sublicensee shall not have any right to grant sublicenses to the Allos
Technology or the Mundipharma Technology;

(E) the Sublicensee shall not have any right to prosecute or maintain any Allos
Patents, Joint Patents or Mundipharma Patents; and

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

18



--------------------------------------------------------------------------------

(F) Mundipharma or, with prior written notice to Allos, its designated Affiliate
shall own and Control all Information and Patents relating to the Product or the
API made and all Regulatory Materials prepared or filed by the Sublicensee in
the course of conducting its activities under the Mundipharma Sublicense
Agreement. Such designated Affiliate of Mundipharma shall be subject to all
applicable covenants, obligations, representations and warranties of Mundipharma
under this Agreement.

(iii) With respect to any Mundipharma Sublicense Agreement that includes a
sublicense under Allos Technology licensed to Allos under the PDX License
Agreement:

(A) Allos shall be permitted to provide SRI International, Sloan-Kettering
Institute for Cancer Research and Southern Research Institute, with a copy of
such Mundipharma Sublicense Agreement; and

(B) the Sublicensee’s rights shall be subject to the license rights and
restrictions associated with such rights under the PDX License Agreement, in
each case to the extent applicable to the rights granted to the Sublicensee.

(iv) Mundipharma shall pay to Allos [***] of all Sublicense Revenue within [***]
after the end of the calendar quarter in which Mundipharma receives such
Sublicense Revenue from a Third Party.

(g) Limited Incremental Study License to Mundipharma. Subject to the terms and
conditions of this Agreement, Allos hereby grants to Mundipharma a
non-exclusive, fully paid, royalty-free limited right and license under any
Patent Controlled by Allos during the Term that claims the Product or the API or
the manufacture or use in the Field of the Product or the API (other than an
Allos Patent, Joint Patent or Patent within the Allos ISS Technology), to the
extent necessary for the Development of Product in accordance with the
Development Plan (in the Allos Territory or the Licensed Territory) or for the
Commercialization of the Product in the Field in the Licensed Territory.

2.2 License to Allos.

(a) Subject to the terms and conditions of this Agreement, Mundipharma hereby
grants to Allos (i) a co-exclusive, fully paid, royalty-free right and license
(with the right to grant sublicenses) under the Mundipharma Technology and the
Mundipharma ISS Technology, to Develop Products in the Field in accordance with
the Allos Required Studies Schedule or to otherwise exercise Allos’ rights or
perform Allos’ obligations under the Allos Required Studies Schedule (including
for the purpose of conducting any Additional Study pursuant to Section 4.4(a) or
(b) or proceeding with an Incremental Study pursuant to Section 4.4(c) in the
Licensed Territory or the Allos Territory); and (ii) an exclusive (even as to
Mundipharma), fully paid, royalty-free right and license (with the right to
grant sublicenses), under the Mundipharma Technology and the Mundipharma ISS
Technology, to (A) Develop Products in the Field for the purpose of obtaining or
maintaining Regulatory Approval in the Allos Territory, and (B) use, sell, offer
for sale, import, distribute, warehouse, market, promote, apply for and submit
applications for Pricing Approval and Reimbursement Approval, and otherwise
Commercialize Products in the Field in the Allos Territory.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

19



--------------------------------------------------------------------------------

Notwithstanding the exclusive rights granted to Allos in this Section 2.2 and
without limiting the generality of Section 2.4, Mundipharma retains the right to
practice the Mundipharma Technology for the purpose of performing Mundipharma’s
obligations with respect to Shared Studies.

(b) Limited Incremental Study License to Allos. Subject to the terms and
conditions of this Agreement, Mundipharma hereby grants to Allos a
non-exclusive, fully paid, royalty-free limited right and license under any
Patent Controlled by Mundipharma that claims the Product or the API or the
manufacture or use in the Field of the Product or the API (other than a
Mundipharma Patent, Joint Patent or Patent within the Mundipharma ISS
Technology) to the extent necessary for the Development of Product in accordance
with the Allos Required Studies Schedule (in the Allos Territory or the Licensed
Territory) or for the Commercialization of the Product in the Field in the Allos
Territory.

(c) Manufacturing License to Allos. Subject to the terms and conditions of this
Agreement, Mundipharma hereby grants to Allos a non-exclusive, fully paid,
royalty-free, irrevocable limited right and license (with the right to grant
sublicenses), under Information or inventions made, conceived, obtained or
generated by or on behalf of Mundipharma or any of its Affiliates or Third Party
manufacturers in the course of manufacturing Product or API or any components
thereof and any Patents claiming such Information or invention, to manufacture
and have manufactured API and Product. Mundipharma shall use reasonable best
efforts to promptly disclose to Allos all Information and inventions made,
conceived, obtained or generated by or on behalf of Mundipharma or any of its
Affiliates or Third Party manufacturers in the course of manufacturing Product
or API or any components thereof.

2.3 Negative Covenant. Mundipharma covenants that it will not, and will not
permit any of its Affiliates or Sublicensees to, use or practice any Allos
Technology or Allos ISS Technology outside the scope of the licenses granted to
it under Sections 2.1(a), 2.1(b) and 2.1(c). Allos covenants that it will not,
and will not permit any of its Affiliates or sublicensees to, use or practice
any Mundipharma Technology or Mundipharma ISS Technology outside the scope of
the licenses granted to it under Section 2.2.

2.4 No Implied Licenses. Except as explicitly set forth in this Agreement,
neither Party shall be deemed by estoppel or implication to have granted the
other Party any license or other right to any intellectual property of such
Party.

ARTICLE 3

GOVERNANCE

3.1 Joint Product Committee.

(a) Formation and Role. Within [***] after the Effective Date, the Parties will
establish a joint product committee (the “Joint Product Committee” or “JPC”) for
the overall oversight and coordination of the Parties’ activities under this
Agreement and for overseeing (i) the Development of the Product in the Field in
the Licensed Territory, and (ii) the Commercialization of the Product in the
Field in the Licensed Territory. The role of the JPC shall be:

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

20



--------------------------------------------------------------------------------

(i) to review, discuss and approve the overall strategy for the Development and
Drug Approval of the Product in the Field in the Licensed Territory;

(ii) to review and discuss the overall performance of the Parties pursuant to
this Agreement and to compare performance of the objectives outlined in the
Development Plan and the Allos Required Studies Schedule to the diligence
obligations set forth in Sections 4.6 and 5.2(d);

(iii) to oversee the Development of the Product in the Field in the Licensed
Territory;

(iv) to review, discuss, prepare and approve amendments to the Development Plan,
including the budget for each Development activity and the design of each
clinical trial or other study included or proposed to be included in the
Development Plan pursuant to Section 4.4, and to review, discuss, prepare and
approve amendments to the Regulatory Plan;

(v) to agree on the requirements for Drug Approval and review and discuss
overall strategy for Pricing Approval and Reimbursement Approval of the Product
in the Field in the Licensed Territory;

(vi) to establish general guidelines for Investigator-Sponsored Studies with
respect to a Product in the Field which, if complied with by a particular ISS,
will allow a Party to authorize or facilitate such ISS on prior notice to the
JPC but without the need for obtaining the other Party’s approval;

(vii) to review any disputes between the Parties regarding a potential Material
Impact of an ISS that does not comply with the general guidelines established by
the JPC;

(viii) to discuss the Parties’ activities with respect to the Product in the
Field in the Licensed Territory in conjunction with Allos’ and its licensees’
activities with respect to the Product in the Field in the Allos Territory;

(ix) to review, discuss and coordinate the Parties’ scientific presentation and
publication strategy relating to Products in the Field in the Licensed
Territory;

(x) to discuss the Parties’ respective Development activities in the Field as
between the Licensed Territory and the Allos Territory, including Incremental
Studies;

(xi) to review and discuss the Commercialization Plan, as well as any amendments
thereto;

(xii) to discuss the Parties’ respective Commercialization activities in and as
between the Licensed Territory and the Allos Territory;

(xiii) to oversee implementation of the Commercialization Plan;

(xiv) to review any [***] after receipt of Regulatory Approval;

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

21



--------------------------------------------------------------------------------

(xv) to review, discuss and coordinate the Parties’ attendance, Product
messaging and presentations (including “poster-board” presentations and industry
booths) at international seminars and conferences at which the Product is being
discussed;

(xvi) to direct and oversee the JMC and any other operating committee (the
“Other Committees”) established by the JPC, on all significant issues that fall
within the purview of such committees;

(xvii) to appoint Other Committees, consisting of equal numbers of appropriately
qualified members appointed by each Party, from time to time as it deems fit;

(xviii) to attempt to resolve, in a timely manner, issues presented to it by,
and disputes within, the JMC and Other Committees;

(xix) to facilitate the flow of Information between the Parties with respect to
the Development of, obtaining Drug Approval for, and the Commercialization of,
Products in the Field; and

(xx) perform such other functions as appropriate to further the purposes of this
Agreement, as expressly set forth in this Agreement or as mutually determined by
the Parties in writing.

The JPC shall have only the powers expressly assigned to it in this Section 3.1
and elsewhere in this Agreement. The JPC shall have no power to interpret,
amend, modify, or waive compliance with this Agreement.

(b) Members. Each Party shall initially appoint two (2) representatives to the
JPC, each of whom will be an officer or employee of such Party having sufficient
seniority within the applicable Party to make decisions arising within the scope
of the JPC’s responsibilities. The JPC may change its size from time to time by
mutual consent of its members and each Party may replace its representatives at
any time upon written notice to the other Party; provided, however, that the JPC
will at all times consist of equal numbers of members appointed by each Party.
In the event a JPC representative from either Party is unable to attend or
participate in a meeting of the JPC, the Party who designated such
representative may designate an appropriately qualified substitute
representative for the meeting, in its sole discretion. The JPC shall have a
chairperson, who shall be elected, on an annual basis, alternatively by Allos or
Mundipharma. The initial chairperson shall be selected by Allos. The role of the
chairperson shall be to convene and preside at all meetings of the JPC and to
ensure the preparation of meeting minutes, but the chairperson shall have no
additional powers or rights beyond those held by other JPC representatives.

(c) Meetings. The JPC shall meet at least two (2) times per calendar year during
the Term unless the Parties mutually agree in writing to a different frequency
for such meetings. Either Party may also call a special meeting of the JPC (by
videoconference or teleconference) upon at least [***] prior written notice to
the other Party in the event such Party reasonably believes that a significant
matter must be addressed prior to the next regularly scheduled meeting, and such
Party shall provide the JPC no later than [***] prior to the special meeting
with materials reasonably

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

22



--------------------------------------------------------------------------------

adequate to enable an informed decision to be made by its members. The JPC may
meet in person, by videoconference or by teleconference. Each Party shall be
responsible for its own expenses relating to such meetings. As appropriate,
other employee representatives or agents of the Parties may attend JPC meetings
as non-voting observers and/or presenters. The chairperson of the JPC shall be
responsible for preparing reasonably detailed written minutes of all JPC
meetings that reflect and include all material decisions made at such meetings.
The JPC chairperson shall send draft meeting minutes to each member of the JPC
for review and approval within ten (10) business days after each JPC meeting.
Such minutes shall be deemed approved unless one or more members of the JPC
objects to the accuracy of such minutes within ten (10) business days of
receipt.

(d) Decision Making. Actions to be taken by the JPC shall be taken only
following unanimous vote, with each Party having one (1) vote representing the
views of its members. If the JPC fails to reach unanimous agreement on a matter
before it for decision for a period in excess of [***], either Party may submit
the matter in writing to the other, and the Parties shall refer such dispute to
the Chief Executive Officer or other designee of Allos and the General Manager
of Mundipharma (or their respective designees) (the “Executive Officers”) for
resolution in accordance with the decision-making procedures described in
Section 13.2; provided, however, that the following disputes shall not be
submitted to the Executive Officers for resolution and instead shall be decided
as follows: (i) for any dispute regarding [***], the JPC members for [***];
(ii) for any dispute regarding the [***], the JPC members for [***]; (iii) for
any dispute regarding [***], the JPC members for [***]; and (iv) for any dispute
regarding [***].

3.2 Joint Manufacturing Committee. A joint manufacturing committee (the “Joint
Manufacturing Committee” or “JMC”) will be established pursuant to the Supply
Agreement. The roles and responsibilities of the JMC shall be as specified in
the Supply Agreement.

3.3 Good Faith. In conducting themselves on any committees, all representatives
of both Parties shall consider diligently, reasonably and in good faith all
input received from the other Party, and shall use Reasonably Diligent Efforts
to reach consensus on all matters before them. In exercising any decision-making
authority granted to it under this Article 3, each Party shall conduct its
discussions in good faith. Notwithstanding anything to the contrary in this
Agreement, neither Party nor any of their respective Affiliates shall be
required to take, or shall be penalized for not taking, any action that is not
in compliance with such Party’s ethical business practices and policies or that
such Party reasonably believes is not in compliance with applicable Laws.

3.4 Scope of Governance. The Parties agree not to share or discuss any strategic
or commercially sensitive information beyond the scope of the collaboration
contemplated by this Agreement.

ARTICLE 4

PRODUCT DEVELOPMENT

4.1 Overview. The Parties desire and intend to collaborate with respect to the
Development of the Product in the Field, as and to the extent set forth in this
Agreement. As described in more detail in this Article 4 (with respect to the
non-clinical and clinical aspects of

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

23



--------------------------------------------------------------------------------

Development) and Article 5 (with respect to the regulatory aspects of
Development), the Parties have already agreed that certain Development
activities for the Product in the Field, up to and including the Effective Date,
pursuant to the Original Agreement, were to be jointly funded and others were to
be solely funded by Allos. The Parties have also agreed upon a mechanism for
proposing new studies in the Field and determining whether the Parties wish to
jointly fund such studies or if one of the Parties may conduct such study
without funding from the other Party.

4.2 Development Plan.

(a) General. Development of the Product with respect to the Field shall be
conducted pursuant to a comprehensive written development plan (the “Development
Plan”), which shall specify all Development activities for the Product in the
Field by Mundipharma, regardless of whether such activities are jointly funded
by the Parties or funded by just one of the Parties, and shall include a
detailed timeline for performing those activities necessary to obtain Regulatory
Approval in the Field in each country in the Licensed Territory (such timeline,
the “Regulatory Plan”). For each Development activity specified in the
Development Plan, the Development Plan shall specify the timeline for initiating
and completing such activity, and the budget for such activity. For each
clinical trial specified in the Development Plan, the Development Plan shall
specify the planned accrual for such trial, the sites at which the trial will be
conducted and the lead investigator(s) for such trial. For clarity, the Initial
Development Plan and the Amended Development Plan shall each be considered
iterations of the Development Plan, it being understood that neither party shall
be obligated to perform trials and/or studies set forth in the Initial
Development Plan that are not included in the Amended Development Plan or the
Allos Required Studies Schedule.

(b) Initial Development Plan; Amended Development Plan. The Parties agreed upon
an initial development plan, which was set forth in the Letter Agreement (the
“Initial Development Plan”). The studies set forth in Exhibit 1 to the Initial
Development Plan, as amended from time to time (the “Existing Studies”)
included: (i) studies that were being conducted by or on behalf of Allos as of
the Original Effective Date; (ii) activities that had not been initiated as of
the Original Effective Date but were needed to generate Information that was
required by the FDA as a condition of the Product’s Regulatory Approval in the
U.S. for the Lead Indication; (iii) certain medical affairs, and clinical and
non-clinical studies that were identified in Exhibit 1 to the Initial
Development Plan, as amended from time to time, as “Allos Studies”; and
(iv) those pediatric studies (and associated preclinical and CMC requirements)
required by the EMA with respect to the Product in the Field (the “Pediatric
Studies”). The Initial Development Plan identified the Party with operational
responsibility for the activities that formed a part of the Existing Studies.
Each Party shall be responsible for such Party’s share (i.e., the Allos Share or
the Mundipharma Share, as applicable) of the costs associated with the Existing
Studies incurred before the Transition Date, pursuant to the Original Agreement,
except that Allos shall be solely responsible for all costs incurred before the
Transition Date, pursuant to the Original Agreement, with respect to the conduct
of all Allos Studies. After the Transition Date, (i) no Development activities
for the Product in the Field will be jointly funded (except for an Additional
Study pursuant to Section 4.4(b)), (ii) the cost of the Existing Studies
(including any Existing Study relating to First Line PTCL Indications) will be
solely funded by Allos, (iii) any Development activities for the Product in the
Field in the Licensed Territory conducted by Mundipharma will be solely funded
by Mundipharma (except for an Additional Study pursuant to Section 4.4(b)), and
(iv) any Incremental Studies pursuant to Section 4.4(c) shall be borne by the
Party conducting such study. For clarity, after the Transition Date, (i) neither
Party shall have any Joint Development Cost payment obligations to the other
Party, except as set forth in Section 7.2, and (ii) each Party, in addition to
the Development activities

 

24



--------------------------------------------------------------------------------

referenced in subsection (iii) of this Section 4.2(b), shall continue to rely on
its right of access to data pursuant to Section 4.8, and right of reference to
Regulatory Materials pursuant to Section 5.4, for the purpose of Developing and
Commercializing the Product in the Field in such Party’s territory. In
connection with this amendment and restatement of the Original Agreement, the
Parties have agreed upon an amended Development Plan, which is set forth in the
Second Letter Agreement (the “Amended Development Plan”).

(c) Amendments. The JPC shall periodically review and approve, and, as required
or requested by Mundipharma, prepare an amendment to the then-current
Development Plan. Such amended Development Plan shall reflect any changes
(including additions) to the Development of the Product in the Field by
Mundipharma. Once approved by the JPC, the amended Development Plan shall become
effective and supersede the previous Development Plan as of the date of such
approval. Promptly after the Parties agree to conduct an Additional Study
proposed by Mundipharma pursuant to Section 4.4(b), or Mundipharma decides to
proceed with an Incremental Study pursuant to Section 4.4(c), the JPC shall
prepare, review and approve an amendment to the Development Plan that adds such
Additional Study or Incremental Study to the Development Plan.

(d) Performance. Each Party shall use Reasonably Diligent Efforts to conduct the
Development activities allocated to such Party in the Development Plan or the
Allos Required Studies Schedule, as applicable, in a timely and effective
manner. Each Party shall conduct its activities under the Development Plan or
the Allos Required Studies Schedule, as applicable, in a good scientific manner
and comply in all material respects with all applicable Laws.

4.3 Omitted.

4.4 Future Development Activities.

(a) Proposed Study. If either Party wishes to conduct and/or fund any additional
Development activities in the Field (including company-sponsored studies to
explore the utility of the Product in the Field and/or to expand the label of
the Product in such Party’s territory to include additional Indications and also
including testing one or more New Forms) that are not already set forth in the
Development Plan or the Allos Required Studies Schedule (each of the foregoing
activities, a “Proposed Study”), the proposing Party shall present to the other
Party’s representatives on the JPC the proposed design and timeline for such
Proposed Study and the proposed budget for such Proposed Study. The JPC shall
discuss such Proposed Study at its next meeting, whether regularly scheduled or
specially requested under Section 3.1(c), and the proposing Party shall provide,
within [***] after such JPC meeting (or such longer period of time as agreed
upon in writing by the Parties), any additional information reasonably requested
by the other Party’s JPC representatives prior to or during such JPC meeting.

(b) Additional Study. If within [***] after the JPC meeting at which a
particular Proposed Study is discussed (or such longer period of time as agreed
upon in writing by the Parties) (i) the other Party notifies the proposing Party
in writing that the other Party wishes to cooperate in such Proposed Study, and
any Related Studies contemplated at such time, on the terms (including design,
budget and timeline) proposed by the proposing Party or (ii) the Parties agree
in writing upon the terms (including design, budget, timeline and rights and
obligations upon wind-down or

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

25



--------------------------------------------------------------------------------

termination) under which they will cooperate in such Proposed Study, then it
will be deemed an “Additional Study.” If such Additional Study is proposed by
Mundipharma, the Development Plan shall be amended pursuant to Section 4.2(c) to
include such Additional Study. The Parties shall have the diligence obligations
with respect to such Additional Study as provided in Section 4.2(d). The Parties
shall share all Joint Development Costs incurred to conduct such Additional
Study in accordance with the applicable budget and in the proportions mutually
agreed by the Parties. All Information resulting from such Additional Study will
be available for use by each Party with respect to the Development and
Commercialization of the Product in the Field in its respective territory in
accordance with the licenses and rights granted or retained under Article 2 of
this Agreement.

(c) Incremental Studies.

(i) If all information reasonably requested by the non-proposing Party has been
provided by the proposing Party and by the [***] after the JPC meeting at which
a particular Proposed Study is discussed (or such longer period of time as
agreed upon in writing by the Parties) under Section 4.4(b): (x) (1) the other
Party has not notified the proposing Party in writing that the other Party
wishes to cooperate in such Proposed Study on the terms (including design,
budget and timeline) proposed by the proposing Party, or (2) the Parties have
not agreed in writing upon the terms (including design, budget and timeline)
under which they will cooperate in such Proposed Study, and (y) if Mundipharma
is the proposing Party, Allos has not notified Mundipharma that it believes that
such Proposed Study is substantially likely to create a Material Impact, then
such Proposed Study will be deemed an “Incremental Study”, the proposing Party
shall be deemed the “Conducting Party” with respect to such Incremental Study,
the other Party shall be deemed the “Non-Conducting Party” with respect to such
Incremental Study and, unless the Conducting Party notifies the JPC that it does
not wish to proceed with such Incremental Study, (A) if Mundipharma is the
Conducting Party, the Development Plan shall be amended pursuant to
Section 4.2(c) to include an Incremental Study and to specify Mundipharma as
solely responsible for the conduct and costs of such Incremental Study, and
(B) if Allos is the Conducting Party, Allos shall be solely responsible for the
conduct and costs of such Incremental Study. The Non-Conducting Party shall not
be responsible for any costs, including milestones, unless such Non-Conducting
Party opts-in to such Incremental Study pursuant to Section 4.4(c)(v).
Mundipharma as the Conducting Party may proceed with an Incremental Study only
after an amendment to the Development Plan. If Allos believes that a Proposed
Study is substantially likely to create a Material Impact and Mundipharma
disputes whether such belief is reasonable, the JPC shall discuss and decide
whether such belief is reasonable. The Proposed Study shall be deemed an
Incremental Study if the JPC decides that Allos’ belief is not reasonable. If
the JPC agrees that Allos’ belief is reasonable, then Mundipharma shall not
proceed with the Proposed Study. If the JPC cannot agree whether Allos’ belief
is reasonable, then such dispute shall be handled in accordance with
Section 13.2.

(ii) Notwithstanding each Party’s exclusive commercial rights to its respective
territory, Mundipharma shall have the right to conduct an Incremental Study in
patients in the Allos Territory (subject to Section 4.4(c)(i) above), and Allos
shall have the right to conduct an Incremental Study in patients in the Licensed
Territory.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

26



--------------------------------------------------------------------------------

(iii) The Conducting Party shall promptly inform the JPC of any material changes
it wishes to make to an Incremental Study, including the budget therefor, and,
if Mundipharma is the Conducting Party, the Development Plan shall be amended to
address them unless, Allos believes that the amendment is substantially likely
to have a Material Impact, in which case the JPC shall review such amendment and
approve it only if the JPC decides that Allos’ belief is not reasonable. If the
JPC agrees that Allos’ belief is reasonable, Mundipharma shall proceed without
such material changes. If the JPC cannot agree whether Allos’ belief is
reasonable, then such dispute shall be handled in accordance with Section 13.2.
The Conducting Party may suspend or terminate an Incremental Study without
obtaining approval from the JPC if there is a Safety Reason or such suspension
or termination is required by a Regulatory Authority or investigational review
board; provided, the Conducting Party shall promptly notify the JPC of any such
suspension or termination.

(iv) Promptly following the availability of interim data from or completion of
an Incremental Study, the Conducting Party shall deliver to the JPC the top-line
data summary from such Incremental Study. The Non-Conducting Party will have no
rights to use any Information resulting from such Incremental Study in any
filings with Regulatory Authorities, for Commercialization in its territory, or
otherwise, provided, however, that the Non-Conducting Party may file required
safety information with the applicable Regulatory Authorities in its territory
in accordance with Section 4.8(b) and refer to the Regulatory Materials in
accordance with Section 5.4.

(v) Opt-In.

(A) Within [***] of the Conducting Party having obtained final results in an
Incremental Study establishing Clinical Proof of Concept, such Conducting Party
shall deliver to the Non-Conducting Party the top-line data summary from such
Incremental Study (the delivery date of such top-line data summary, the “Opt-In
Option Date”), and the Non-Conducting Party with respect to such Incremental
Study shall have the right (the “Opt-In Right”) to convert such Incremental
Study to an Additional Study by (1) making a payment to the Conducting Party of
a mutually agreeable amount as Non-Conducting Party’s share of the development
costs already incurred by the Conducting Party (which amount shall take into
account the cost incurred by the Conducting Party to perform such Incremental
Study and an appropriate premium to be paid by the Non-Conducting Party to
exercise such Opt-In Right) (such payment, the “Opt-In Payment”), and
(2) agreeing with the Conducting Party upon the budget, timeline, rights and
obligations upon wind-down or termination and allocation of operational
responsibility for Development activities, if any, to be performed with respect
to such Incremental Study and all Related Studies after the exercise of such
Opt-In Right and committing to pay its mutually agreed share of Joint
Development Costs incurred with respect to such Incremental Study and Related
Studies after the exercise of such Opt-In Right.

(B) If the Non-Conducting Party with respect to such Incremental Study is
considering exercising its Opt-In Right with respect to such Incremental Study,
it shall, no later than [***] after the Opt-In Option Date, notify the
Conducting Party in writing and shall request that the Conducting Party provide:
(1) an estimate for the Opt-In Payment (the “Opt-In Estimate”), which estimate
shall be based upon the development costs already incurred by the Conducting
Party with respect to such Incremental Study together with those anticipated to
be incurred by the Conducting Party (as contemplated by
Section 4.4(c)(v)(A)(1)), within [***] after the date of such notice (in each
case, calculated as described in Section 4.4(c)(v)(A)(1)); and (2) a proposal to
convert

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

27



--------------------------------------------------------------------------------

an Incremental Study to an Additional Study, which amendment shall address the
items specified in Section 4.4(c)(v)(A)(2), to the extent applicable to such
Incremental Study. The Conducting Party shall provide such estimate and
proposal, together with reasonable documentation of the Conducting Party’s
already incurred costs, within [***] after such notice (or such longer period of
time as agreed upon in writing by the Parties). The Conducting Party shall
promptly answer all reasonable questions posed by, and provide all additional
documents reasonably requested by, the Non-Conducting Party with respect to the
Opt-In Estimate. The JPC shall discuss such proposed conversion at its next
meeting, whether regularly scheduled or specifically requested under
Section 3.1(c). The Conducting Party shall provide, within [***] after such JPC
meeting (or such longer period of time as agreed upon in writing by the
Parties), any additional information reasonably requested by the Non-Conducting
Party’s JPC representatives prior to or during such JPC meeting. The
Non-Conducting Party shall be deemed to have exercised its Opt-In Right with
respect to such Incremental Study if, within [***] after the JPC meeting at
which such proposed amendment to the Development Plan is discussed (or such
longer period of time as agreed upon in writing by the Parties), the Conducting
Party receives payment of the Opt-In Estimate amount and the JPC reviews and
approves the proposal to convert such Incremental Study to an Additional Study,
which proposal addresses the items specified in Section 4.4(c)(v)(A)(2), to the
extent applicable to such Incremental Study.

(C) Upon exercise of the Opt-In Right with respect to a particular study, such
study shall cease to be an Incremental Study and shall be deemed to be an
Additional Study, the Parties shall share all future Joint Development Costs
associated therewith as mutually agreed and the Parties shall have the diligence
obligations with respect to such Additional Study as provided in Section 4.2(d).

(d) Related Studies. The agreement by the Parties to any Additional Study under
this Section 4.4, whether from the outset of the study pursuant to
Section 4.4(a) or (b), or through either Party’s exercise of its Opt-In Right to
an Incremental Study pursuant to Section 4.4(c)(v), shall not be deemed an
agreement by the Parties to cooperate in any and all related studies necessary
for the implementation of such Additional Study or to obtain Drug Approval in
the U.S. and all Major Market Countries in the applicable new Indication or new
formulation that is the subject of such Additional Study (excluding any related
studies that are required exclusively to obtain Drug Approval in the U.S. and
not in any Major Market Country) (each such related study, a “Related Study”).
Upon the agreement by the Parties to any Additional Study under this
Section 4.4, the Parties shall use good faith efforts to discuss and agree on
the terms (including design, budget, timeline and rights and obligations upon
wind-down or termination) under which they will cooperate in any Related Studies
that may be necessary. If, after discussion, the Parties cannot agree on the
terms (including design, budget, timeline and rights and obligations upon
wind-down or termination) under which they will cooperate in such Related Study,
(i) the conducting Party may conduct the Related Study and shall be solely
responsible for such conduct and the costs of such Related Study, and (ii) the
terms of Section 4.4 shall apply to any such Related Study as if such Related
Study is an Incremental Study. If the Parties agree on the terms of any Related
Study, the terms of Section 4.4 shall apply to any Related Study in the same
manner that they apply to the Additional Study to which such Related Study
relates.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

28



--------------------------------------------------------------------------------

(e) Manufacture. With respect to any Additional Study or Incremental Study (for
which either Party is the Conducting Party) that involves a New Form, the
Conducting Party shall offer the Non-Conducting Party the opportunity to be the
supplier of such New Form. Unless the Non-Conducting Party informs the
Conducting Party that it is not interested in being, or is unable to be, the
supplier of such New Form, the Parties shall negotiate in good faith and enter
into a separate supply agreement that sets forth the terms and conditions under
which the Non-Conducting Party will supply such New Form to the Conducting Party
(in the event of an Incremental Study) or one or both Parties (in the event of
an Additional Study). If the Non-Conducting Party informs the Conducting Party
that it is not interested in being, or is unable to be, the supplier of such New
Form, then the Non-Conducting Party shall grant to the Conducting Party a
non-exclusive, royalty-free limited right and license, under the Allos
Manufacturing Know-How and Allos Patents, or Mundipharma Know-How,
Mundipharma-Controlled manufacturing-related Information and Mundipharma
Patents, as applicable, to manufacture such New Form, with (in the event
Mundipharma is the Conducting Party) the right to sublicense in accordance with
Section 2.1(f) to its Affiliates or, with the prior written consent of the
Non-Conducting Party, to a Third Party manufacturer (which consent shall not be
unreasonably withheld, conditioned or delayed), solely for use in accordance
with this Agreement.

4.5 Development Costs. The Parties shall each be responsible for their
respective share (i.e., the Allos Share or the Mundipharma Share, as applicable)
of all Joint Development Costs incurred up to and including the Transition Date
pursuant to the Original Agreement. After the Effective Date, the Parties shall
share all Joint Development Costs incurred to conduct an Additional Study in the
proportions mutually agreed by the Parties. Allos shall also be responsible for
all costs and expenses of the Allos Studies. The Party conducting an Incremental
Study shall be solely responsible for all costs and expenses of such Incremental
Study, unless the other Party exercises its Opt-In Right with respect to such
study in accordance with Section 4.4(c)(v).

4.6 Diligence. Mundipharma and Allos shall each use Reasonably Diligent Efforts
to Develop the Product in each country in the Licensed Territory in accordance
with their respective activities under the Development Plan and the Allos
Required Studies Schedule, respectively; provided, that Mundipharma shall comply
with the Development milestones in Japan (the “Japan Milestones”) set forth in
the Amended Development Plan.

4.7 Investigator Sponsored Studies.

(a) Before either Party authorizes or facilitates an investigator to conduct an
ISS for the Product in the Field, such Party shall notify the other Party in
writing, which notice shall provide a reasonably detailed description of such
ISS and shall provide the other Party a reasonable opportunity to review and
comment upon such ISS. Such Party shall give reasonable consideration to the
other Party’s comments.

(b) If Mundipharma proposes to authorize or facilitate an investigator to
conduct an ISS for the Product in the Field, Allos shall have [***] after the
notice required under Section 4.7(a) is given (or such longer period of time as
agreed upon in writing by the Parties) to allege that the conduct of such ISS is
substantially likely to create a Material Impact and if Mundipharma disagrees
with such allegation, then the JPC shall discuss and decide whether such

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

29



--------------------------------------------------------------------------------

belief is reasonable. Mundipharma may proceed with the proposed ISS, if the JPC
decides that Allos’ belief is not reasonable. If the JPC agrees that Allos’
belief is reasonable, then Mundipharma shall not proceed with the ISS. If the
JPC cannot agree whether Allos’ belief is reasonable, then such dispute shall be
handled in accordance with Section 13.2.

(c) ISSs shall not be included in the Development Plan or the Allos Required
Studies Schedule.

(d) A Party authorizing or facilitating an ISS pursuant to this Section 4.7
shall only receive disclosure, access or a license to any Information or Patent
arising from such ISS under terms that allow such Party to Control such
Information or Patent, such that such Information or Patent shall be included in
Allos ISS Technology if such Party is Allos or Mundipharma ISS Technology if
such Party is Mundipharma. Such Party shall disclose all such Information and
Patents to the other Party promptly following its receipt of disclosure of or
access to such Information or Patent.

4.8 Data Exchange and Use. Upon the Effective Date, Allos shall provide
Mundipharma with access, free of charge, to all Allos Know-How then in existence
that constitutes pre-clinical or clinical data relating to the Product. For
clarity, Allos does not have any obligation to disclose or provide access to any
Information with respect to manufacture of the Product except in the event the
license under Section 2.1(c) becomes effective and then only in accordance with
Section 2.1(c) and the Supply Agreement. In addition to its adverse event and
safety data reporting obligations pursuant to Section 5.7, each Party shall
promptly provide the other Party with access to, at no additional charge:

(a) all safety, clinical and other development Information (including, if
requested, raw data) associated with the conduct of the Shared Studies, as
reasonably necessary or useful to support such other Party’s Development or
Commercialization of the Product in the Field in accordance with this Agreement,
including rights of access and reference to Regulatory Materials; and

(b) all safety Information (including, if requested, raw data) generated
pursuant to any Incremental Study which the Non-Conducting Party is required by
a Regulatory Authority in its territory to file with such Regulatory Authority
to support safety disclosure requirements. The Non-Conducting Party shall have
no rights to use any other Information arising from such Incremental Study in
any filings with Regulatory Authorities in its territory (i.e., in the Allos
Territory where Allos is the Non-Conducting Party and in the Licensed Territory
where Mundipharma is the Non-Conducting Party) unless and until such
Non-Conducting Party exercises its right, pursuant to Section 4.4(c)(v), to
convert such Incremental Study to an Additional Study.

4.9 Development Reports. Each Party shall provide the JPC with written reports
detailing its Development activities under this Agreement and the results of
such activities at least [***] in advance of each regularly scheduled JPC
meeting; provided, subject to Section 4.4(c)(iv), such reports will not include
the results of any Incremental Studies for which the other Party has not
exercised its Opt-In Right and made the payments required to be made under
Section 4.4. The Parties shall discuss the status, progress and results of each
Party’s Development activities under this Agreement at such regularly scheduled
JPC meetings.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

30



--------------------------------------------------------------------------------

4.10 Development Records. Each Party shall maintain complete, current and
accurate records of all Development activities conducted by it hereunder, and
all data and other Information resulting from such activities. Such records
shall fully and properly reflect all work done and results achieved in the
performance of the Development activities in good scientific manner appropriate
for regulatory and patent purposes. Each Party shall document all non-clinical
studies and clinical trials in formal written study records according to
applicable Laws, including applicable national and international guidelines such
as ICH, GCP and GLP. Each Party shall have the right to review and copy such
records maintained by the other Party at reasonable times, and upon reasonable
notice, to obtain access to the original records to the extent such Party has a
license to use the Information contained in such records.

4.11 Compliance with Laws. Each Party shall conduct its activities under this
Agreement in a good scientific manner and comply in all material respects with
all applicable Laws, including applicable national and international guidelines
such as ICH, GCP and GLP.

4.12 Allos’ Other Licensees. For clarity, if Allos grants a Third Party an
exclusive license to Develop and/or Commercialize a Product in any country in
the Allos Territory, then such licensee may directly exercise Allos’ rights
pursuant to this Agreement with respect to such Product in such country;
provided, that a licensee in a Transferred Country shall not have the right to
enforce any provision of this Agreement against Mundipharma.

ARTICLE 5

REGULATORY MATTERS

5.1 Regulatory Responsibilities in the Licensed Territory.

(a) Omitted.

(b) Commencing on the Original Effective Date with respect to all countries of
the Licensed Territory, Mundipharma shall use Reasonably Diligent Efforts in
respect of the Product as the primary interface with and shall otherwise handle
all correspondence, meetings and other interactions with the relevant Regulatory
Authorities concerning regulatory activities related to the Product in the Field
in the Licensed Territory, and Mundipharma shall be responsible for preparing
and filing any and all Regulatory Materials for the Product in the Field in the
Licensed Territory at its sole expense. Allos shall assist and cooperate at its
own expense with Mundipharma in connection with the preparation and filing of
such Regulatory Materials, as reasonably requested by Mundipharma, including
preparation of ongoing clinical trials, study reports and Periodic Safety Update
Reports (“PSURs”). Such cooperation will include promptly responding within
procedural timelines set by Regulatory Authorities to any reasonable request
from Mundipharma for Allos Know-How needed for the Regulatory Materials. For
clarity, Allos shall not be obligated to provide Mundipharma with any
Information that is not Allos Know-How.

 

31



--------------------------------------------------------------------------------

(c) Mundipharma shall keep Allos informed at JPC meetings of regulatory
developments relating to the Product in the Field in the Licensed Territory and
shall promptly notify Allos in writing of any action or decision by any
Regulatory Authority in the Licensed Territory regarding the Product in the
Field. Mundipharma shall provide Allos for review and comment all draft
Regulatory Materials (other than routine correspondence such as IND and MAA
annual reports, MAA reapproval, during the investigational phase minor protocol
amendments, IND amendments for new investigators or new clinical preclinical
studies) at least [***] (or in the event of a shorter filing deadline, as soon
as practicable) in advance of their intended date of submission to a Regulatory
Authority in the Licensed Territory and shall consider in good faith any
comments thereto provided by Allos. Mundipharma shall promptly notify Allos of
any Regulatory Materials (other than routine correspondence such as IND and MAA
annual reports, MAA reapproval, during the investigational phase minor protocol
amendments, IND amendments for new investigators or new clinical preclinical
studies) submitted to or received from any Regulatory Authority in the Licensed
Territory and shall provide Allos with copies thereof, in electronic Common
Technical Document (“eCTD”) format, where applicable, within [***] after
submission or receipt. Mundipharma shall provide Allos with reasonable advance
notice of all meetings, conferences and discussions scheduled with any
Regulatory Authority in the Licensed Territory concerning the Product, and shall
consider in good faith any input from Allos in preparing for such meetings,
conferences or discussions. To the extent permitted by applicable Laws, Allos
shall have the right to participate in any such meetings, conferences or
discussions and Mundipharma shall facilitate such participation. If Allos elects
not to participate in such meetings, conferences or discussions, Mundipharma
shall provide Allos with written summaries of such meetings, conferences or
discussions in English as soon as practicable after the conclusion thereof.

(d) Within [***] of the Original Effective Date, Allos provided Mundipharma, in
eCTD format, with a full copy of the DAA filed by Allos and validated by the EMA
on December 15, 2010.

(e) Allos shall be responsible for compiling and providing to Mundipharma the
CMC Information that is required for Mundipharma to obtain and maintain
Regulatory Approval of the Product in the Licensed Territory. Mundipharma shall
use the CMC Information provided to it by Allos for the purpose of obtaining and
maintaining Regulatory Approval of the Product in the Licensed Territory and in
connection with the exercise of its license under section 2.1(c). At
Mundipharma’s request, Allos shall provide reasonable assistance to Mundipharma
with respect to communications with Regulatory Authorities in the Licensed
Territory regarding the manufacture of the Product or the CMC Information.

(f) Unless the Parties otherwise agree in writing: (i) except as expressly
contemplated by Sections 5.1(b) or 5.1(e), Allos shall not communicate with
respect to the Product in the Field with any Regulatory Authority having
jurisdiction in the Licensed Territory, or unless so ordered by such Regulatory
Authority, in which case Allos shall provide immediate notice to Mundipharma of
such order; and (ii) Allos shall not submit any Regulatory Materials or seek
Regulatory Approvals for the Product in the Field in the Licensed Territory.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

32



--------------------------------------------------------------------------------

5.2 Regulatory Responsibilities in the Allos Territory.

(a) Allos shall own all Regulatory Materials (including Regulatory Approvals)
for the Product in the Allos Territory, and shall be responsible for preparing
and filing any and all Regulatory Materials for the Product in the Allos
Territory at its sole expense. Mundipharma shall assist and cooperate with Allos
in connection with the preparation and filing of such Regulatory Materials, as
reasonably requested by Allos and at Allos’ sole expense.

(b) Allos shall keep Mundipharma informed of regulatory developments relating to
the Product in the Field in the Allos Territory through regular reports at the
JPC meetings and shall promptly notify Mundipharma in writing of any action or
decision by any Regulatory Authority in the Allos Territory relating to the
Product. Allos shall provide Mundipharma for review and comment all draft
Regulatory Materials (other than routine correspondence such as IND and NDA
annual reports, during the investigational phase minor protocol amendments, IND
amendments for new investigators or new clinical preclinical studies), at least
[***] (or in the event of a shorter filing deadline, as soon as practicable) in
advance of the intended date of submission to a Regulatory Authority in the
Allos Territory and shall consider in good faith any comments thereto provided
by Mundipharma. Allos shall promptly notify Mundipharma of any Regulatory
Materials (other than routine correspondence such as IND and NDA annual reports,
during the investigational phase minor protocol amendments, IND amendments for
new investigators or new clinical preclinical studies) submitted to or received
from any Regulatory Authorities in the Allos Territory and shall provide
Mundipharma with copies thereof, in eCTD format, within [***] after submission
or receipt.

(c) Unless the Parties otherwise agree in writing: (i) except as expressly
contemplated by Section 5.2(a), Mundipharma shall not communicate with respect
to the Product with any Regulatory Authority having jurisdiction in the Allos
Territory, unless so ordered by such Regulatory Authority, in which case
Mundipharma shall provide immediate notice to Allos of such order; and
(ii) Mundipharma shall not submit any Regulatory Materials or seek Regulatory
Approvals for the Product in the Allos Territory.

(d) Allos shall use Reasonably Diligent Efforts to maintain the existing Drug
Approval for the Product in the Field in the U.S., including conducting the
Allos Required Studies; provided, however, that Allos may discontinue a Allos
Required Study (A) if such study is no longer required by the FDA for Drug
Approval or maintenance of Drug Approval in the U.S., or (B) for Material Impact
or Safety Reason. Allos may not discontinue an Allos Required Study solely as a
result of Allos’ development or commercialization efforts with respect to
another product in the Field in the U.S.; provided, that if Allos decides to
discontinue an Allos Required Study for any reason (other than that such study
is no longer required by the FDA for Drug Approval or maintenance of Drug
Approval in the U.S. or for Material Impact or Safety Reason), (i) it shall
provide [***] prior written notice to Mundipharma of such decision; and
(ii) within [***] after receipt of such written notice from Allos, Mundipharma
may elect, by sending a written notice to Allos, to reimburse Allos for its
approved out-of-pocket costs and expenses incurred in connection with continuing
such Allos Required Study (the “Required Additional Study Election”), as
follows, and provided that such election, once made, shall be Mundipharma’s sole
and exclusive remedy for Allos’ discontinuance of an Allos Required Study:

(1) Within [***] after the exercise of the Required Additional Study Election by
Mundipharma, Allos will submit to Mundipharma a detailed budget showing the
out-of-pocket costs and expenses that Allos expects to incur, from the date of
Mundipharma’s exercise of the Required Additional Study Election onwards, in
connection with the completion of the Allos Required Additional Study. Allos
will also update such budget on a [***] basis.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

33



--------------------------------------------------------------------------------

(2) Mundipharma will have the right to review and approve such costs and
expenses, such approval not to be unreasonably withheld or delayed.

(3) Mundipharma agrees to reimburse Allos, on a [***] basis, for all of Allos’
pre-approved and actual out-of-pocket costs and expenses incurred from the date
of Mundipharma’s exercise of the Required Additional Study Election onwards, in
connection with the continuation of the Allos Required Additional Study.

(4) Within [***] following the end of each [***] after the exercise of the
Required Additional Study Election by Mundipharma, Allos shall submit a report
showing such costs and expenses incurred by Allos in the preceding [***].

(5) Mundipharma shall be entitled to deduct from royalties on Net Sales payable
to Allos pursuant to Section 7.4(a), up to (a) [***] of any amounts reimbursed
to Allos pursuant to this Section 5.2(d), if the discontinuation of the study is
due to Allos’ development or commercialization efforts with respect to another
product in the Field in the U.S., and (ii) [***] of any amounts reimbursed to
Allos pursuant to this Section 5.2(d), if the discontinuation of the study is
due to any other reason except that such study is no longer required by the FDA
for Drug Approval or maintenance of Drug Approval in the U.S. or for Material
Impact or Safety Reason.

(6) Mundipharma may, upon written notice to Allos, and at any time after its
exercise of the Required Additional Study Election, cease reimbursing Allos for
Allos’ out-of-pocket costs and expenses towards the completion of the Allos
Required Additional Study. Should Mundipharma so elect to cease such
reimbursement, Allos may discontinue the Allos Required Additional Study without
any liability towards Mundipharma.

5.3 Regulatory Costs. Commencing on the [***] with respect to [***] shall be
solely responsible for all of its costs and expenses related to the preparation,
filing and maintenance of all Regulatory Materials and Regulatory Approvals for
[***]. [***] shall be solely responsible for all costs and expenses related to
the preparation, filing and maintenance of all Regulatory Materials and
Regulatory Approvals for [***].

5.4 Rights of Reference to Regulatory Materials. Allos hereby grants to
Mundipharma a right of reference to all Regulatory Materials filed by or on
behalf of Allos (including by its licensees), which right of reference
Mundipharma may use for the sole purpose of seeking, obtaining and maintaining
Regulatory Approvals and Developing and Commercializing the Product in the Field
in the Licensed Territory. Mundipharma hereby grants to Allos and Allos’
licensees in the Allos Territory a right of reference to all Regulatory
Materials filed by or on behalf of Mundipharma, which right of reference Allos
may use for the sole purpose of seeking, obtaining and maintaining Regulatory
Approvals and Developing and Commercializing the Product in the Field in the
Allos Territory. Each Party shall support the other Party, as reasonably
requested by such other Party, in obtaining Regulatory Approvals in such other
Party’s territory, including providing necessary documents or other materials
required by applicable Laws to obtain Regulatory Approval in such territory, all
in accordance with the terms and conditions of this Agreement.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

34



--------------------------------------------------------------------------------

5.5 No Harmful Actions.

(a) If Allos reasonably believes that Mundipharma is taking or intends to take
any action with respect to the Product that is substantially likely to have a
Material Impact in the Allos Territory, Allos shall give written notice to
Mundipharma. If Mundipharma disputes whether Allos’ such belief is reasonable,
the matter will be submitted to the JPC for its review and determination as to
whether such belief is reasonable. Mundipharma shall not proceed with any such
action or alternative course of action until it is approved by Allos, or the JPC
in writing, as applicable. If the JPC cannot agree whether Allos’ belief is
reasonable, then such dispute shall be handled in accordance with Section 13.2.

(b) If Mundipharma reasonably believes that Allos is taking or intends to take
any action with respect to the Product that is substantially likely to have a
Material Impact in the Licensed Territory, Mundipharma shall have the right to
bring the matter to the attention of the JPC. Allos shall not proceed with any
such action or alternative course of action until it is approved by the JPC in
writing in accordance with Section 3.1(d). If the JPC cannot agree whether
Mundipharma’s belief is reasonable, then such dispute shall be handled in
accordance with Section 13.2.

5.6 Notification of Threatened Action. Each Party shall immediately notify the
other Party of any information it receives regarding any threatened or pending
action, inspection or communication by or from any Third Party, including a
Regulatory Authority, which may affect the Development, Commercialization or
regulatory status of the Product. Upon receipt of such information, the Parties
shall consult with each other in an effort to arrive at a mutually acceptable
procedure for taking appropriate action.

5.7 Adverse Event Reporting and Safety Data Exchange. Prior to the Effective
Date, the Parties defined and finalized the actions that the Parties shall
employ with respect to Products to protect patients and promote their well-being
in two written pharmacovigilance agreements (the “Pharmacovigilance
Agreements”). The existing Pharmacovigilance Agreement(s) shall be amended by
the Parties within [***] of the Effective Date in order to align it/them with
the provisions of this Agreement and the Supply Agreement. Each Party hereby
agrees to comply with its respective obligations under the Pharmacovigilance
Agreement(s), as amended, and to cause its Affiliates and sublicensees to comply
with such obligations.

5.8 Remedial Actions. Each Party will notify the other Party immediately, and
promptly confirm such notice in writing, if it obtains information indicating
that the Product may be subject to any recall, corrective or other regulatory
action taken by virtue of applicable Laws (a “Remedial Action”). The Parties
will assist each other in gathering and evaluating such information as is
necessary to determine the necessity of conducting a Remedial Action. Each Party
shall, and shall ensure that its Affiliates and sublicensees will, maintain
adequate records to permit the Parties to trace the manufacture, distribution
and use of the Product. In the event Mundipharma determines that any Remedial
Action with respect to the Product in the Field in the Licensed Territory should
be commenced or is required by the applicable Regulatory Authority, Mundipharma
shall have the right

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

35



--------------------------------------------------------------------------------

to control and coordinate all efforts necessary to conduct such Remedial Action;
provided that, with respect to any such Remedial Action that is not imposed upon
Mundipharma by applicable Law or a Regulatory Authority, such Remedial Action
shall have been reviewed and approved by the JPC. In the event Allos determines
that any Remedial Action with respect to the Product in the Field in the Allos
Territory should be commenced or is required by the applicable Regulatory
Authority, Allos shall have the right, at its expense, to control and coordinate
all efforts necessary to conduct such Remedial Action; provided that, with
respect to any such Remedial Action that is not imposed upon Allos by applicable
Law or a Regulatory Authority, such Remedial Action shall have been reviewed and
approved by the JPC. If the JPC fails to approve a Remedial Action that is not
imposed upon a Party by applicable Law or Regulatory Authority within [***]
after such Remedial Action is presented to the JPC for review and approval, then
the Parties’ Executive Officers shall, within [***] thereafter, review and
approve such Remedial Action or, in the event that the Executive Officers fail
to approve such Remedial Action within such time period, the Party that has the
right to control and coordinate the efforts necessary to conduct such Remedial
Action as provided above shall have the final decision-making authority
regarding such Remedial Action notwithstanding Section 13.1 or 13.2.
Notwithstanding the foregoing, any Remedial Action that relates to the
manufacture and supply of the Product by Allos to Mundipharma shall be governed
by the terms and conditions of the Supply Agreement.

ARTICLE 6

COMMERCIALIZATION

6.1 Overview of Commercialization in the Licensed Territory. Subject to the
terms and conditions of this Article 6, as between the Parties, Mundipharma will
be responsible for all aspects of the Commercialization of the Product in the
Field in the Licensed Territory, including: (a) developing and executing a
commercial launch and pre-launch plan, (b) negotiating with applicable
Governmental Authorities regarding the price and reimbursement status of the
Product; (c) marketing and promotion; (d) booking sales, and distribution and
performance of related services; (e) handling all aspects of order processing,
invoicing and collection, inventory and receivables; (f) providing customer
support, including handling medical queries, and performing other related
functions; and (g) conforming its practices and procedures to applicable Laws
relating to the marketing, detailing and promotion of the Product in the Field
in the Licensed Territory. Mundipharma shall bear all of the costs and expenses
incurred in connection with such Commercialization activities.

6.2 Commercialization Plan for Licensed Territory.

(a) General. Mundipharma shall Commercialize the Product in the Field in the
Licensed Territory pursuant to a detailed plan prepared by Mundipharma and
submitted by Mundipharma to the JPC for review, comment and discussion (the
“Commercialization Plan”). The Commercialization Plan will include (i) a
reasonably detailed description and timeline of Mundipharma’s Commercialization
activities in the Field in each of the Major Market Countries for the next year,
including medical marketing activities, sales forecasts and projections,
pricing, reimbursement, market research, sales training, distribution channels,
customer service and sales

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

36



--------------------------------------------------------------------------------

force matters related to the launch and sale of the Product in such country in
such year, (ii) an overview of Mundipharma’s Commercialization activities in the
Field in all other countries in the Licensed Territory for the next year and
(iii) a strategic plan for Commercialization of the Product in the Field in the
Licensed Territory for the following two (2) years.

(b) Initial Plan and Amendments. The initial Commercialization Plan shall be
delivered to the JPC no later than [***] after the Original Effective Date or
[***] before the anticipated launch of the Product in the Licensed Territory,
whichever is later, for review, comment and discussion. On at least an annual
basis, Mundipharma shall prepare an amendment, as appropriate, to the
then-current Commercialization Plan. Mundipharma shall submit all amendments to
the Commercialization Plan to the JPC for review, comment and discussion. Once
reviewed by the JPC, the amended Commercialization Plan shall become effective
and supersede the previous Commercialization Plan as of the date of such review.

6.3 Pricing. Mundipharma shall have the sole right to determine all pricing of
Products in the Field in the Licensed Territory. For the avoidance of doubt,
Allos shall not have any right to direct, control, or approve Mundipharma’s
pricing of Products in the Field in the Licensed Territory.

6.4 Pricing Approval. On a country-by-country basis and subject to
Section 6.6(b), Mundipharma will use Reasonably Diligent Efforts to obtain and
maintain Pricing Approval for the Product in the Field in each country in the
Licensed Territory in which it has obtained Drug Approval for such Product in
the Field. Without limiting the foregoing, Mundipharma shall have the sole right
to determine the Product’s launch sequence, subject to review and discussion by
the JPC.

6.5 Reimbursement Approval. On a country-by-country basis and subject to
Section 6.6(b), Mundipharma will use Reasonably Diligent Efforts to obtain and
maintain Reimbursement Approval for the Product in the Field in each country in
the Licensed Territory in which it has obtained Drug Approval for such Product
in the Field.

6.6 Commercial Diligence.

(a) Mundipharma shall use Reasonably Diligent Efforts to Commercialize the
Product in the Field in each country in the Licensed Territory in which it
receives Regulatory Approval. After the launch of a Product, Mundipharma shall
[***].

(b) Mundipharma shall achieve First Reimbursable Commercial Sale of each Product
in a country within [***] after all Regulatory Approvals have been obtained to
Commercialize the Product in the Field in such country; provided, however, that
Mundipharma is not obligated to launch a particular Product in a particular
country in the Licensed Territory if [***] and provides Allos, within [***] of
receipt of final Regulatory Approval in such country, with written notice [***].
Allos may, within a reasonable time after receiving such written notice from
Mundipharma, submit any dispute to the JPC for review and approval and, in the
absence of such approval, the terms of Section 13.2 shall apply. Notwithstanding
the foregoing or the terms of Section 13.1 or 13.2, if Allos disputes [***] and
if neither the JPC nor the Parties’ Executive Officers are able to resolve such
dispute, such dispute shall be resolved by a mutually acceptable, disinterested,
conflict-of-interest-free individual (the “Expert”) as follows:

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

37



--------------------------------------------------------------------------------

(i) Upon the written request of either Party, the Parties shall promptly
negotiate in good faith to appoint an appropriate Expert who shall have such
scientific, technical, regulatory and commercial experience as is necessary to
resolve such dispute and who shall not be or have been during the preceding five
(5) years an Affiliate, employee, consultant, officer or director of either
Party or any of their respective Affiliates. If the Parties are not able to
agree upon an Expert within [***] after the receipt by a Party of the written
request in the immediately preceding sentence, each Party shall select one
(1) Expert within [***] thereafter, and those two (2) Experts shall select a
third Expert within [***] thereafter and such third Expert (selected by the
first two Experts) shall be the designated Expert for resolution of the dispute.
The fees and costs of the Expert shall be borne equally (50-50) by Allos and
Mundipharma.

(ii) Within [***] after the designation of the Expert, the Parties shall each
submit to the Expert and to one another a written statement of their respective
positions on whether [***]. Each Party shall have [***] from receipt of the
other Party’s submission to submit a written response thereto, which shall
include any scientific, commercial and technical information in support thereof.
The Expert shall have the right to meet with the Parties, either alone or
together, as necessary to make a determination.

(iii) No later than [***] after the designation of the Expert, the Expert shall
make a determination by selecting the position of one of the Parties that as a
whole is the most fair and reasonable to the Parties in light of the totality of
the circumstances and the Expert shall provide the Parties with a written
statement setting forth the basis of the determination in connection therewith.
The Expert shall not have authority to render any substantive decision other
than to select the position proposed by Allos or Mundipharma. The determination
of the Expert shall be final and conclusive. If the Expert determines that
[***], Mundipharma shall promptly thereafter launch the Product and shall use
Reasonably Diligent Efforts to Commercialize the Product in the Field in such
country. Failure by Mundipharma to launch the Product in such country in the
Licensed Territory after the Expert determines that [***] shall (A) with respect
to any Major Market Country, [***], and (B) with respect to any country in the
Licensed Territory other than a Major Market Country, [***]; provided that
[***].

(c) Notwithstanding the foregoing provisions of this Section 6.6, if Allos
ceases to maintain all Regulatory Approvals for the Product in the Field in the
U.S., Mundipharma’s Commercialization obligations set forth in this Section 6.6
shall (as of the date, and for the duration, of such cessation) no longer apply
to those countries in the Licensed Territory for which Regulatory Approval is
revoked or cancelled as a result of the cessation of the Regulatory Approvals
for the Product in the Field in the U.S.

6.7 Cross-Territorial Restrictions.

(a) Mundipharma hereby covenants and agrees that, insofar as permitted by
applicable Law, it shall not, and shall ensure that its Affiliates and
Sublicensees will not, either directly or indirectly, knowingly promote, market,
distribute, import, sell or have sold any Product, including via internet or
mail order, into countries in the Allos Territory. As to such countries in the
Allos Territory, Mundipharma shall not, and shall ensure that its Affiliates and
Sublicensees will not: (i) establish or maintain any branch, warehouse or
distribution facility for any Product in such

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

38



--------------------------------------------------------------------------------

countries, (ii) engage in any advertising or promotional activities relating to
any Product that are directed primarily to customers or other purchasers or
users of such Product located in such countries, (iii) solicit orders from any
prospective purchaser located in such countries, or (iv) sell or distribute any
Product to any person in the Licensed Territory who it knows intends to sell any
Product in such countries. If Mundipharma receives any order from a prospective
purchaser located in a country in the Allos Territory, Mundipharma shall
immediately refer that order to Allos, and Mundipharma shall not accept any such
orders. Mundipharma shall not deliver or tender (or cause to be delivered or
tendered) any Product into a country in the Allos Territory. Mundipharma shall
not, and shall ensure that its Affiliates and Sublicensees will not, restrict or
impede in any manner Allos’ exercise of its retained rights in the Allos
Territory.

(b) Allos hereby covenants and agrees that, except with respect to the named
patient supply program in effect as of the Original Effective Date or any named
patient supply program implemented after the Original Effective Date but prior
to the Effective Date and approved by Mundipharma, insofar as permitted by
applicable Law, it shall not, and shall ensure that its Affiliates and
sublicensees will not, either directly or indirectly, knowingly promote, market,
distribute, import, sell or have sold any Product, including via internet or
mail order, into countries in the Licensed Territory. As to such countries in
the Licensed Territory, Allos shall not, and shall ensure that its Affiliates
and sublicensees will not: (i) except with respect to any such named patient
supply program, establish or maintain any branch, warehouse or distribution
facility for any Product in such countries, (ii) engage in any advertising or
promotional activities relating to any Product that are directed primarily to
customers or other purchasers or users of such Product located in such countries
(but, for the avoidance of doubt, the foregoing shall not in any way restrict
Allos from responding to medical information requests in connection with any
such named patient supply program), (iii) solicit orders from any prospective
purchaser located in such countries, or (iv) except with respect to any such
named patient supply program, sell or distribute any Product to any person in
the Allos Territory who it knows intends to sell any Product in such countries.
If Allos receives any order from a prospective purchaser located in a country in
the Licensed Territory except for orders in connection with any such named
patient supply program, Allos shall immediately refer that order to Mundipharma,
and Allos shall not accept any such orders. Allos shall not deliver or tender
(or cause to be delivered or tendered) any Product into a country in the
Licensed Territory except in connection with any such named patient supply
program. Allos shall not, and shall ensure that its Affiliates and sublicensees
will not, restrict or impede in any manner (other than with respect to any such
named patient supply program) Mundipharma’s exercise of its licensed rights in
the Licensed Territory. For clarity, nothing in this Section 6.7(b) shall
preclude or prohibit Allos, directly or indirectly, itself or through its
Affiliates or any Third Party, from distributing, importing, selling or having
sold any Product in the Licensed Territory as part of or in connection with a
named patient supply program in effect as of the Original Effective Date or a
named patient supply program implemented after the Original Effective Date but
prior to the Effective Date and approved by Mundipharma. As soon as practicable
after Effective Date, Mundipharma or its Affiliate shall take over the existing
named patient supply program in the Licensed Territory (except Switzerland);
provided, that each Party shall use Reasonably Diligent Efforts in light of such
Party’s existing contractual obligations to facilitate the expeditious
transition of the named patient supply program from the existing named patient
supply program distributor to Mundipharma or its Affiliate.

6.8 Territorial Coordination. The Parties shall, where appropriate, coordinate
their Commercialization activities between the Allos Territory and the Licensed
Territory, through the JPC, which coordination may include implementation of a
global branding strategy for the Product.

 

39



--------------------------------------------------------------------------------

6.9 Reports. Each Party shall update the JPC at each regularly scheduled JPC
meeting regarding its Commercialization activities with respect to Products in
the Field in its applicable territory. Each such update shall be in a form to be
agreed by the JPC and shall summarize such Party’s significant Commercialization
activities with respect to Products in the Field in its applicable territory
pursuant to this Agreement, covering subject matter at a level of detail
reasonably requested by the Parties and sufficient to enable each Party to
assess the other Party’s compliance with its obligations pursuant to
Section 6.6.

ARTICLE 7

COMPENSATION

7.1 Upfront Payment. In partial consideration of Allos’ investment in
Development of the Product in the Field prior to the Original Effective Date,
Allos’ provision to Mundipharma of access to regulatory filings and clinical
data generated by Allos with respect to the Product in the Field, and Allos’
grant of an exclusive license to Mundipharma under the Allos Technology,
Mundipharma paid to Allos, pursuant to the Original Agreement, a one-time
upfront fee of fifty million Dollars ($50,000,000). Such fee was non-creditable
and non-refundable. For the avoidance of doubt, Mundipharma has satisfied its
obligations to Allos, and no additional amounts are payable by Mundipharma to
Allos, under this Section 7.1.

7.2 Reimbursement of Joint Development Costs.

(a) Mundipharma shall be responsible for the Mundipharma Share of, and Allos
shall be responsible for the Allos Share of, all Joint Development Costs
incurred prior to the Transition Date pursuant to the Original Agreement. Within
[***] after the Transition Date, each Party shall submit to the other Party a
reasonably detailed invoice setting forth the total Joint Development Costs
incurred by such Party up to and including the Transition Date pursuant to the
Original Agreement, and invoicing the other Party for that Party’s share of such
Joint Development Costs incurred up to and including the Transition Date. Each
Party shall pay to the other Party the amount invoiced within [***] after the
receipt of such invoice. For clarity, subject to the Mundipharma Joint
Development Payment provided for in Section 7.2(b) and other costs specifically
agreed to be shared by the parties as set forth Section 7.2(c), Mundipharma
shall not be responsible for any Joint Development Costs incurred after the
Effective Date.

(b) Mundipharma shall pay Allos a one-time payment of seven million Dollars
($7,000,000) (the “Mundipharma Joint Development Payment”) towards research and
development costs incurred by Allos prior to and including the Effective Date.
The Mundipharma Joint Development Payment shall be due and payable on the
earlier of (i) [***] from the Effective Date, or (ii) [***].

(c) Except for the payment of the Mundipharma Joint Development Payment by
Mundipharma, the Parties shall share all Joint Development Costs incurred to
conduct an Additional Study, and any other costs specifically agreed to be
shared by the Parties pursuant to this Agreement, in the proportions mutually
agreed by the Parties. Within [***] after the end of each calendar quarter
during which either Party has incurred any Joint Development Costs relating to
an Additional Study,

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

40



--------------------------------------------------------------------------------

such Party shall submit to the other Party a reasonably detailed invoice setting
forth the total Joint Development Costs relating to such Additional Study
incurred by such other Party in such calendar quarter and invoicing such other
Party for such Party’s mutually agreed share of such Joint Development Costs
relating to such Additional Study. The invoiced Party shall pay to the invoicing
Party the amount invoiced within [***] after the receipt of such invoice. Such
invoicing Party will also provide to the invoiced Party a monthly statement of
account reflecting such Party’s mutually agreed share of Joint Development Costs
relating to any Additional Study previously due and owing that remains
outstanding, if any.

(d) All payments made by a Party pursuant to this Section 7.2 shall be
non-refundable.

7.3 Milestone Payments.

(a) First Reimbursable Commercial Sale and Drug Approval.

(i) Within [***] after the receipt of the first Drug Approval of the Product for
the Lead Indication in Japan, Mundipharma shall pay to Allos a one-time,
non-refundable, non-creditable milestone payment of [***].

(ii) Within [***] of the First Reimbursable Commercial Sale of the Product for
the Lead Indication in Japan, Mundipharma shall pay to Allos a one-time,
non-refundable, non-creditable milestone payment of [***].

(iii) Within [***] after the receipt of the first Drug Approval of the Product
for the First Line PTCL in Japan, Mundipharma shall pay to Allos a one-time,
non-refundable, non-creditable milestone payment of [***].

(iv) Within [***] after receipt of the first Drug Approval of the Product for
the First Line PTCL in China, Mundipharma shall pay to Allos a one-time,
non-refundable, non-creditable milestone payment of [***].

(v) Within [***] after receipt of the first Drug Approval of the Product for the
First Line PTCL in any country in Latin America (being all of South America,
Central America and Mexico), Mundipharma shall pay to Allos a one-time,
non-refundable, non-creditable milestone payment of [***].

(vi) Within [***] after receipt of the first Drug Approval of the Product for
the First Line PTCL in Australia, Mundipharma shall pay to Allos a one-time,
non-refundable, non-creditable milestone payment of [***].

(b) Milestone Payment in Japan Relating to Solid Tumor and Hematology
Indications. Milestone payments from Mundipharma to Allos in respect of any of
the solid tumor and hematology Indications listed in Exhibit A will be discussed
and agreed between the Parties at the time any Proposed Studies in respect of
such solid tumor and hematology Indications are discussed. If the Parties are
unable to agree on the milestones payments at the time any such Proposed Studies
are discussed, Mundipharma shall not file applications for such Regulatory
Approvals in respect of any of the solid tumor and hematology Indications listed
in Exhibit A, until such agreement on milestone payments is reached.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

41



--------------------------------------------------------------------------------

(c) Net Sales Milestone Payments in the Licensed Territory. Mundipharma shall
make the following one-time, non-refundable, non-creditable milestone payments
to Allos when the aggregate Net Sales of all Products in the Licensed Territory
(adjusted for any rebates that are known to be required in respect of the
calendar year in question) first reach the specified amount listed in the
“Milestone Event” column below in any calendar year. Mundipharma shall pay to
Allos such amount within [***] after the end of the calendar quarter in which
such Milestone Event is achieved. For clarity, the milestone payments in this
Section 7.3(c) shall each be paid only once and shall be additive such that if
all five Milestone Events set forth below are achieved in the same calendar
year, Mundipharma shall pay to Allos a payment of [***].

 

Milestone Event

   Milestone
Payment  

First achievement of aggregate annual Net Sales of all Products in the Licensed
Territory equal to or exceeding [***]

   $ [***]   

First achievement of aggregate annual Net Sales of all Products in the Licensed
Territory equal to or exceeding [***]

   $ [***]   

First achievement of aggregate annual Net Sales of all Products in the Licensed
Territory equal to or exceeding [***]

   $ [***]   

First achievement of aggregate annual Net Sales of all Products in the Licensed
Territory equal to or exceeding [***]

   $ [***]   

First achievement of aggregate annual Net Sales of all Products in the Licensed
Territory equal to or exceeding [***]

   $ [***]   

7.4 Royalties.

(a) Royalty Rates. Mundipharma shall pay to Allos non-refundable, non-creditable
royalties on Net Sales of all Products in the Licensed Territory during the
Royalty Term, as calculated by multiplying the applicable royalty rate set forth
below (subject to Sections 7.4(c), 7.4(d) and 7.4(e)) by the corresponding
amount of incremental, aggregated Net Sales of all Products in the Licensed
Territory in such calendar year [***].

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

42



--------------------------------------------------------------------------------

Annual Net Sales of all Products in the Licensed

Territory

   Royalty
Rate  

For that portion of annual Net Sales less than or equal to [***]

     [***] % 

For that portion of annual Net Sales greater than [***] but less than [***]

     [***] % 

For that portion of annual Net Sales greater than [***]

     [***] % 

(b) Royalty Term. Royalties shall be paid under this Section 7.4 on a
country-by-country basis in the Licensed Territory for Net Sales of Product made
during the period from the First Commercial Sale of such Product in such country
until the later of: (i) the unappealable revocation of the last, or expiration
of the last to expire, PDX Patent in any country in the world; (ii) the
expiration or revocation of the last Allos Patent (excluding the PDX Patents),
Joint Patent (if such Joint Patent claims the Product or the API or the
manufacture or use in the Field of the Product or the API) or Mundipharma Patent
in such country; and (iii) the [***] anniversary of the First Commercial Sale of
such Product in such country (such period, the “Royalty Term”).

(c) Royalty Reductions for Generic Products. The royalty rates then applicable
(i.e., as set forth in Section 7.4(a) and as such royalties may have been
further reduced pursuant to Sections 7.4(d) and 7.4(e)) for Product sold in a
particular country in the Licensed Territory during a particular calendar
quarter shall be reduced, on a calendar quarter-by-calendar quarter and
country-by-country basis, in accordance with the following if, following the
launch of a Generic Product in such country, the sum of the Percentage Price
Reduction in such country plus the Percentage Market Penetration in such country
reaches the following percentage thresholds: (i) during any calendar quarter in
which the sum of the Percentage Price Reduction and the Percentage Market
Penetration in a country in the Licensed Territory is equal to or greater than
[***] but less than [***], the royalty rates for such calendar quarter for
Product sold in such country shall be reduced to [***] of the royalty rates then
applicable; (ii) during any calendar quarter in which the sum of the Percentage
Price Reduction and the Percentage Market Penetration in a country in the
Licensed Territory is equal to or greater than [***] but less than [***], the
royalty rates for such calendar quarter for Product sold in such country shall
be reduced to [***] of the royalty rates then applicable; (iii) during any
calendar quarter in which the sum of the Percentage Price Reduction and the
Percentage Market Penetration in a country in the Licensed Territory is equal to
or greater than [***] but less than [***], the royalty rates for such calendar
quarter for Product sold in such country shall be reduced to [***] of the
royalty rates then applicable; and (iv) during any calendar quarter in which the
sum of the Percentage Price Reduction and the Percentage Market Penetration in a
country in the Licensed Territory is equal to or greater than [***], the royalty
rates for such calendar quarter for Product sold in such country shall be
reduced to [***]. For clarity, the foregoing percentage thresholds shall apply
on a calendar quarter-by-calendar quarter basis and the royalty reductions
applicable to Net Sales in a particular country may fluctuate from one calendar
quarter to the next depending upon the then-existing sum of the Percentage Price
Reduction and Percentage Market Penetration in such country; and, for further
clarity, in the event that none of the foregoing

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

43



--------------------------------------------------------------------------------

percentage thresholds is met in a country in a calendar quarter, each of (i),
(ii), (iii) and (iv) shall cease to apply and the royalty rates payable pursuant
to Section 7.4(a) (as such royalties may have been further reduced pursuant to
Sections 7.4(d) and 7.4(e)) shall be reinstated for Product sold in such country
during such calendar quarter.

(d) Royalty Reduction Upon Reduction or Cessation of PDX License Royalties. In
the event royalties cease to be payable by Allos under the PDX License
Agreement, the royalty rates in Section 7.4(a) of this Agreement shall be
reduced to [***] for that portion of annual aggregated Net Sales of all Products
in the Licensed Territory less than or equal to [***];[***] for that portion of
annual aggregated Net Sales of all Products in the Licensed Territory greater
than [***] but less than or equal to [***]; and [***] for that portion of annual
aggregated Net Sales of all Products in the Licensed Territory greater than
[***]; provided, such royalty rates may be further reduced pursuant to Sections
7.4(c) and 7.4(e).

(e) Royalty Reduction For Third Party License. If, during the Term, Mundipharma
deems it necessary to seek or obtain a license from any Third Party in order to
Develop and Commercialize a Product in the Licensed Territory and provided that
Allos is named as or otherwise obtains rights as a licensee or sublicensee (in
respect of the Licensed Territory) under such Third Party license, Mundipharma
shall be entitled to offset against royalties otherwise due to Allos under this
Agreement an amount equal to [***] of any royalties or other fees paid by
Mundipharma to such Third Party under such license; provided, however, in no
event shall the reduction provided for in this Section 7.4(e) reduce the
royalties payable to Allos during any calendar year by more than [***];
provided, such royalty rates may be further reduced pursuant to Sections 7.4(c)
and 7.4(d).

(f) Royalty Reports and Payments. Within [***] following the end of each
calendar quarter, commencing with the calendar quarter in which the First
Commercial Sale of the Product is made anywhere in the Licensed Territory,
Mundipharma shall provide Allos with a report containing the following
information for such calendar quarter, on a country-by-country basis: (i) the
amount of gross sales of Product in the Licensed Territory, (ii) an itemized
calculation of Net Sales in the Licensed Territory showing deductions provided
for in the definition of “Net Sales” and any rebates that are known to be
required in respect of the calendar year in question, (iii) the conversion of
such Net Sales from the currency of sale into Dollars, and (iv) the calculation
of the royalty payment due on such sales, showing the application of the
reduction, if any, made in accordance with the terms of Sections 7.4(c), 7.4(d)
and 7.4(e). Concurrent with the delivery of the applicable quarterly report,
Mundipharma shall pay in Dollars all amounts due to Allos pursuant to this
Section 7.4 with respect to Net Sales by Mundipharma, its Affiliates and their
respective Sublicensees for such calendar quarter.

7.5 Blocked Currency. In each country in the Licensed Territory where the local
currency is blocked and cannot be removed from the country, royalties accrued on
Net Sales in such country shall be paid to Allos in the equivalent amount in
Dollars.

7.6 Foreign Exchange. Conversion of sales recorded in local currencies to
Dollars shall be calculated, on a quarterly basis, using the mid-point rate of
exchange for the last business day of the calendar quarter as reported in the
Financial Times (London edition) on the last business day of each calendar
quarter in the quarter prior to the date of payment.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

44



--------------------------------------------------------------------------------

7.7 Payment Method; Late Payments. All payments due hereunder shall be made in
Dollars by wire transfer of immediately available funds into an account
designated by the Party that is owed such payment (such Party, the “Payee”). If
the Payee does not receive payment of any sum due to it on or before the due
date, simple interest shall thereafter accrue on the sum due to the Payee until
the date of payment at the per annum rate of [***] over the then-current prime
rate as reported in The Wall Street Journal or the maximum rate allowable by
applicable Laws, whichever is lower.

7.8 Records. Each Party shall keep (and shall ensure that its Affiliates and
sublicensees keep) such records as are required to determine, in accordance with
U.S. generally accepted accounting principles or international financial
reporting standards, as applicable, and this Agreement, the sums or credits due
under this Agreement, including Joint Development Costs incurred through
Effective Date and Net Sales. All such books, records and accounts shall be
retained by such Party until the later of (a) three (3) years after the end of
the period to which such books, records and accounts pertain and (b) the
expiration of the applicable tax statute of limitations (or any extensions
thereof), or for such longer period as may be required by applicable Laws. Each
Party shall require its sublicensees to provide to it a report detailing the
foregoing expenses and calculations incurred or made by such sublicensee, which
report shall be made available to the other Party in connection with any audit
conducted by such other Party pursuant to Section 7.9.

7.9 Audits. Each Party shall have the right to have an independent certified
public accountant, reasonably acceptable to the audited Party, have access
during normal business hours, and upon reasonable prior written notice, to
examine only those records of the audited Party (and its Affiliates and
sublicensees) as may be reasonably necessary to determine, with respect to any
calendar year ending not more than three (3) years prior to such Party’s
request, the correctness or completeness of any report or payment made under
this Agreement. The foregoing right of review may be exercised only once per
year and only once with respect to each such periodic report and payment.
Reports of the results of any such examination shall be (a) limited to details
of any discrepancies in the audited Party’s records relating to the Product,
(b) made available to both Parties and (c) subject to Article 11.If the audit
report concludes that (i) additional amounts were owed by the audited Party, the
audited Party shall pay the additional amounts, with interest from the date
originally due as provided in Section 7.7 or (ii) excess payments were made by
the audited Party, the auditing Party shall reimburse such excess payments, with
interest from the date when the original payment was made, in either case ((i)
or (ii)), within [***] after the date on which such audit report is delivered to
both Parties. The Party requesting the audit shall bear the full cost of the
performance of any such audit, unless such audit, which covers the entire
calendar year, discloses a variance to the detriment of the auditing Party of
more than [***] from the amount of the original report, royalty or payment
calculation, in which case the audited Party shall bear the full cost of the
performance of such audit. The results of such audit shall be final, absent
manifest error.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

45



--------------------------------------------------------------------------------

7.10 Taxes.

(a) Taxes on Income. Each Party shall be solely responsible for the payment of
all taxes imposed on its share of income arising directly or indirectly from the
efforts of the Parties under this Agreement.

(b) Tax Cooperation. The Parties agree to cooperate with one another and use
reasonable efforts to reduce or eliminate tax withholding or similar obligations
in respect of royalties, milestone payments, and other payments made by one
Party to the other Party under this Agreement. To the extent a Party is required
to deduct and withhold taxes on any payment to the other Party, it shall pay the
amounts of such taxes to the proper Governmental Authority in a timely manner
and promptly transmit to the other Party an official tax certificate or other
evidence of such withholding sufficient to enable the other Party to claim such
payment of taxes. The other Party shall provide the deducting Party any tax
forms that may be reasonably necessary in order for it not to withhold tax or to
withhold tax at a reduced rate under an applicable bilateral income tax treaty.
Each Party shall provide the other with reasonable assistance to enable the
recovery, as permitted by applicable Laws, of withholding taxes, value added
taxes, or similar obligations resulting from payments made under this Agreement,
such recovery to be for the benefit of the Party bearing such withholding tax or
value added tax. Mundipharma shall require its Sublicensees in the Licensed
Territory to cooperate with Allos in a manner consistent with this
Section 7.10(b).

(c) Mundipharma Payments.

(i) Taxes Resulting From Mundipharma Action. If Mundipharma is required to make
a payment to Allos that is subject to a deduction or withholding of tax, then
(A) if such withholding or deduction obligation arises as a result of any action
by Mundipharma, including any assignment or sublicense, any performance by a
Mundipharma Affiliate (pursuant to Section 14.6), or any failure on the part of
Mundipharma to comply with applicable Laws or filing or record retention
requirements, that has the effect of modifying the tax treatment of the Parties
hereto (a “Mundipharma Payment-Mundipharma Withholding Tax Action”), then the
sum payable by Mundipharma (in respect of which such deduction or withholding is
required to be made) shall be increased to the extent necessary to ensure that
Allos receives a sum equal to the sum which it would have received had no such
Mundipharma Payment-Mundipharma Withholding Tax Action occurred, and
(B) otherwise, the sum payable by Mundipharma (in respect of which such
deduction or withholding is required to be made) shall be made to Allos after
deduction of the amount required to be so deducted or withheld, which deducted
or withheld amount shall be remitted to the proper Governmental Authority in
accordance with applicable Laws. If Allos subsequently receives a refund of any
of the tax deducted by Mundipharma pursuant to (A) above, it shall pay such
refunded amount to Mundipharma within [***] of receipt.

(ii) Taxes Resulting From Allos Action. If Mundipharma is required to make a
payment to Allos that is subject to a deduction or withholding of tax, then if
such withholding or deduction obligation arises as a result of any action by
Allos, including any assignment or sublicense, any performance by an Allos
Affiliate (pursuant to Section 14.6), or any failure on the part of Allos to
comply with applicable Laws or filing or record retention requirements, that has
the

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

46



--------------------------------------------------------------------------------

effect of modifying the tax treatment of the Parties hereto (a “Mundipharma
Payment-Allos Withholding Tax Action”), then Mundipharma shall be under no
obligation to increase the sum payable by Mundipharma (in respect of which such
deduction or withholding is required to be made) and the sum payable by
Mundipharma shall be net of any withholding obligations resulting from such
Mundipharma Payment-Allos Withholding Tax Action.

(d) Allos Payments.

(i) Taxes Resulting From Allos Action. If Allos is required to make a payment to
Mundipharma that is subject to a deduction or withholding of tax, then (A) if
such withholding or deduction obligation arises as a result of any action by
Allos, including any assignment or sublicense, any performance by an Allos
Affiliate (pursuant to Section 14.6), or any failure on the part of Allos to
comply with applicable Laws or filing or record retention requirements, that has
the effect of modifying the tax treatment of the Parties hereto (an “Allos
Payment-Allos Withholding Tax Action”), then the sum payable by Allos (in
respect of which such deduction or withholding is required to be made) shall be
increased to the extent necessary to ensure that Mundipharma receives a sum
equal to the sum which it would have received had no such Allos Payment-Allos
Withholding Tax Action occurred, and (B) otherwise, the sum payable by Allos (in
respect of which such deduction or withholding is required to be made) shall be
made to Mundipharma after deduction of the amount required to be so deducted or
withheld, which deducted or withheld amount shall be remitted to the proper
Governmental Authority in accordance with applicable Laws. If Mundipharma
subsequently receives a refund of any of the tax deducted by Allos pursuant to
(A) above, it shall pay such refunded amount to Allos within [***] of receipt.

(ii) Taxes Resulting From Mundipharma Action. If Allos is required to make a
payment to Mundipharma that is subject to a deduction or withholding of tax,
then if such withholding or deduction obligation arises as a result of any
action by Mundipharma, including any assignment or sublicense, any performance
by a Mundipharma Affiliate (pursuant to Section 14.6), or any failure on the
part of Mundipharma to comply with applicable Laws or filing or record retention
requirements, that has the effect of modifying the tax treatment of the Parties
hereto (an “Allos Payment-Mundipharma Withholding Tax Action”), then Allos shall
be under no obligation to increase the sum payable by Allos (in respect of which
such deduction or withholding is required to be made) and the sum payable by
Allos shall be net of any withholding obligations resulting from such Allos
Payment-Mundipharma Withholding Tax Action.

ARTICLE 8

INTELLECTUAL PROPERTY MATTERS

8.1 Ownership of Inventions. Each Party shall own any inventions, whether or not
patentable, made solely by its own employees, agents, or independent contractors
in the course of conducting its activities under this Agreement, together with
all intellectual property rights therein (“Sole Inventions”). The Parties shall
jointly own any inventions that are made jointly by employees, agents, or
independent contractors of each Party in the course of performing activities
under this Agreement, together with all intellectual property rights therein
(“Joint Inventions”).

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

47



--------------------------------------------------------------------------------

Inventorship as between the Parties shall be determined in accordance with U.S.
patent laws. All Patents claiming Joint Inventions shall be referred to herein
as “Joint Patents”. Except to the extent either Party is restricted by the
licenses granted to the other Party under this Agreement or the other terms of
this Agreement, each Party shall be entitled to practice and exploit the Joint
Inventions and Joint Patents without the duty of accounting or seeking consent
from the other Party.

8.2 Disclosure of Inventions; Patent Strategy Consultation. Each Party shall use
reasonable best efforts to promptly disclose to the other Party all Sole
Inventions and Joint Inventions, including any invention disclosures, or other
similar documents, submitted to it by its employees, agents or independent
contractors describing inventions that are either Sole Inventions or Joint
Inventions, and all Information relating to such inventions to the extent
necessary or useful for the preparation, filing and maintenance of any Patent
with respect to such invention. From time to time, the Parties, through their
respective patent practitioners or at meetings of the JPC, shall advise each
other and consult regarding the patent strategy for the Allos Prosecuted
Patents.

8.3 Prosecution of Patents.

(a) Subject to Section 8.3(b), as between the Parties, Allos shall have the sole
right to prepare, file, prosecute and maintain Allos Patents, Joint Patents and
Mundipharma Patents (collectively, the “Allos Prosecuted Patents”). As between
the Parties, [***] shall bear all costs incurred by Allos in connection with the
preparation, filing, prosecution or maintenance of any Allos Prosecuted Patents
in the Allos Territory and Mundipharma shall bear all costs incurred by Allos in
connection with the preparation, filing, prosecution or maintenance of any Allos
Prosecuted Patents in the Licensed Territory. Prior to any filing or extension,
Allos shall provide Mundipharma reasonable opportunity to review and comment on
such prosecution efforts regarding the Allos Prosecuted Patents (including the
PDX Patents, to the extent the PDX Licensor consults with Allos and provides
Allos the right to review and comment on the same, in each case as is required
pursuant to section 8.2 of the PDX License Agreement) as follows: Allos shall
promptly provide Mundipharma with copies of all material communications from any
patent authority regarding the Allos Prosecuted Patents, and shall provide
Mundipharma, for its review and comment, with drafts of any material filings or
responses to be made to such patent authorities in a reasonable amount of time
in advance of submitting such filings or responses. Allos shall include any
reasonable comments thereto provided by Mundipharma in connection with the
prosecution of the Allos Prosecuted Patents. Each Party shall provide the other
Party all reasonable assistance and cooperation in the patent prosecution
efforts provided in this Section 8.3(a), including executing any other required
documents or instruments for such prosecution.

(b) Except with respect to the PDX Patents, if Allos decides anywhere in the
Licensed Territory to abandon any Allos Prosecuted Patent or not to apply for an
extension of any Allos Prosecuted Patent, including a supplementary protection
certificate or equivalent thereof, Mundipharma shall have the right to assume
Allos’ rights and responsibilities under this Section 8.3 with respect to such
Allos Prosecuted Patent, and in connection with assuming such rights and
responsibilities, Mundipharma shall be entitled to apply for any such extension
(including a supplementary protection certificate or equivalent thereof) and
Mundipharma shall thereafter become responsible for the prosecution and
maintenance of such Allos Prosecuted Patent in the Licensed

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

48



--------------------------------------------------------------------------------

Territory. With respect to any PDX Patent, the foregoing shall apply only if and
to the extent that Allos assumes responsibility and control (after consultation
with Mundipharma as to whether to assume such responsibility or control) of the
prosecution and maintenance of such PDX Patent in accordance with the PDX
License Agreement.

8.4 Patent Enforcement in the Licensed Territory.

(a) Notification. If either Party become aware of any existing or threatened
infringement of the Allos Patents, Joint Patents or Mundipharma Patents in the
Field in the Licensed Territory by a Third Party (“Licensed Territory
Infringement”), it shall promptly notify the other Party in writing to that
effect and the Parties will consult with each other regarding any actions to be
taken with respect to such Licensed Territory Infringement.

(b) Enforcement Rights. For any Licensed Territory Infringement, each Party
shall share with the other Party all Information available to it regarding such
actual or alleged infringement. As between the Parties, Mundipharma shall have
the first right, but not the obligation, to bring an appropriate suit or other
action against any person or entity engaged in such Licensed Territory
Infringement, at Mundipharma’s cost and expense. Mundipharma shall have a period
of ninety (90) days after its receipt or delivery of notice under Section 8.4(a)
to elect to so enforce the Joint Patents, Allos Patents or Mundipharma Patents
against such Licensed Territory Infringement (or to settle or otherwise secure
the abatement of such Licensed Territory Infringement). If Mundipharma fails to
commence a suit to enforce the applicable Joint Patents, Allos Patents or
Mundipharma Patents against such Licensed Territory Infringement or to settle or
otherwise secure the abatement of such Licensed Territory Infringement within
such period, then Allos shall have the right, but not the obligation, to
commence a suit or take action to enforce such Joint Patents, Allos Patents or
Mundipharma Patents against such Licensed Territory Infringement at its own cost
and expense. In this case, Mundipharma shall take appropriate actions in order
to enable Allos to commence a suit or take the actions set forth in the
preceding sentence. If neither Mundipharma nor Allos commences a suit or takes
action to enforce the PDX Patents, the PDX Licensor may elect to take such
enforcement action.

(c) Collaboration. Each Party shall provide to the enforcing Party reasonable
assistance in such enforcement, at such enforcing Party’s request and expense,
including joining such action as a party plaintiff if required by applicable
Laws to pursue such action. The enforcing Party shall keep the other Party
regularly informed of the status and progress of such enforcement efforts, shall
reasonably consider the other Party’s comments on any such efforts, and shall
seek consent of the other Party in any important aspects of such enforcement,
including determination of litigation strategy and filing of material papers to
the competent court, which shall not be unreasonably withheld, conditioned or
delayed. The non-enforcing Party shall be entitled to separate representation in
such matter by counsel of its own choice and at its own expense, but such Party
shall at all times cooperate fully with the enforcing Party.

(d) Settlement.

(i) Mundipharma shall not settle any claim, suit or action that it brought under
Section 8.4(b) in any manner that would negatively impact the applicable Allos
Patents, Joint Patents or Mundipharma Patents or that would limit or restrict
the ability of Allos to Develop, make, use, import, offer for sale, sell or
otherwise Commercialize Products anywhere in the Field in the Allos Territory or
to make or have made Products anywhere in the world, without the prior written

 

49



--------------------------------------------------------------------------------

consent of Allos, which consent shall not be unreasonably withheld, conditioned
or delayed. Nothing in this Article 8 shall require Allos to consent to any
settlement that is reasonably anticipated by Allos to have a substantially
adverse impact upon any Allos Patent, Joint Patent or Mundipharma Patent in the
Allos Territory, or to the Development, Commercialization, use, importation,
offer for sale or sale of Products in the Field in the Allos Territory, or to
the manufacture of Products anywhere in the world.

(ii) Allos shall not settle any claim, suit or action that it brought under
Section 8.4(b) in any manner that would negatively impact the applicable Allos
Patents, Joint Patents or Mundipharma Patents or that would limit or restrict
the ability of Mundipharma to Develop, make, use, import, offer for sale, sell
or otherwise Commercialize Products anywhere in the Licensed Territory in the
Field, without the prior written consent of Mundipharma, which consent shall not
be unreasonably withheld, conditioned or delayed. Nothing in this Article 8
shall require Mundipharma to consent to any settlement that is reasonably
anticipated by Mundipharma to have a substantially adverse impact upon any Allos
Patent, Joint Patent or Mundipharma Patent in the Licensed Territory, or to the
Development, manufacture, Commercialization, use, importation, offer for sale or
sale of Products in the Licensed Territory in the Field.

(e) Expenses and Recoveries. The enforcing Party bringing a claim, suit or
action under Section 8.4(b) shall be solely responsible for any expenses
incurred by such Party as a result of such claim, suit or action. If such Party
recovers monetary damages in such claim, suit or action, such recovery shall be
allocated first to the reimbursement of any expenses incurred by the Parties in
such litigation, and any remaining amounts shall be retained by the Party
bringing suit, provided that, in the event Mundipharma is the Party bringing
suit, such remaining amounts shall be deemed Net Sales and Mundipharma shall
make a royalty payment to Allos with respect thereto in accordance with
Section 7.4(a).

8.5 Patent Enforcement in the Allos Territory.

(a) Notification. If either Party becomes aware of any existing or threatened
infringement of the Allos Patents, Joint Patents or Mundipharma Patents in the
Field in the Allos Territory by a Third Party (“Allos Territory Infringement”),
it shall promptly notify the other Party in writing to that effect and the
Parties will consult with each other regarding any actions to be taken with
respect to such Infringement.

(b) Enforcement Rights. For any Allos Territory Infringement, each Party shall
share with the other Party all Information available to it regarding such actual
or alleged infringement. Allos shall have the sole right, but not the
obligation, to bring an appropriate suit or other action against any person or
entity engaged in such Allos Territory Infringement, at Allos’ cost and expense,
if such Allos Territory Infringement involves only Allos Patents. As between the
Parties, Allos shall have the first right, but not the obligation, to bring an
appropriate suit or other action against any person or entity engaged in such
Allos Territory Infringement, at Allos’ cost and expense, if such Allos
Territory Infringement involves Joint Patents or Mundipharma Patents. Allos
shall have a period of ninety (90) days after its receipt or delivery of notice
under Section 8.5(a) to elect to so enforce the Joint Patents or Mundipharma
Patents against such Allos Territory Infringement (or to settle or otherwise
secure the abatement of such Allos Territory Infringement). If Allos fails to
commence a suit to enforce the applicable Joint Patents or Mundipharma Patents
against such Allos Territory Infringement or to settle or otherwise secure the
abatement of such Allos Territory Infringement within such period, then
Mundipharma shall have the right, but not the

 

50



--------------------------------------------------------------------------------

obligation, to commence a suit or take action to enforce such Joint Patents or
Mundipharma Patents against such Allos Territory Infringement at its own cost
and expense. In this case, Allos shall take appropriate actions in order to
enable Mundipharma to commence a suit or take the actions set forth in the
preceding sentence. If neither Allos nor Mundipharma commences a suit or takes
action to enforce the PDX Patents, the PDX Licensor may elect to take such
enforcement action.

(c) Collaboration. Each Party shall provide to the enforcing Party reasonable
assistance in such enforcement, at such enforcing Party’s request and expense,
including joining such action as a party plaintiff if required by applicable
Laws to pursue such action. The enforcing Party shall keep the other Party
regularly informed of the status and progress of such enforcement efforts, shall
reasonably consider the other Party’s comments on any such efforts, and shall
seek consent of the other Party in any important aspects of such enforcement,
including determination of litigation strategy and filing of material papers to
the competent court, which shall not be unreasonably withheld, conditioned or
delayed. The non-enforcing Party shall be entitled to separate representation in
such matter by counsel of its own choice and at its own expense, but such Party
shall at all times cooperate fully with the enforcing Party.

(d) Settlement. Allos shall not settle any claim, suit or action that it brought
under Section 8.5(b) in any manner that would negatively impact the applicable
Joint Patents or Mundipharma Patents or that would limit or restrict the ability
of Mundipharma to Develop, make, use, import, offer for sale, sell or otherwise
Commercialize Products anywhere in the Licensed Territory, without the prior
written consent of Mundipharma, which consent shall not be unreasonably
withheld, conditioned or delayed. Nothing in this Article 8 shall require
Mundipharma to consent to any settlement that is reasonably anticipated by
Mundipharma to have a substantially adverse impact upon any Joint Patent or
Mundipharma Patent, or to the Development, Commercialization, use, importation,
offer for sale or sale of Products in the Licensed Territory.

(e) Expenses and Recoveries. The enforcing Party bringing a claim, suit or
action under Section 8.5(b) shall be solely responsible for any expenses
incurred by such Party as a result of such claim, suit or action. If such Party
recovers monetary damages in such claim, suit or action, such recovery shall be
allocated first to the reimbursement of any expenses incurred by the Parties in
such litigation, and any remaining amounts shall be retained by the Party
bringing suit.

8.6 PDX Patents. Each Party’s rights under this Article 8 with respect to the
prosecution, maintenance and enforcement of any PDX Patent shall be subject to
the rights of the PDX Licensor to prosecute, maintain and enforce such PDX
Patent. Notwithstanding the foregoing, Allos shall provide Mundipharma
reasonable opportunity to review and comment on prosecution efforts regarding
the PDX Patents to the extent the PDX Licensor consults with Allos and provides
Allos the right to review and comment on the same, in each case as is required
pursuant to section 8.2 of the PDX License Agreement.

8.7 Infringement of Third Party Rights in the Licensed Territory. Subject to
Article 10, if a Product used or sold by Mundipharma, its Affiliates or
Sublicensees becomes the subject of a Third Party’s claim or assertion of
infringement of a Patent granted by a jurisdiction within the Licensed Territory
(each such claim or assertion a “Third Party Claim”), Mundipharma shall promptly
notify Allos and the Parties shall agree on and enter into a common interest
agreement, pursuant to which the Parties will agree to work toward their shared,
mutual interest in the outcome of such potential dispute, and thereafter, the
Parties shall promptly meet to consider the Third Party Claim and the
appropriate course of action. Mundipharma shall be solely responsible for the
defense of any such Third Party Claim, at Mundipharma’s cost and expense;
provided that the provisions of Section 8.4 shall govern the right of
Mundipharma to assert a counterclaim of infringement of any Allos Patents, Joint
Patents or Mundipharma Patents.

 

51



--------------------------------------------------------------------------------

8.8 Patent Marking. Mundipharma and its Affiliates and Sublicensees shall mark
any Product marketed and sold by Mundipharma or its Affiliates or Sublicensee
hereunder with appropriate patent numbers or indicia; provided, however, that
Mundipharma shall only be required to so mark such Product to the extent such
markings or such notices would affect recoveries of damages or equitable
remedies available under applicable Laws with respect to infringement of Patents
in the Licensed Territory.

8.9 Trademark Matters.

(a) Trademark License. Subject to the terms and conditions of this Agreement,
Allos hereby grants to Mundipharma an exclusive, royalty-free right and license,
with the right to sublicense solely as provided in Section 8.9(b), to use the
trademarks set forth on Exhibit B (the “Licensed Marks”) solely in connection
with the Commercialization of Products in the Field in the Licensed Territory.

(b) Sublicense Rights. Mundipharma shall have the right to grant sublicenses of
the license granted in Section 8.9(a) solely to a Sublicensee that has received
a sublicense from Mundipharma of the license granted to Mundipharma in
Section 2.1(b). Such sublicense shall be included in the applicable Mundipharma
Sublicense Agreement, which shall obligate such Sublicensee to comply with the
terms and conditions of Section 8.9(c) through 8.9(f), Section 8.9(h) and
Section 8.9(j) as if such Sublicensee were Mundipharma.

(c) Ownership of the Licensed Marks. Mundipharma agrees and acknowledges that it
has no interest, right, or title in the Licensed Marks other than the license
granted in Section 8.9(a) and that it will not obtain any rights in or to the
Licensed Marks through its use in connection with the Products. Mundipharma
further agrees that Allos is and will continue to be the sole and exclusive
owner of all rights, title and interest in and to each Licensed Mark in any form
or embodiment thereof and agrees that all goodwill associated with or attached
to the Licensed Marks arising out of the use thereof by Mundipharma shall inure
to the benefit of Allos.

(d) Registration; No Contest. Allos has registered, or has filed applications
for registration of, the Licensed Marks in those countries and jurisdictions in
the Licensed Territory indicated in Exhibit B. Upon the written request of
Mundipharma, Allos will register or attempt to register the Licensed Marks in
such other countries in the Licensed Territory in which Mundipharma reasonably
expects to file a Drug Approval Application and seek to obtain Regulatory
Approval. Mundipharma agrees that it will neither contest, oppose or challenge,
nor assist any party in contesting, opposing or challenging, Allos’ ownership of
the Licensed Marks or the distinctiveness or validity of the Licensed Marks.
Mundipharma agrees that it will not at any time do or suffer to be done any act
or thing that will in any way impair Allos’ ownership of or rights in and to the
Licensed Marks or any registration thereof. Mundipharma will not register or
attempt to register any Licensed Mark in any jurisdiction nor oppose Allos’
registration of any Licensed Mark, alone or with other words or designs, in any
jurisdiction; provided, however, Mundipharma shall have the right to register as
domain names the Licensed Marks in any country in the Licensed Territory using
any country code domain names for such country, but specifically excluding the
domain names set forth in the Letter Agreement. Mundipharma shall, on the
reasonable request of Allos, give Allos or its

 

52



--------------------------------------------------------------------------------

authorized representative necessary information as to the use of the Licensed
Marks pursuant to this Agreement which Allos may require and will render any
assistance reasonably required by Allos in obtaining or maintaining the
registrations of the Licensed Marks. Any costs incurred by Mundipharma in
rendering such assistance shall be [***].

(e) Compliance. The Licensed Marks may only be used on Products that are
Commercialized in the Field in the Licensed Territory in accordance with
applicable Law and current pharmaceutical industry standards of quality,
including the terms of all applicable Regulatory Approvals.

(f) Use of the Licensed Marks. Mundipharma agrees to comply with all applicable
Laws pertaining to the proper use and designation of the Licensed Marks.
Additionally, Mundipharma shall:

(i) use the Licensed Marks upon or in relation to the Products only in such
manner that the distinctiveness, reputation, and validity of the Licensed Marks
shall not be impaired. Without prejudice to the generality of the foregoing,
Mundipharma shall use Reasonably Diligent Efforts to ensure in particular that
each Licensed Mark is correctly spelled, is accompanied by words accurately
describing the nature of the goods or services to which it relates, and is
displayed as set forth in Exhibit B and that any text, graphics or designs
adjacent to any Licensed Mark does not put the Licensed Mark or Allos in a
negative or derogatory light;

(ii) comply with the reasonable requirements of Allos as to the form, manner,
scale and context of use of the Licensed Marks, and the use of the statements to
accompany them;

(iii) the first time Mundipharma plans to use a particular Licensed Mark,
provide Allos with samples of the proposed packaging and related marketing and
promotional materials to be used for the Products. Mundipharma shall consider in
good faith any comments Allos may make regarding same;

(iv) display the proper form of trademark and service mark notice associated
with the Licensed Marks in accordance with reasonable instructions received from
Allos;

(v) include, on any item which bears a Licensed Mark, a statement identifying
Allos as the owner of such Licensed Mark and stating that Mundipharma is an
authorized user of such Licensed Mark;

(vi) not conduct, without the written consent of Allos, the whole or any part of
its business under a business name or trading style which incorporates any of
the Licensed Marks or which might materially impair the validity, reputation or
distinctiveness of any of the Licensed Marks; and

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

53



--------------------------------------------------------------------------------

(vii) neither use nor display any of the Licensed Marks in such relation to any
other mark or marks owned by any Third Party or Mundipharma so as to suggest
that the multiple marks constitute a single or composite trademark, service
mark, or are under the same proprietorship.

(g) Out-of-Pocket Costs. All out-of-pocket expenses incurred by Allos in
connection with pursuit of registration and maintenance of registered Licensed
Marks in the Licensed Territory during the Term, including in connection with
filing of necessary maintenance and use documents, applying for renewal, and
payment of any required taxes or fees due in connection with such applications
or registrations, shall be [***].

(h) Quality Control. The nature and quality of the Products, and all advertising
and promotional uses of the Licensed Marks by Mundipharma, shall conform to or
exceed industry standards for products similar to the Products. Mundipharma
shall, and shall at the request of Allos or its authorized representative,
furnish at Mundipharma’s expense such samples of the Products for inspection and
analysis as may reasonably be requested.

(i) Enforcement of Licensed Marks.

(A) If either Party or its Affiliate becomes aware of actual or threatened
infringement in the Licensed Territory of any Licensed Mark or of a mark or name
confusingly similar to any Licensed Mark, such Party shall promptly notify the
other Party in writing. Mundipharma shall have the first right, but not the
obligation, to bring infringement or unfair competition actions in the Licensed
Territory involving a Licensed Mark. Allos shall, at the request and expense of
Mundipharma, cooperate and provide reasonable assistance in any action described
in this Section 8.9(i)(A) and, if required by Law, join such action. Mundipharma
shall bear the entire cost and expense associated with such action, and any
recovery resulting from such proceeding shall belong entirely to Mundipharma.
However, Mundipharma shall not settle or accept any settlement from any Third
Party in connection with the adverse use of any Licensed Mark without the prior
written consent of Allos (such consent not to be unreasonably withheld,
conditioned or delayed).

(B) If Mundipharma fails to terminate such threatened or actual infringement or
to bring and diligently prosecute an infringement or unfair competition action
to terminate such threatened or actual infringement within ninety (90) days of
notice pursuant to Section 8.9(i)(A), Allos may thereafter take such action as
it deems appropriate, including bringing, at its own expense, an infringement
action or filing any other appropriate action or claim related to infringement
of the Licensed Mark in the Licensed Territory against any Third Party.
Mundipharma shall, at the request and expense of Allos, cooperate and provide
reasonable assistance in any action described in this Section 8.9(i)(B) and, if
required by Law, join such action. Allos shall bear the entire cost and expense
associated with such action, and any recovery resulting from such proceeding
shall belong entirely to Allos.

(j) Third Party Trademark Litigation. In the event of the initiation of any suit
by a Third Party against Mundipharma for trademark infringement involving
Commercialization of Products in the Field in the Licensed Territory,
Mundipharma shall promptly notify Allos in writing. Mundipharma shall have the
right, but not the obligation, to defend such suit at its expense.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

54



--------------------------------------------------------------------------------

(k) Alternative Trademark. If (x) any of the events set forth in
Section 12.5(i)-(vi) shall have occurred with respect to Allos, (y) a Regulatory
Authority in any country in the Licensed Territory refuses to permit Mundipharma
to use a Licensed Mark in connection with the Commercialization of Products in
such country, or a Licensed Mark is found by a court of competent jurisdiction
to infringe Third Party rights in such country, or (z) if Mundipharma determines
in good faith that such Licensed Mark is not commercially viable in any country
in the Licensed Territory and Allos reasonably agrees in writing (not to be
unreasonably withheld, conditioned or delayed), then Mundipharma may use an
alternative trademark owned by Mundipharma and approved by the JPC, in lieu of
such Licensed Mark, in connection with the Commercialization of Products in such
country.

(l) Assignment. As of the Original Effective Date, Allos transferred and
assigned to Mundipharma, its successors and assigns, Allos’ entire ownership
interest and title in the trademark [***], for use in connection with
Commercializing Products in the Field in the Licensed Territory (as defined in
the Original Agreement), together with any and all goodwill assigned therewith,
to be held and enjoyed by Mundipharma, its successors and assigns, to the full
end of the term thereof, as may be extended by Law as fully and entirely as the
same would have been held and enjoyed by Allos if this transfer and assignment
had not been made. From and after the date of such assignment, Mundipharma
agreed to pay all of the out-of-pocket costs and expenses associated with
registering and maintaining the [***] trademark in the Licensed Territory. The
Parties executed and delivered, within [***] after the Original Effective Date,
a trademark assignment agreement (or confirmation of trademark assignment)
reflecting the terms set forth in this Section 8.9(l). Mundipharma hereby
transfers and assigns to Allos, its successors and assigns, Mundipharma’s entire
ownership interest and title in the trademark [***], for use in connection with
Commercializing Products in the Field in the European Countries and Turkey,
together with any and all goodwill assigned therewith, to be held and enjoyed by
Allos, its successors and assigns, to the full end of the term thereof, as may
be extended by Law as fully and entirely as the same would have been held and
enjoyed by Mundipharma if this transfer and assignment had not been made. From
and after the Effective Date, Allos shall pay all of the out-of-pocket costs and
expenses associated with registering and maintaining the [***] trademark in the
European Countries and Turkey. The Parties agree to execute and deliver, within
[***] after the Effective Date, a trademark assignment agreement (or
confirmation of trademark assignment) reflecting the transfer back of the
ownership rights from Mundipharma to Allos as set forth in this Section 8.9(l).
The Parties shall coordinate use of the [***] trademark in their respective
Commercialization activities between the Allos Territory and the Licensed
Territory as part of their territorial coordination pursuant to Section 6.8.

(m) Coexistence Agreements. The Parties agree that, to the extent necessary or
advisable, Mundipharma may request that Allos enter into one or more coexistence
agreements with Third Parties in respect of trademarks that such Third Parties
own and/or utilize in the Licensed Territory, that are confusingly or otherwise
substantially similar to the Licensed Mark. Allos agrees to cooperate with
Mundipharma and provide such reasonable and timely assistance, at Mundipharma’s
expense, as Mundipharma may require in order that Allos and each such Third
Party may consummate an appropriate coexistence agreement.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

55



--------------------------------------------------------------------------------

ARTICLE 9

REPRESENTATIONS AND WARRANTIES; COVENANTS

9.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as follows:

(a) Corporate Existence. As of the Original Effective Date, and as of the
Effective Date, it is a corporation duly organized, validly existing, and in
good standing under the Laws of the jurisdiction in which it was incorporated;

(b) Corporate Power, Authority and Binding Agreement. As of the Original
Effective Date, and as of the Effective Date, (i) it has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder; (ii) it has taken all necessary corporate action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and (iii) this Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
and binding obligation of such Party that is enforceable against it in
accordance with its terms, subject to enforcement of remedies under applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
generally the enforcement of creditors’ rights and subject to a court’s
discretionary authority with respect to the granting of a decree ordering
specific performance or other equitable remedies;

(c) No Conflict. To such Party’s Knowledge, the execution and delivery of this
Agreement, the performance of such Party’s obligations in the conduct of the
Development Plan or the Allos Required Studies Schedule, as applicable, and the
licenses and sublicenses to be granted pursuant to this Agreement (i) do not and
will not conflict with or violate any requirement of applicable Law existing as
of the Original Effective Date, and as of the Effective Date; (ii) do not and
will not conflict with or violate the certificate of incorporation or by-laws of
such Party; and (iii) do not and will not conflict with, violate, breach or
constitute a material default under any contractual obligations of such Party or
any of its Affiliates existing as of the Original Effective Date, and as of the
Effective Date;

(d) Other Rights. Neither Party nor any of their respective Affiliates is a
party to or otherwise bound by any oral or written contract or agreement, other
than the PDX License Agreement (only as it relates to Allos), that will result
in any other person obtaining any interest in, or that would give to any other
person any right to assert any claim in or with respect to, any of such Party’s
rights under this Agreement;

(e) No Violation. Neither Party nor any of their respective Affiliates is under
any obligation to any person, contractual or otherwise, that is in violation of
the terms of this Agreement or that would impede the fulfillment of such Party’s
obligations hereunder; and

(f) No Debarment. As of the Original Effective Date, and as of the Effective
Date, none of such Party’s employees or consultants:

(i) is debarred under Section 306(a) or 306(b) of the FD&C Act or by the
analogous Laws of any Regulatory Authority;

 

56



--------------------------------------------------------------------------------

(ii) has, to such Party’s Knowledge, been charged with, or convicted of, any
felony or misdemeanor within the ambit of 42 U.S.C. §§ 1320a-7(a),
1320a-7(b)(l)-(3), or pursuant to the analogous Laws of any Regulatory
Authority, or is proposed for exclusion, or the subject of exclusion or
debarment proceedings by a Regulatory Authority; and

(iii) is excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any U.S. or non-U.S. health care programs (or has
been convicted of a criminal offense that falls within the scope of 42 U.S.C.
§1320a-7 but not yet excluded, debarred, suspended, or otherwise declared
ineligible), or excluded, suspended or debarred by a Regulatory Authority from
participation, or otherwise ineligible to participate, in any procurement or
nonprocurement programs.

9.2 Additional Representations and Warranties of Allos. Allos represents and
warrants to Mundipharma as follows, as of the Original Effective Date, and as of
the Effective Date:

(a) Title; Encumbrances. It has (i) sufficient legal and/or beneficial title,
ownership or license, free and clear from any mortgages, pledges, liens,
security interests, options, conditional and installment sale agreements,
encumbrances, charges or claims of any kind, of or to the Allos Technology or
the Allos Manufacturing Know-How or the Allos ISS Technology to grant the
licenses to Mundipharma as purported to be granted pursuant to this Agreement;
and (ii) to Allos’ Knowledge, no Third Party (other than the PDX Licensor) has
taken any action before the United States Patent and Trademark Office, or any
counterpart thereof outside the U.S., claiming legal and/or beneficial ownership
of or license to any of the Allos Patents;

(b) PDX License Agreement. Allos is not in material breach of the PDX License
Agreement, and has not received any notices from the PDX Licensor of any
breaches of the PDX License Agreement within the last three (3) years;

(c) Amendments to the PDX License Agreement. There have been no amendments to
the PDX License Agreement from and after the Original Effective Date.

(d) Notice of Infringement or Misappropriation. It has not received any written
notice from any Third Party asserting or alleging that (i) any research,
Development, manufacture or Commercialization of the Product by Allos prior to
the Effective Date infringed or misappropriated the intellectual property rights
of such Third Party or (ii) the exercise of Mundipharma’s rights granted under
this Agreement infringes or would infringe any Third Party intellectual property
rights;

(e) Non-Infringement of Third Party Rights. To Allos’ Knowledge, without any
investigation, the Development, manufacture and Commercialization of the Product
can be carried out in the manner reasonably contemplated as of the Original
Effective Date, and as of the Effective Date, without infringing any issued
patents owned or controlled by a Third Party;

(f) Non-Infringement of Rights by Third Parties. To Allos’ Knowledge, without
any investigation, no Third Party is infringing or has infringed the Allos
Technology or the Allos ISS Technology or is misappropriating the Allos
Manufacturing Know-How existing as of the Original Effective Date, and as of the
Effective Date;

 

57



--------------------------------------------------------------------------------

(g) Non-Assertion by Third Parties. To Allos’ Knowledge, no Third Party has
asserted in writing that the issued patents within the Allos Patents set forth
in Schedule 1 are invalid or unenforceable in the Licensed Territory or the
Allos Territory;

(h) No Proceeding. There are no pending, and to Allos’ Knowledge, no threatened,
adverse actions, claims, investigations, suits or proceedings against Allos or
any of its Affiliates, at Law or in equity, or before or by any Governmental
Authority, involving the Allos Technology or the Product, nor to Allos’
Knowledge has any such adverse action, claim, investigation, suit or proceeding
been brought or threatened during the past three (3) years, in each case, which
has been resolved in a manner that materially impairs any of Allos’ rights in
and to any such Allos Technology or to the Product;

(i) No Consents. No authorization, consent, approval of a Third Party, other
than the PDX Licensor, nor to Allos’ Knowledge, any license, permit, exemption
of or filing or registration with or notification to any court or Governmental
Authority is or will be necessary for the (i) valid execution and delivery of
this Agreement by Allos; (ii) the consummation by Allos of the transactions
contemplated hereby; or (iii) prevention of the termination of any right,
privilege, license or agreement relating to the Allos Technology or the
continuation thereof following the Original Effective Date;

(j) No Non-Competition Agreements. Neither Allos nor any of its Affiliates are
bound by any non-competition agreements related to the Product; provided that
Allos and its Affiliates are parties to license agreements with respect to
certain other products for same or overlapping indications as the Product, which
may cause diversion of resources but shall not be deemed to be non-competition
agreements related to the Product;

(k) Compliance with Laws. To Allos’ Knowledge, Allos has complied with all
applicable Laws in connection with Allos’ prosecution of the Allos Patents other
than the PDX Patents, including the duty of candor owed to any patent office
pursuant to such Laws;

(l) No Grant of Rights. Allos has not granted any rights with respect to the
Product, the Allos Technology, the Allos Manufacturing Know-How and/or the Allos
ISS Technology in the Licensed Territory, in each case, to any person or entity
other than Mundipharma, except pursuant to the PDX License Agreement or
contracts with Third Parties in connection with, and for the purpose of, the
development and/or manufacture of the Product for or on behalf of Allos and in
connection with any named patient supply program;

(m) No Unauthorized Use. Neither Allos nor any of its Affiliates has received
any written notice of any unauthorized use, infringement, misappropriation, or
dilution by any person, including any current or former employee or consultant
of Allos or its Affiliates, of the Product or of any of the Allos Technology or
the Allos Manufacturing Know-How or the Allos ISS Technology, except as would
not materially adversely affect the rights granted to Mundipharma under this
Agreement;

(n) Intellectual Property Rights. The Allos Technology and the Allos
Manufacturing Know-How and the Allos ISS Technology includes all intellectual
property rights Controlled by Allos which are reasonably necessary for the
Development and Commercialization of the Product by Mundipharma in accordance
with the terms of this Agreement as contemplated on the Original Effective Date
and the Effective Date;

 

58



--------------------------------------------------------------------------------

(o) Allos Patents and Patent Applications. (i) The Allos Patents listed on
Schedule 1 are the only patents and patent applications relating to the Product,
including the use and methods of manufacture of the Product, in which Allos has
an interest either alone or jointly with any Third Party, and (ii) Allos does
not have Knowledge of any Information which leads it to believe that any issued
patents included in the Allos Patents are invalid or unenforceable;

(p) Renewal and Maintenance Fees. To Allos’ Knowledge, all material renewal and
maintenance fees due as of the Original Effective Date, and as of the Effective
Date, with respect to the prosecution and maintenance of the Allos Patents have
been paid;

(q) Access to Information. Allos has, when requested by Mundipharma to conduct
its due diligence review, allowed Mundipharma access to all material information
in Allos’ possession or control (i) containing the results of all preclinical
testing and clinical testing of the Product; (ii) concerning side effects,
injury, toxicity or sensitivity reaction and incidents or severity thereof with
respect to the Product; and (iii) in respect of the Allos Technology and the
Product;

(r) Inventors. To Allos’ Knowledge, the inventors named in the Allos Patents
(excluding the PDX Patents) are all of the true inventors for such Allos Patents
and each of such inventors has assigned, or is under a written obligation to
assign, to Allos or its Affiliates all of his or her right, title and interest
to such Allos Patents (excluding the PDX Patents) and the inventions described
therein;

(s) Employee Confidentiality Agreements. All current and former employees and
paid consultants (in the case of academic consultants, those acting outside the
scope of their academic affiliation) of Allos and its Affiliates who are or have
been substantively involved in the conception, design, review, evaluation,
reduction to practice, or development of Allos Technology (excluding the Allos
Technology licensed to Allos under the PDX License Agreement) or the Product
have executed written contracts or are otherwise obligated to protect the
confidential status and value thereof and to vest in Allos exclusive ownership
of the Allos Technology (excluding the Allos Technology licensed to Allos under
the PDX License Agreement) and the Product;

(t) Third Party Confidentiality. To Allos’ Knowledge, no Third Party has any
Allos Know-How or Allos Manufacturing Know-How in its possession or control
which is not subject to continuing obligations of confidentiality owed to Allos
or its Affiliates (except to the extent that Section 11.1(a), (b), (c), (d) or
(e) applies) for at least the duration of the term set forth in confidentiality
agreements (or other agreements containing confidentiality provisions) between
Allos and such Third Party;

(u) Provision of Primary Agreements. Allos has, when requested by Mundipharma to
conduct its due diligence review, allowed Mundipharma access to all material
license agreements, service agreements, master services agreements, clinical
trial agreements, supply agreements, distribution agreements, and substantially
similar agreements to which Allos is a party (each, a “Primary Agreement”), and
all related amendments and project addenda or work orders (to the extent the
terms of such project addenda or work orders control the corresponding terms of
a Primary Agreement), that, to Allos’ Knowledge, relate to (i) the ownership of
the Allos Technology, (ii) conducting clinical studies and regulatory activities
(e.g., preparation of regulatory applications) that are necessary or useful to
obtain and maintain Drug Approval of the Product, and (iii) the manufacture,
supply and distribution of Raw Materials, API and Bulk Product (as each such
term is defined in the Supply Agreement).

 

59



--------------------------------------------------------------------------------

(v) Omitted;

(w) Safety and Efficacy. Allos has informed Mundipharma of all adverse drug
reactions known to Allos relating to the Product or its use and Allos has not
received any written communication from any Regulatory Authority raising
questions concerning the safety or efficacy of the Product (including any of its
ingredients);

(x) Good Practices. To Allos’ Knowledge, GLP, GCP and GMP (as applicable) have
been followed in all material respects in the Development and manufacture of the
Product;

(y) Allos Improvements/New Technology.

(i) There are no “Allos Improvements” (other than the Allos Patents, Allos
Know-How and Allos Manufacturing Know-How) or “New Technology” (as such terms
are defined in the PDX License Agreement) under the PDX License Agreement; and

(ii) All Allos Manufacturing Know-How used by [***] and/or [***] for the
manufacture of API (as defined in the Supply Agreement) and/or Bulk Product is
owned exclusively by Allos;

(z) Regulatory Matters.

(i) Allos has provided or made available, when requested by Mundipharma to
conduct its due diligence review, any and all documents and communications in
its possession from and to any Governmental Authority, or prepared by any
Governmental Authority, related to the Product, that may bear on compliance with
the requirements of any Governmental Authority, including any notice of
inspection, inspection report, warning letter, deficiency letter, or similar
communication;

(ii) Neither Allos nor any of its Affiliates has received, with respect to the
Product, written communication (including any warning letter, untitled letter,
or similar notices) from any Governmental Authority and, to Allos’ Knowledge,
there is no action pending or threatened (including any prosecution, injunction,
seizure, civil fine, suspension or recall), in each case alleging that with
respect to the Product, Allos or any of its Affiliates is not currently
materially in compliance with any and all applicable Laws implemented by such
Governmental Authority. Neither Allos nor any of its Affiliates has received any
written notice from any Governmental Authority claiming that the research,
development, manufacture, use, offer for sale, sale, or import of the Product is
not in material compliance with all applicable Laws and permits; and

(iii) To Allos’ Knowledge, none of Allos, any of its Affiliates or any of their
respective officers, employees or agents has made, with respect to the Product,
an untrue statement of a material fact to any Governmental Authority or failed
to disclose a material fact required to be disclosed to such Governmental
Authority; and

(aa) New Compound. Allos is not developing any New Compound.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

60



--------------------------------------------------------------------------------

9.3 Additional Representations and Warranties of Mundipharma. Mundipharma
represents and warrants to Allos as follows, as of the Original Effective Date,
and as of the Effective Date:

(a) Ability to Perform. Mundipharma has the liquidity to meet and comply with
its foreseeable payment obligations under this Agreement and it has sufficient
resources to perform (or have performed on its behalf) all of its obligations
and activities, including all of its Development, Commercialization and
diligence obligations, as applicable, under this Agreement.

9.4 Covenants.

(a) No Debarment. In the course of the Development and Commercialization of the
Product, neither Party shall utilize any employee or consultant:

(i) who has been debarred under Section 306(a) or 306(b) of the FD&C Act or
pursuant to the analogous Laws of any Regulatory Authority;

(ii) who, to such Party’s Knowledge, has been charged with, or convicted of, any
felony or misdemeanor within the ambit of 42 U.S.C. §§ 1320a-7(a),
1320a-7(b)(l)-(3), or otherwise pursuant to the analogous Laws of any Regulatory
Authority, or is proposed for exclusion, or the subject of exclusion or
debarment proceedings by a Regulatory Authority, during the employee’s or
consultant’s employment or contract term with such Party; and

(iii) who is excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any U.S. or non-U.S. health care programs (or who
has been convicted of a criminal offense that falls within the scope of 42
U.S.C. §1320a-7 but has not yet been excluded, debarred, suspended, or otherwise
declared ineligible), or excluded, suspended or debarred by a Regulatory
Authority from participation, or otherwise ineligible to participate, in any
procurement or nonprocurement programs.

(b) Each Party shall notify the other Party promptly, but in no event later than
five (5) business days, upon becoming aware that any of its employees or
consultants has been excluded, debarred, suspended or is otherwise ineligible,
or is the subject of exclusion, debarment or suspension proceedings by any
Regulatory Authority.

(c) Conduct of Activities. Each Party shall use Reasonably Diligent Efforts to
conduct Development of the Product in a manner consistent with the following:
(i) in the case of Mundipharma, not materially adversely impacting Allos’ or its
Affiliates’ or Third Party partner’s Development or Commercialization efforts
for the Product in the Field in the Allos Territory; and (ii) in the case of
Allos, not materially adversely impacting Mundipharma’s or its Affiliates’ or
Sublicensees’ Development or Commercialization efforts for the Product in the
Field in the Licensed Territory;

(d) Compliance. Each Party and its Affiliates shall comply in all material
respects with all applicable Laws in the Development and Commercialization of
the Product and the performance of its obligations under this Agreement,
including where applicable the statutes, regulations and written directives of
the FDA, Health Canada, the EMA and any Regulatory Authority having jurisdiction
in the Licensed Territory, the FD&C Act, the Prescription Drug Marketing Act,
the Federal Health Care Programs Anti-Kickback Law, 42 U.S.C. 1320a-7b(b), the
statutes, regulations and written directives of Medicare, Medicaid and all other
health care programs, as defined in 42 U.S.C. § 1320a-7b(f), and the Foreign
Corrupt Practices Act of 1977, each as may be amended from time to time and each
to the extent applicable;

 

61



--------------------------------------------------------------------------------

(e) Inventors. If and to the extent required by applicable Law, each Party shall
be responsible to reimburse the inventors named in such Party’s Patents;

(f) No Violation. Neither Party nor any of its Affiliates will enter into or
otherwise have any obligation to any person or entity, contractual or otherwise,
that is in violation of the terms of this Agreement or that would impede the
fulfillment of such Party’s obligations hereunder;

(g) Third Party Confidentiality. Each Party shall maintain the confidentiality
of the Allos Know-How, Allos Manufacturing Know-How and the Mundipharma
Know-How, and shall ensure that no Third Party has any Allos Know-How, Allos
Manufacturing Know-How or Mundipharma Know-How in its possession or control
which is not subject to continuing obligations of confidentiality owed to such
Party or its Affiliates pursuant to the terms of agreements containing
confidentiality provisions, except to the extent that Section 11.1(a), (b), (c),
(d) or (e) applies to such Allos Know-How, Allos Manufacturing Know-How or
Mundipharma Know-How;

(h) Performance under the PDX License Agreement. Except if a breach by Allos of
the PDX License Agreement is due to Mundipharma’s breach of this Agreement,
Allos shall continue to fulfill its obligations under the PDX License Agreement
and covenants that it shall not materially breach the PDX License Agreement.
Allos shall notify Mundipharma, within [***] of the following occurrences:
(i) its receipt from the PDX Licensor of written notice of any material breach
or potential material breach by Allos under the PDX License Agreement; or
(ii) any disputes it has with the PDX Licensor pursuant to Section 13 of the PDX
License Agreement;

(i) Enforcement of Rights under the PDX License Agreement. Allos shall enforce
its rights under the PDX License Agreement that are relevant to Mundipharma’s
rights under this Agreement;

(j) New Technology. Allos shall notify Mundipharma if it is offered or it
acquires any “New Technology” under the PDX License Agreement;

(k) Performance under Agreements with Current Third Party Manufacturers. Allos
shall fulfill its obligations under its agreements with its Current Third Party
Manufacturers and covenants that it shall not materially breach such agreements.
Allos shall notify Mundipharma within [***] of its receipt of written notice
from any Current Third Party Manufacturer of any material breach or potential
material breach by Allos under its agreement with such Current Third Party
Manufacturer;

(l) MMCO Affiliate. Mundipharma represents and covenants that MMCO is, as of the
Original Effective Date, and as of the Effective Date, and shall at all times
during the Term remain, an Affiliate of Mundipharma, provided, however, that if
MMCO (or its permitted Affiliate assignee) is no longer an Affiliate of
Mundipharma, MMCO (or its permitted Affiliate assignee) shall transfer any
rights and obligations relating to this Agreement or the Supply Agreement to
another Affiliate of Mundipharma.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

62



--------------------------------------------------------------------------------

9.5 No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY, AND ALL
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

ARTICLE 10

INDEMNIFICATION

10.1 Indemnification by Allos. Allos shall, at its sole expense, defend,
indemnify, and hold Mundipharma and its Affiliates and their respective
officers, directors, employees, and agents (the “Mundipharma Indemnitees”)
harmless from and against any and all Third Party claims, suits, proceedings,
damages, losses, liabilities, costs, expenses (including court costs and
reasonable attorneys’ fees and expenses) and recoveries (collectively, “Claims”)
to the extent that such Claims arise out of, are based on, or result from
(a) Development of the Product by or on behalf of Allos or its Affiliates or its
or their sublicensees (other than Mundipharma and its Affiliates) prior to the
Original Effective Date, or after the Original Effective Date pursuant to an
Incremental Study for which Allos is the Conducting Party or pursuant to an
Allos Study, or Allos’ conduct of an Existing Study, an Incremental Study or an
Allos Required Study after the Effective Date, (b) Commercialization of the
Product by or on behalf of Allos or its Affiliates or its or their sublicensees
(other than Mundipharma and its Affiliates), (c) the breach of any of Allos’
obligations under this Agreement, including Allos’ representations and
warranties, covenants and agreements set forth herein, or (d) the willful
misconduct or negligent acts of Allos, its Affiliates, or the officers,
directors, employees, or agents of Allos or its Affiliates. The foregoing
indemnity obligation shall not apply (i) to the extent that (x) the Mundipharma
Indemnitees fail to comply with the indemnification procedures set forth in
Section 10.4 and Allos’ defense of the relevant Claims is prejudiced by such
failure or (y) such Claims arise out of or result from the gross negligence or
willful misconduct of Mundipharma or its Affiliates, or any related breach by
Mundipharma of its representations, warranties and/or covenants hereunder; or
(ii) to Claims for which Mundipharma has an obligation to indemnify Allos
pursuant to Section 10.2, as to which Claims each Party shall indemnify the
other to the extent of its respective liability for such Claims.

10.2 Indemnification by Mundipharma. Mundipharma shall, at its sole expense,
defend, indemnify, and hold Allos and its Affiliates and their respective
officers, directors, employees, and agents (the “Allos Indemnitees”) harmless
from and against any and all Claims to the extent that such Claims arise out of,
are based on, or result from (a) Development of the Product by or on behalf of
Mundipharma or its Affiliates or its or their Sublicensees pursuant to an
Incremental Study for which Mundipharma is the Conducting Party,
(b) Commercialization of the Product by or on behalf of Mundipharma or its
Affiliates or its or their Sublicensees, (c) the breach of any of Mundipharma’s
obligations under this Agreement, including Mundipharma’s representations and
warranties, covenants and agreements set forth herein, or (d) the willful
misconduct or negligent

 

63



--------------------------------------------------------------------------------

acts of Mundipharma, its Affiliates, or the officers, directors, employees, or
agents of Mundipharma or its Affiliates. The foregoing indemnity obligation
shall not apply (i) to the extent that (x) the Allos Indemnitees fail to comply
with the indemnification procedures set forth in Section 10.4 and Mundipharma’s
defense of the relevant Claims is prejudiced by such failure or (y) such Claims
arise out of or result from the gross negligence or willful misconduct of Allos
or its Affiliates, or any related breach by Allos of its representations,
warranties and/or covenants hereunder; or (ii) to Claims for which Allos has an
obligation to indemnify Mundipharma pursuant to Section 10.1, as to which Claims
each Party shall indemnify the other to the extent of its respective liability
for such Claims.

10.3 Shared Claims. Notwithstanding the foregoing, any Claims brought against
either Party that directly or indirectly arise out of, are based on, or result
from, the performance of any (i) Shared Study (other than an Allos Study) in
accordance with the Development Plan (including the Initial Development Plan),
or (ii) an Allos-Facilitated ISS or Mundipharma-Facilitated ISS, and that (in
the case of both (i) and (ii)) are not otherwise subject to indemnity under
Sections 10.1 or 10.2 (“Shared Claims”) shall be shared by the Parties;
provided, that for the purposes of this Section 10.3 only, “Shared Study” means
(i) up to and including the Effective Date, any of the Existing Studies (other
than an Allos Study) or Additional Studies, and (ii) after the Effective Date,
Additional Studies. For clarity, any Claims brought against either Party that
directly or indirectly arise out of, are based on, or result from the
performance of any Existing Study after the Effective Date shall be subject to
Allos’ indemnity under Section 10.1 and any Claim that is brought after the
Effective Date but arises out of, is based on, or results from the conduct of
any Existing Study prior to the Effective Date shall be a Shared Claim. Any and
all damages, losses, liabilities, costs, expenses (including court costs and
reasonable attorneys’ fees and expenses) and recoveries paid to a Third Party or
incurred by the Parties in connection with Shared Claims (“Shared Costs”) shall
be equally shared and paid for by the Parties, and each Party shall reimburse
the other as required to give effect to this Section 10.3. The Parties shall
confer through the JPC how to respond to Shared Claims and how to handle Shared
Claims in an efficient manner (including which Party will have the right to
assume the defense of Shared Claims). In the absence of such an agreement, each
Party shall have the right to take such action with respect to Shared Claims as
it deems appropriate. Notwithstanding the foregoing, the obligations set forth
in this Section 10.3 shall not apply to the extent a Shared Claim arises out of
or results from the gross negligence or willful misconduct of a Party or such
Party’s Affiliates, or any related breach by such Party of its representations,
warranties and/or covenants hereunder.

10.4 Indemnification Procedures. The Party claiming indemnity under this Article
10 (the “Indemnified Party”) shall give written notice to the Party from whom
indemnity is being sought (the “Indemnifying Party”) promptly after learning of
such Claim. The Indemnified Party shall provide the Indemnifying Party with
reasonable assistance, at the Indemnifying Party’s expense, in connection with
the defense of the Claim for which indemnity is being sought. The Indemnified
Party may participate in and monitor such defense with counsel of its own
choosing at its sole expense; provided, however, the Indemnifying Party shall
have the right to assume and conduct the defense of the Claim with counsel of
its choice. The Indemnifying Party shall not settle any Claim without the prior
written consent of the Indemnified Party, not to be unreasonably withheld,
unless the settlement involves only the payment of money. So long as the
Indemnifying Party is actively defending the Claim in good faith, the
Indemnified Party shall not settle or compromise any such Claim without the
prior written consent of the Indemnifying Party. If the Indemnifying Party does
not assume and conduct the defense of the Claim as provided above, (a) the
Indemnified Party may defend against, consent to the entry of any judgment, or
enter into any

 

64



--------------------------------------------------------------------------------

settlement with respect to such Claim in any manner the Indemnified Party may
deem reasonably appropriate (and the Indemnified Party need not consult with, or
obtain any consent from, the Indemnifying Party in connection therewith), and
(b) the Indemnifying Party shall remain responsible to indemnify the Indemnified
Party as provided in this Article 10.

10.5 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 10.5 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 10.1 OR 10.2, OR DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE 11.

10.6 Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, or shall self-insure, in each case in a manner
adequate to cover its obligations hereunder and consistent with normal business
practices of prudent companies similarly situated at all times during which any
Product is being clinically tested or commercially distributed or sold by such
Party. Each Party shall procure insurance or self-insure at its own expense,
except for clinical trial insurance specifically obtained for any Shared Study,
the costs of which shall be shared as mutually agreed by the Parties. It is
understood that such insurance shall not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
this Article 10. Each Party shall provide the other Party with written evidence
of such insurance or self-insurance upon request. Each Party shall provide the
other Party with written notice at least thirty (30) days prior to the
cancellation, non-renewal or material change in such insurance.

ARTICLE 11

CONFIDENTIALITY

11.1 Confidentiality. Each Party agrees that, during the Term and for a period
of five (5) years thereafter, it and its Affiliates shall keep confidential and
shall not publish or otherwise disclose and shall not use for any purpose other
than as provided for in this Agreement or the Supply Agreement (which includes
the exercise of any rights or the performance of any obligations hereunder or
thereunder) any Confidential Information furnished to it or its Affiliate by the
other Party or its Affiliate pursuant to this Agreement or the Supply Agreement,
except to the extent expressly authorized by this Agreement or the Supply
Agreement or as otherwise agreed to in writing by the Parties. The foregoing
confidentiality and non-use obligations shall not apply to any portion of the
other Party’s Confidential Information that the receiving Party can demonstrate
by competent written proof:

(a) was already known to the receiving Party or its Affiliate, other than under
an obligation of confidentiality, at the time of disclosure by the other Party
or its Affiliate;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party or its Affiliate;

 

65



--------------------------------------------------------------------------------

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party or its Affiliate in breach of this Agreement;

(d) was disclosed to the receiving Party or its Affiliate by a Third Party who
had a legal right to make such disclosure and who did not obtain such
information directly or indirectly from the other Party or its Affiliate; or

(e) was independently discovered or developed by the receiving Party or its
Affiliate without access to or aid, application or use of the other Party’s
Confidential Information, as evidenced by a contemporaneous writing.

11.2 Authorized Disclosure. Notwithstanding the obligations set forth in
Section 11.1, a Party or its Affiliate may disclose the other Party’s
Confidential Information and the terms of this Agreement to the extent:

(a) such disclosure is reasonably necessary (i) for the filing or prosecuting of
Patent rights as contemplated by this Agreement or the Supply Agreement; (ii) to
comply with the requirements of Regulatory Authorities with respect to obtaining
and maintaining Regulatory Approval of the Product; or (iii) for prosecuting or
defending litigation as contemplated by this Agreement or the Supply Agreement;

(b) such disclosure is reasonably necessary to its officers, directors,
employees, agents, consultants, contractors, licensees, sublicensees, attorneys,
accountants, lenders, insurers or licensors on a need-to-know basis for the sole
purpose of performing its obligations or exercising its rights under this
Agreement or the Supply Agreement; provided that in each case, the disclosees
are bound by obligations of confidentiality and non-use no less stringent than
those contained in this Agreement;

(c) such disclosure is reasonably necessary to any bona fide potential or actual
investor, acquiror, merger partner, or other financial or commercial partner for
the sole purpose of evaluating an actual or potential investment, acquisition or
other business relationship; provided that in each case, the disclosees are
bound by written obligations of confidentiality and non-use having a minimum
term of five (5) years; or

(d) such disclosure is reasonably necessary to comply with applicable Laws,
including regulations promulgated by applicable security exchanges, court order,
administrative subpoena or other order.

Notwithstanding the foregoing, in the event a Party or its Affiliate is required
to make a disclosure of the other Party’s Confidential Information pursuant to
Section 11.2(a) or 11.2(d), such Party shall promptly notify the other Party of
such required disclosure and, upon the other Party’s request, such Party and its
Affiliates shall use reasonable efforts to obtain, or to assist the other Party
in obtaining, a protective order preventing or limiting the required disclosure.

11.3 Technical Publication. All publications, and other forms of public
disclosure such as abstracts and presentations, of results of studies carried
out under this Agreement or otherwise relating to the Product (each of the
foregoing, a “Publication”) shall comply with the strategy established by the
JPC pursuant to Section 3.1(a)(i). Neither Party nor their Affiliates may submit

 

66



--------------------------------------------------------------------------------

for publication, publish or present a Publication without the opportunity for
prior review by the other Party, except to the extent required by applicable
Laws. A Party seeking, or whose Affiliate is seeking, to submit, publish or
present a Publication shall provide the other Party the opportunity to review
and comment on the proposed Publication at least fifteen (15) days prior to its
intended submission for publication or presentation. The other Party shall
provide the Party seeking, or whose Affiliate is seeking, to publish or present
with its comments in writing, if any, within ten (10) days after receipt of such
proposed Publication. The Party seeking, or whose Affiliate is seeking, to
publish or present shall consider in good faith any comments thereto provided by
the other Party and shall comply with the other Party’s request to remove any
and all of such other Party’s Confidential Information from the proposed
Publication; provided, however, that Information arising from a Shared Study
shall not be considered the other Party’s Confidential Information for purposes
of this Section 11.3. In addition, the Party seeking, or whose Affiliate is
seeking, to publish or present shall delay the submission for a period of up to
thirty (30) days in the event that the other Party can demonstrate reasonable
need for such delay in order to prepare and file a patent application for which
it has prosecution control pursuant to this Agreement. If the other Party fails
to provide its comments to the Party seeking, or whose Affiliate is seeking, to
publish or present within such ten (10)-day period, such other Party shall be
deemed not to have any comments, and the Party seeking, or whose Affiliate is
seeking, to publish or present shall be free to submit for publication or
present in accordance with this Section 11.3 after the fifteen (15)-day period
has elapsed. The Party seeking, or whose Affiliate is seeking, to publish or
present shall provide the other Party a copy of the manuscript, abstract or
presentation at the time of the submission or presentation, as applicable. Each
Party agrees to acknowledge the contributions of the other Party and its
Affiliates and their employees in all publications, as scientifically
appropriate.

11.4 Publicity; Terms of Agreement.

(a) The Parties agree that the material terms of this Agreement are the
Confidential Information of both Parties, subject to the special authorized
disclosure provisions set forth in this Section 11.4.

(b) Omitted.

(c) If either Party or its Affiliate desires to make a public announcement
concerning the material terms of this Agreement, or any clinical or regulatory
announcements, such Party shall give reasonable prior advance notice of the
proposed text of such announcement to the other Party for its prior review and
approval (except as otherwise provided herein), such approval not to be
unreasonably withheld. A Party commenting on such a proposed announcement shall
provide its comments, if any, within five (5) business days after receiving the
announcement for review, or such shorter period as may be reasonably required in
order for the proposing Party to comply with any applicable deadline for making
such announcement (as such deadline is communicated by the proposing Party to
the commenting Party). In addition, where required by applicable Laws, including
regulations promulgated by applicable security exchanges, such Party or its
Affiliate shall have the right to make a press release announcing the
achievement of each milestone under this Agreement as it is achieved, the
achievements of Regulatory Approvals in the Licensed Territory as they occur, or
any other material event with respect to this Agreement or the Parties’
performance thereof, subject only to the review procedure set forth in the
preceding sentence; provided that the review period shall be reduced to two
(2) business days (or such shorter period as may be reasonably required in order
for the proposing Party to comply with any applicable deadline for making such
press release, as such deadline is communicated by the proposing Party to the
commenting Party) if

 

67



--------------------------------------------------------------------------------

the deadline for making such disclosure is five (5) or fewer business days after
such achievement or event. In relation to the other Party’s review of such an
announcement, such other Party may make specific, reasonable comments on such
proposed press release within the prescribed time for commentary, but shall not
withhold its consent to disclosure of the information that the relevant
milestone or Regulatory Approval has been achieved or material event has
occurred. Neither Party nor their Affiliates shall be required to seek the
permission of the other Party to repeat any information regarding the terms of
this Agreement that has already been publicly disclosed by such Party or its
Affiliate, or by the other Party or its Affiliate, in accordance with this
Section 11.4, provided such information remains accurate as of such time.

(d) The Parties acknowledge that either or both Parties may be obligated to file
under applicable Laws a copy of this Agreement with the U.S. Securities and
Exchange Commission (“SEC”) or other Governmental Authorities. Each Party shall
be entitled to make such a required filing, provided that it requests
confidential treatment of the commercial terms and sensitive technical terms
hereof and thereof to the extent such confidential treatment is reasonably
available to such Party. In the event of any such filing, each Party will
provide the other Party with a copy of this Agreement marked to show provisions
for which such Party intends to seek confidential treatment and shall reasonably
consider and incorporate the other Party’s comments thereon to the extent
consistent with the legal requirements, with respect to the filing Party,
governing disclosure of material agreements and material information that must
be publicly filed.

11.5 Prior Confidentiality Agreements. The First Confidentiality Agreement and
the Second Confidentiality Agreement remain in full force and effect and are not
superseded by this Agreement. All Information disclosed by a Party or its
Affiliate to the other Party or its Affiliate pursuant to the First
Confidentiality Agreement or the Second Confidentiality Agreement shall be
deemed to be such Party’s Confidential Information disclosed hereunder and the
other Party and its Affiliates and disclosees shall have the confidentiality,
non-use and non-disclosure obligations set forth in this Article 11. In the
event that any such obligations conflict with the obligations set forth in the
First Confidentiality Agreement or the Second Confidentiality Agreement, then
the other Party and its Affiliates and disclosees shall comply with the
obligations set forth in this Article 11.

11.6 Return of Confidential Information. Except as otherwise set forth in this
Agreement, upon termination of this Agreement, the receiving Party will promptly
return all of the disclosing Party’s Confidential Information, including all
reproductions and copies thereof in any medium, except that the receiving Party
may retain one copy for its legal files.

11.7 Unauthorized Use. If either Party becomes aware or has Knowledge of any
unauthorized use or disclosure of the other Party’s Confidential Information, it
will promptly notify the other Party of such unauthorized use or disclosure.

11.8 Exclusive Property. All Confidential Information is the sole and exclusive
property of the disclosing Party and the permitted use thereof by the receiving
Party for purposes of its performance hereunder will not be deemed a license or
other right of the receiving Party to use any such Confidential Information for
any other purpose.

 

68



--------------------------------------------------------------------------------

ARTICLE 12

TERM AND TERMINATION

12.1 Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 12, shall remain in effect on
a country-by-country basis until the expiration of the Royalty Term for the
Product in such country (the “Term”). Upon the expiration of the Royalty Term
for a Product in a particular country, the licenses granted by Allos to
Mundipharma under Sections 2.1(a) and 2.1(b) in such country shall become
fully-paid and royalty free and, except for the sublicenses granted thereunder
to the Allos Technology licensed to Allos under the PDX License Agreement, such
licenses shall remain exclusive. Upon the expiration of the Royalty Term for a
Product in a particular country pursuant to Section 7.4(b)(i) or
Section 7.4(b)(iii), the sublicenses granted under Sections 2.1(a) and 2.1(b) to
the Allos Technology licensed to Allos under the PDX License Agreement in such
country shall become non-exclusive.

12.2 Termination for Breach. Each Party (the “Non-Breaching Party”) shall have
the right to terminate this Agreement in its entirety or on a country-by-country
basis immediately upon written notice to the other Party (the “Breaching Party”)
if the Breaching Party materially breaches its obligations under this Agreement
and, after receiving written notice identifying such material breach in
reasonable detail (a “Default Notice”), fails to cure such material breach
within [***] after delivery of the Default Notice (or within [***] after
delivery of the Default Notice in the event such material breach is solely based
on the Breaching Party’s failure to pay any amounts due hereunder). For the
avoidance of doubt, in addition to any other failure to pay any amounts due
hereunder, failure by either Party to pay any portion of its Joint Development
Costs under this Agreement shall constitute a material breach of such non-paying
Party’s obligations under this Agreement.

12.3 Termination for Patent Challenge. Mundipharma will provide written notice
to Allos at least [***] prior to Mundipharma or its Affiliates or Sublicensees
(individually or in association with any other person or entity) bringing an
action to challenge the validity, enforceability or scope of any Allos Patents
or Joint Patents anywhere in the world. In the event that Mundipharma or its
Affiliates or Sublicensees (individually or in association with any other person
or entity) brings an action to challenge the validity, enforceability or scope
of any Allos Patents or Joint Patents anywhere in the world, Allos shall have
the right to terminate this Agreement in its entirety immediately upon written
notice to Mundipharma.

12.4 Unilateral Termination by Mundipharma.

(a) Termination Upon Written Notice. Notwithstanding any other provision of this
Agreement, Mundipharma may terminate this Agreement in its entirety upon ninety
(90) days prior written notice to Allos at any time.

(b) Termination by Regulatory Authority. Should any serious and unexpected
events or issues occur with respect to the safety of any Product as a result of
which (i) Regulatory Approval for such Product is terminated or suspended in one
or more regulatory jurisdictions in the Licensed Territory, or (ii) a Regulatory
Authority directs or requests discontinuance of development, use or sale of such
Product in one or more countries in the Licensed Territory, then Mundipharma’s

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

69



--------------------------------------------------------------------------------

obligations under this Agreement with respect to such Product will be suspended
in such regulatory jurisdiction(s) and/or country(ies) (as applicable) until
such serious safety event is resolved and Regulatory Approval for such Product
is no longer terminated or suspended or the Regulatory Authority has given
approval again to distribute or sell such Product (as applicable) in such
regulatory jurisdiction(s) and/or country(ies). Mundipharma may, upon written
notice to Allos, terminate this Agreement pursuant to this Section 12.4(b) if
Mundipharma’s obligations under this Agreement are suspended pursuant to this
Section 12.4(b) for a period in excess of twelve (12) months.

(c) Breach or Termination of PDX License Agreement.

(i) Within [***] of receiving written notice from the PDX Licensor that Allos is
in material breach of the PDX License Agreement (a “PDX Breach”), Allos shall
provide Mundipharma with written notice of such PDX Breach. To the extent that
Allos is unable or unwilling to cure the PDX Breach within the applicable cure
period, and provided that Allos does not dispute the PDX Breach within the
applicable cure period, the Parties hereby agree that Mundipharma shall have the
right, but not the obligation, to cure such PDX Breach (or cause such PDX Breach
to be cured) on behalf of Allos. To the extent that Allos disputes the PDX
Breach, Mundipharma will not proceed to cure or cause such PDX Breach to be
cured in accordance with this Section 12.4(c)(i) unless and until Allos is
unsuccessful in defending against such PDX Breach. In the event Mundipharma
proceeds to cure or causes such PDX Breach to be cured on behalf of Allos in
accordance with this Section 12.4(c)(i), any payments owed by Mundipharma to
Allos under this Agreement shall immediately be reduced by the amount so
expended by Mundipharma to cure such PDX Breach (or cause such PDX Breach to be
cured) on behalf of Allos.

(ii) Notwithstanding the provisions of Section 12.4(c)(i), Mundipharma may
terminate this Agreement immediately on written notice to Allos in the event
that the PDX License Agreement terminates for any reason unless Mundipharma has
consented in writing to such termination.

(d) Omitted.

12.4A Unilateral Termination by Allos. Notwithstanding any other provision of
this Agreement, Allos shall have the right to terminate this Agreement solely
with respect to the territory of Japan immediately upon written notice to
Mundipharma if (i) Mundipharma fails to achieve a Japan Milestone, and
(ii) after receiving written notice identifying such failure to meet a Japan
Milestone (a “Japan Milestone Default Notice”), Mundipharma fails to thereafter
meet such Japan Milestone within a revised period of time, to be agreed as
follows:

(e) If, within [***] after delivery of the Japan Milestone Default Notice,
Mundipharma fails to meet a Japan Milestone, the matter shall be submitted to
the JPC for its review, and the JPC shall determine a revised timetable for
Mundipharma to achieve such Japan Milestone.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

70



--------------------------------------------------------------------------------

(f) If the JPC is unable to agree on a revised timetable for Mundipharma’s
achievement of such Japan Milestone within [***] after such matter is submitted
to the JPC, then an Expert shall determine such revised timetable for
Mundipharma’s achievement of such Japan Milestone as follows:

(i) Upon the written request of either Party, the Parties shall promptly
negotiate in good faith to appoint an appropriate Expert who shall have such
scientific, technical, regulatory and commercial experience as is necessary to
resolve such dispute and who shall not be or have been during the preceding five
(5) years an Affiliate, employee, consultant, officer or director of either
Party or any of their respective Affiliates. If the Parties are not able to
agree upon an Expert within [***] after the receipt by a Party of the written
request in the immediately preceding sentence, each Party shall select one
(1) Expert within [***] thereafter, and those two (2) Experts shall select a
third Expert within [***] thereafter and such third Expert (selected by the
first two Experts) shall be the designated Expert for resolution of the dispute.
The fees and costs of the Expert shall be borne [***].

(ii) Within [***] after the designation of the Expert, the Parties shall each
submit to the Expert and to one another a written statement of their respective
positions on the reason for Mundipharma’s failure to achieve such Japan
Milestone and the appropriate revised timetable for Mundipharma’s achievement of
such Japan Milestone. Each Party shall have [***] from receipt of the other
Party’s submission to submit a written response thereto, which shall include any
scientific, commercial and technical information in support thereof. The Expert
shall have the right to meet with the Parties, either alone or together, as
necessary to make a determination.

(iii) No later than [***] after the designation of the Expert, the Expert shall
make a determination by selecting the revised timetable for Mundipharma’s
achievement of such Japan Milestone of one of the Parties that as a whole is the
most fair and reasonable to the Parties in light of the totality of the
circumstances resulting in Mundipharma’s failure to achieve such Japan Milestone
(such circumstances as may include actions taken by any Regulatory Authorities
in Japan as it relates to Mundipharma’s achievement of such Japan Milestone, and
any correspondence, meetings and other interactions between Mundipharma and such
Regulatory Authorities in Japan (as the same shall be disclosed to the Expert
and Allos together with Mundipharma’s written statement in support of its
position)), and the Expert shall provide the Parties with a written statement
setting forth the basis of the determination in connection therewith. The Expert
shall not have authority to render any substantive decision other than to select
the position proposed by Allos or Mundipharma. The determination of the Expert
shall be final and conclusive.

12.5 Termination for Bankruptcy. Each Party shall have the right to terminate
this Agreement in its entirety immediately upon written notice to the other
Party if the other Party (i) applies for or consents to the appointment of, or
the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property, (ii) makes a general
assignment for the benefit of its creditors, (iii) commences a voluntary case
under the Bankruptcy Code, (iv) files a petition seeking to take advantage of
any applicable Laws relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or readjustment of debts, (v) has a proceeding or
case commenced against it in any court of competent jurisdiction (which
proceeding or case is not discharged within sixty (60) days of the filing
thereof), seeking (A) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (B) the

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

71



--------------------------------------------------------------------------------

appointment of a trustee, receiver, custodian, liquidator or the like of all or
any substantial part of its assets, or (C) similar relief under the Bankruptcy
Code, or an order, judgment or decree approving any of the foregoing is entered
and continues unstayed for a period of sixty (60) days, or (vi) has an order for
relief against it entered in an involuntary case under the Bankruptcy Code.

12.6 Effect of Termination.

(a) Upon the early termination of this Agreement pursuant to Sections 12.2,
(except as otherwise provided in Section 12.6(c)), 12.3, 12.4 (other than
Section 12.4(c)(ii)), 12.4A or 12.5, all licenses granted to Mundipharma under
Section 2.1 shall terminate throughout (i) the Licensed Territory, upon the
early termination of this Agreement pursuant to Sections 12.2 (except as
otherwise provided in Section 12.6(c)), 12.3, 12.4 (other than
Section 12.4(c)(ii)) or 12.5, or (ii) the territory of Japan, upon the early
termination of this Agreement pursuant to Section 12.4A (save, in the case of
both (i) and (ii), to the extent required to enable Mundipharma to sell its
inventory of Product which Allos does not purchase pursuant to
Section 12.6(a)(v)) and the following shall apply (in addition to any other
rights and obligations under this Agreement with respect to such termination):

(i) Regulatory Materials; Data; Domain Names. To the extent permitted by
applicable Laws, Mundipharma shall transfer and assign to Allos: (A) all
Regulatory Materials, Regulatory Approvals, and related data relating to the
Product throughout the Licensed Territory, or solely with respect to the
territory of Japan, as applicable, except for Incremental Studies where
Mundipharma is the Conducting Party and Allos has not exercised its Opt-In Right
pursuant to Section 4.4(c)(v), and (B) all domain names registered by
Mundipharma in accordance with Section 8.9(d), and, in connection with the
preceding, Mundipharma shall cooperate as reasonably requested by Allos to
effect such transfer on the applicable domain name registries.

(ii) Mundipharma License. Mundipharma hereby grants to Allos, effective upon
such termination, a non-exclusive, fully paid, royalty-free, irrevocable license
(with the right to grant sublicenses through multiple tiers), under the
Mundipharma Technology, to Develop, make, have made, use, sell, offer for sale,
import and otherwise Commercialize the Products throughout the Licensed
Territory, or solely with respect to the territory of Japan, as applicable.

(iii) Transition Assistance. Mundipharma shall provide such reasonable
assistance as may be reasonably necessary or useful for Allos to continue
activities Mundipharma is then performing or having performed, including
assigning or amending as appropriate, upon request of Allos, any agreements or
arrangements with Third Party vendors to Develop, distribute, sell or otherwise
Commercialize the Product. To the extent that any such contract between
Mundipharma and a Third Party is not assignable to Allos, Mundipharma shall
reasonably cooperate with Allos to arrange to continue to provide such services
for a reasonable time after termination.

(iv) Omitted.

 

72



--------------------------------------------------------------------------------

(v) Inventories. Allos shall have the right to purchase from Mundipharma any and
all of the inventory of Product held by Mundipharma as of the date of
termination at a price equal to the transfer price paid by Mundipharma to Allos
for such inventory. Allos shall notify Mundipharma within [***] after the date
of termination whether Allos elects to exercise such right. Until Allos
exercises such right, or if Allos does not exercise such right within such [***]
period, then Mundipharma shall be entitled to continue selling such remaining
inventory of Product subject to a continuing obligation to pay royalties
pursuant to Section 7.4(a) on Net Sales arising from such sales.

(vi) Mundipharma Sublicense Agreements. Allos shall have the option, at its sole
discretion, to (a) assume Mundipharma’s rights and obligations under any
Mundipharma Sublicense Agreement, or (b) terminate the Mundipharma Sublicense
Agreement in its entirety.

(b) Upon the early termination of this Agreement by Mundipharma pursuant to
Section 12.4(c)(ii), Mundipharma may choose, in its sole discretion, (x) to take
those actions and permit Allos to exercise those rights set forth in
Section 12.6(a)(i), (iii), (v) and (vi), or (y) have any or all of the following
apply and, in the event that Mundipharma elects to have the following apply, the
following shall be Mundipharma’s sole and exclusive remedy for or relating to
Mundipharma’s termination of this Agreement pursuant to Section 12.4(c)(ii):

(i) Transfer to Mundipharma. All of Mundipharma’s rights under Section 2.1 of
this Agreement shall continue, and Mundipharma shall require that Allos promptly
takes, and Allos hereby agrees to take, such actions as Mundipharma may
reasonably request, in order to transfer to Mundipharma or its Affiliates or
Sublicensees, free of charge, in respect of the Licensed Territory only, all of
the rights, title and interest retained by Allos pursuant to Section 2.1(e). In
the event of such an assignment, Allos will, at its expense and at Mundipharma’s
request, deliver, execute and/or deliver or cause to be delivered, all such
assignments, consents, documents or further instruments of transfer or license,
and take or cause to be taken all such actions as may be reasonably necessary to
effectuate such transfer. Allos will further reconvey and release to Mundipharma
all rights and privileges originally granted to Allos by Mundipharma under this
Agreement (including those granted under Section 8.9), including those
co-exclusive rights, such that all such rights and privileges will vest
exclusively with Mundipharma. Mundipharma will, in such circumstances not be
required to pay any further milestones required under Section 7.3 of this
Agreement, but shall pay to Allos the royalties on all Net Sales of Products in
the Licensed Territory set forth in Section 7.4, after deducting (A) royalty
payments made to the PDX Licensor (with respect to the same Net Sales) in
accordance with Mundipharma’s assumption of the rights and responsibilities of
the PDX License Agreement pursuant to Section 12.6(b)(iii); and (B) [***] of
Mundipharma’s costs (if any) of curing the consequences of Allos’ breach or
actions that resulted in termination under Section 12.4(c)(ii). Such other
provisions hereof as are necessary to administer the calculation and payment of
such royalties will also survive such termination, including any audit, payment
and record retention provisions. Mundipharma will thereafter be free to exercise
its rights to all Product in the Licensed Territory, as reconveyed and released
pursuant to this Section 12.6(b)(i) in the Licensed Territory as it may see fit,
and Allos will not take any actions or make any omissions to prevent Mundipharma
therefrom;

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

73



--------------------------------------------------------------------------------

(ii) Transition Assistance. Allos shall provide such reasonable assistance, at
no cost to Mundipharma, as may be reasonably necessary or useful for Mundipharma
to continue Developing the Product throughout the Licensed Territory to the
extent Allos is then performing or having performed such activities, including
assigning or amending as appropriate, upon request of Mundipharma, any
agreements or arrangements with Third Party vendors to Develop the Product. To
the extent that any such contract between Allos and a Third Party is not
assignable to Mundipharma, Allos shall reasonably cooperate with Mundipharma to
arrange to continue to provide such services for a reasonable time after
termination; and

(iii) Assumption of PDX License Agreement. Provided that Mundipharma is not in
breach of this Agreement at the time the PDX License Agreement terminates, in
exercising its rights under Section 12.6(b)(y), Mundipharma will assume all
rights and responsibilities of Allos under the PDX License Agreement, including
the royalties, milestones and sublicense fees provisions [***], to the extent
applicable to the rights granted to Mundipharma under this Agreement (i.e., in
respect of the Licensed Territory only).

(c) Upon the early termination of this Agreement by Mundipharma pursuant to
Section 12.4(d), Mundipharma may choose, in its sole discretion, (x) to take
those actions and permit Allos to exercise those rights set forth in
Section 12.6(a)(i), (iii), (v) and (vi), or (y) have any or all of the following
apply and, in the event that Mundipharma elects to have the following apply, the
following shall be Mundipharma’s sole and exclusive remedy for or relating to
Mundipharma’s termination of this Agreement pursuant to Section 12.4(d):

(i) Transfer to Mundipharma. All of Mundipharma’s rights under Section 2.1 of
this Agreement shall continue, and Mundipharma shall require that Allos promptly
takes, and Allos hereby agrees to take, such actions as Mundipharma may
reasonably request, in order to transfer to Mundipharma or its Affiliates or
Sublicensees, free of charge, in respect of the Licensed Territory only, all of
the rights, title and interest retained by Allos pursuant to Section 2.1(e),
excluding the rights, title and interest of Allos under the PDX License
Agreement unless, and only to the extent, the PDX Licensor consents to the
assignment of such rights, title and interest (and assumption of the
obligations) under the PDX License Agreement in respect of the Licensed
Territory. In the event of such an assignment, Allos will, at its expense and at
Mundipharma’s request, deliver, execute and/or deliver or cause to be delivered,
all such assignments, consents, documents or further instruments of transfer or
license, and take or cause to be taken all such actions as may be reasonably
necessary to effectuate such transfer (excluding any transfer of the rights,
title and interest of Allos under the PDX License Agreement unless, and only to
the extent, the PDX Licensor consents to the transfer of such rights, title and
interest (and assumption of the obligations) under the PDX License Agreement in
respect of the Licensed Territory). Allos will further reconvey and release to
Mundipharma all rights and privileges originally granted to Allos by Mundipharma
under this Agreement (including those granted under Section 8.9), including
those co-exclusive rights, such that all such rights and privileges will vest
exclusively with Mundipharma; provided, however, Mundipharma hereby grants to
Allos, effective upon termination under Section 12.4(d), a non-exclusive, fully
paid, royalty-free limited right and license under any Patent Controlled by
Mundipharma that claims the Product or the API or the manufacture or use in the
Field

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

74



--------------------------------------------------------------------------------

of the Product or the API to Develop, make, have made, use, sell, offer for
sale, import and otherwise Commercialize the Products throughout the Allos
Territory. Mundipharma will, in such circumstances not be required to pay any
further milestones required under Section 7.3 of this Agreement, but shall pay
to Allos the royalties on all Net Sales of Products in the Licensed Territory
set forth in Section 7.4, after deducting (A) royalty payments made to the PDX
Licensor (with respect to the same Net Sales) in accordance with Mundipharma’s
assumption of the rights and responsibilities of the PDX License Agreement
pursuant to Section 12.6(c)(iii) and (B) [***] of Mundipharma’s costs (if any)
of curing the consequences of Allos’ breach or actions that resulted in
termination. Such other provisions hereof as are necessary to administer the
calculation and payment of such royalties will also survive such termination,
including any audit, payment and record retention provisions. Mundipharma will
thereafter be free to exercise its rights to all Product in the Licensed
Territory, as reconveyed and released pursuant to this Section 12.6(c)(i) in the
Licensed Territory as it may see fit, and Allos will not take any actions or
make any omissions to prevent Mundipharma therefrom;

(ii) Transition Assistance. Allos shall provide such reasonable assistance, at
no cost to Mundipharma, as may be reasonably necessary or useful for Mundipharma
to continue Developing the Product throughout the Licensed Territory to the
extent Allos is then performing or having performed such activities, including
assigning or amending as appropriate, upon request of Mundipharma, any
agreements or arrangements with Third Party vendors to Develop the Product.To
the extent that any such contract between Allos and a Third Party is not
assignable to Mundipharma, Allos shall reasonably cooperate with Mundipharma to
arrange to continue to provide such services for a reasonable time after
termination; and

(iii) Assumption of PDX License Agreement. Provided that Mundipharma is not in
breach of this Agreement on the effective date of termination of this Agreement
pursuant to Section 12.4(d), in exercising its rights under Section 12.6(c)(y),
Mundipharma will assume all rights and responsibilities of Allos under the PDX
License Agreement, including the royalties, milestones and sublicense fees
provisions [***], to the extent applicable to the rights granted to Mundipharma
under this Agreement (i.e., in respect of the Licensed Territory only).

12.7 Survival. Termination or expiration of this Agreement shall not affect
rights or obligations of the Parties under this Agreement that have accrued
prior to the date of termination or expiration. Notwithstanding anything to the
contrary, the following provisions shall survive any expiration or termination
of this Agreement: (i) Articles 1 (to the extent defined terms are contained in
the following surviving Articles and Sections), 10, 11 (other than Section 11.3)
and 13 (other than Section 13.2); (ii) Sections 2.4, 4.10 (for a period of five
(5) years after such expiration or termination), 7.2, 7.4, 7.5, 7.6, 7.7, 7.8,
7.9, 7.10 (provided that the preceding Sections of Article 7 shall survive only
with respect to any payment incurred or accrued prior to such expiration or
termination), 8.1, 8.9(l), 9.5, 12.6, 12.7, 14.1, 14.3, 14.4, 14.7, 14.8, 14.9,
14.11 and 14.15; and (iii) solely with respect to Joint Patents, Sections 8.3,
8.4 and 8.5.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

75



--------------------------------------------------------------------------------

ARTICLE 13

DISPUTE RESOLUTION

13.1 Arbitration. In the event of any disputes, controversies or differences
which may arise between the Parties (except for disputes arising from the JPC,
which shall be handled pursuant to Section 13.2 and only handled pursuant to
this Section 13.1 as provided in Section 13.2), out of or in relation to or in
connection with this Agreement, including any alleged failure to perform, or
breach, of this Agreement, or any issue relating to the interpretation or
application of this Agreement, then upon the request of either Party, the
Parties agree to meet and discuss in good faith a possible resolution thereof,
which good faith efforts shall include at least one in-person meeting between
the Executive Officers of each Party. If the matter is not resolved within [***]
following the request for discussions, either Party may then invoke arbitration
under this Section 13.1. Any dispute, controversy or claim arising out of or
relating to the validity, construction, interpretation, enforceability, breach,
performance, application or termination of this Agreement that is not resolved
pursuant to Section 13.2 or by the Parties meeting in good faith to resolve such
dispute, controversy or claim as outlined above, except for a dispute, claim or
controversy under Section 13.5, shall be settled by binding arbitration
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures then in effect (the “JAMS Rules”), except as otherwise provided
herein. The arbitration will be conducted in New York, New York and the Parties
consent to the personal and subject matter jurisdiction of the state and federal
courts in New York, New York, for any case arising out of or otherwise related
to this arbitration, its conduct and its enforcement. Any situation not
expressly covered by this Agreement shall be decided in accordance with the JAMS
Rules.

13.2 Referred from JPC. With respect to disputes arising from matters delegated
or referred to the JPC pursuant to the terms of this Agreement, either Party
may, by written notice to the other Party, have such dispute referred to each
Party’s Executive Officers for attempted resolution by good faith negotiations
within [***] after such notice is received. If the Executive Officers of the
Parties are not able to resolve a dispute within the [***] period described
above, then the Executive Officer of Allos or Mundipharma, as the case may be,
shall have the unilateral right to cast the deciding vote for the JPC as
provided in Section 13.2(a) or 13.2(b). If neither Party has the right to cast
the deciding vote for the JPC pursuant to Section 13.2(a) or 13.2(b) (e.g.,
where Section 13.2(a) or 13.2(b) provides for exceptions to the Executive
Officer’s right to make the final decision), then either Party may submit the
dispute for resolution pursuant to Section 13.1.

(a) Allos Decisions. The Executive Officer of Allos shall have the right to make
the final decision with respect to: (i) any decision regarding Development of
the Product for the Field in the Allos Territory or an Incremental Study being
conducted by Allos; (ii) any decision regarding Commercialization of the Product
in the Field in the Allos Territory; or (iii) all Development studies (clinical
and pre-clinical) where Allos reasonably believes either that the studies pose a
substantial and unwarranted safety risk (a “Safety Reason”) or that such
decision is substantially likely to cause a Material Impact (in accordance with
Section 4.4(c)). Nothing in this Section 13.2(a) shall be construed to limit
Allos’ (A) ability to carry out day-to-day decisions related to its Development
activities as set forth in the Allos Required Studies Schedule, (B) compliance
with applicable Laws or reporting requirements to Regulatory Authorities, or
(C) sole discretion with respect to pricing decisions with respect to the
Product in the Allos Territory.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

76



--------------------------------------------------------------------------------

(b) Mundipharma Decisions. The Executive Officer of Mundipharma shall have the
right to make the final decision with respect to: (i) any decision regarding
Development of the Product for the Field in the Licensed Territory (except for a
decision involving an Additional Study or a decision described in
Section 13.2(a)(ii)) or an Incremental Study being conducted by Mundipharma,
except where Allos reasonably believes either that there is a Safety Reason or
that such decision is substantially likely to cause a Material Impact; or
(ii) any decision regarding Commercialization of the Product in the Field in the
Licensed Territory. Nothing in this Section 13.2(b) shall be construed to limit
Mundipharma’s (A) ability to carry out day-to-day decisions related to its
Development activities as set forth in the Development Plan, (B) compliance with
applicable Laws or reporting requirements to Regulatory Authorities, or (C) sole
discretion with respect to pricing decisions with respect to the Product in the
Field in the Licensed Territory.

13.3 Equitable Relief. Notwithstanding Sections 13.1 and 13.2, each Party
acknowledges that its breach of Article 11 may cause irreparable harm to the
other Party, which cannot be reasonably or adequately compensated by damages in
an action at law. By reason thereof, each Party agrees that the other Party
shall be entitled, in addition to any other remedies it may have under this
Agreement or otherwise, to seek preliminary and permanent injunctive and other
equitable relief from any state or federal court of competent jurisdiction in
New York, New York to prevent or curtail any actual or threatened breach of
Article 11 that is reasonably likely to cause it irreparable harm. In addition,
notwithstanding Sections 13.1 and 13.2, to the fullest extent provided by Law,
either Party may bring an action in any court of competent jurisdiction for
injunctive relief (or any other provisional remedy) to protect a Party’s rights
or enforce a Party’s obligations under this Agreement pending final resolution
of any claims related thereto pursuant to the dispute resolution procedure set
forth in Section 13.1.

13.4 Governing Law. This Agreement and all disputes arising out of or related to
this Agreement or any breach hereof shall be governed by and construed under the
laws of the State of New York, without giving effect to any choice of law
principles that would require the application of the laws of a different state.

13.5 Patent and Trademark Disputes. Notwithstanding Section 13.1, any dispute,
controversy or claim relating to the scope, validity, enforceability or
infringement of any Patent or trademark rights outside the U.S. covering the
manufacture, use, importation, offer for sale or sale of the Product shall be
submitted to a court of competent jurisdiction in the country in which such
Patent or trademark rights were granted or arose.

ARTICLE 14

MISCELLANEOUS

14.1 Entire Agreement; Amendment. This Agreement amends and restates in full the
Original Agreement. This Agreement, including the Exhibits and Schedules hereto,
together with the Amended Development Plan, the Allos Required Studies Schedule,
the Supply Agreement, the Consent, the Letter Agreement, the Second Letter
Agreement, the Pharmacovigilance Agreements, as amended, and the Technical
Agreement, as amended, sets forth the complete, final and exclusive agreement
and all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties hereto with respect to the
subject matter hereof and supersedes, as of the Effective Date, all prior and
contemporaneous agreements and understandings between the Parties with respect
to the subject matter hereof. There are no covenants, promises, agreements,

 

77



--------------------------------------------------------------------------------

warranties, representations, conditions or understandings, either oral or
written, between the Parties with respect to the subject matter of this
Agreement other than as are set forth in this Agreement, the Amended Development
Plan, the Allos Required Studies Schedule, the Supply Agreement, the
Pharmacovigilance Agreement and the Technical Agreement. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

14.2 Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the non-performing Party promptly provides notice
of the prevention to the other Party. Such excuse shall continue for so long as
the condition constituting force majeure continues and the non-performing Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including an act of God, war, civil commotion, terrorist act, epidemic,
failure or default of public utilities or common carriers, destruction of
production facilities or materials by fire, earthquake, storm or like
catastrophe, and failure of plant or machinery (provided that such failure could
not have been prevented by the exercise of skill, diligence, and prudence that
would be reasonably and ordinarily expected from a skilled and experienced
person engaged in the same type of undertaking under the same or similar
circumstances). Notwithstanding the foregoing, a Party shall not be excused from
making payments owed hereunder because of a force majeure affecting such Party.
If a force majeure persists for more than ninety (90) days, then the Parties
will discuss in good faith the modification of the Parties’ obligations under
this Agreement in order to mitigate the delays caused by such force majeure.

14.3 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section 14.3, and shall be deemed to have been given for all purposes (a) when
received, if hand-delivered or sent by confirmed facsimile or a reputable
courier service, or (b) five (5) business days after mailing, if mailed by first
class certified or registered airmail, postage prepaid, return receipt
requested.

 

  If to Allos: Allos Therapeutics, Inc.

11080 Circle Point Road,

Suite 430

Westminster, Colorado 80020

Attn: President and Secretary

Fax: (303) 426-4731

With copies to (which shall not constitute notice):

Allos Therapeutics, Inc.

11080 Circle Point Road,

Suite 430

Westminster, Colorado 80020

Attn: Legal Department

Fax: (303) 426-4731

Stradling Yocca Carlson & Rauth

660 Newport Center Dr., Suite 1600

 

78



--------------------------------------------------------------------------------

Newport Beach, CA 92660

Attn: Shivbir S. Grewal

Fax: (949) 823-5119

 

  If to Mundipharma: Mundipharma International Corporation Limited

Mundipharma House, 14 Par-la-Ville Road

P.O. Box HM 2332, Hamilton HM JX

Bermuda

Attn: Douglas Docherty, General Manager

Fax: (441) 292-1472

With a copy to (which shall not constitute notice):

Chadbourne & Parke LLP

30 Rockefeller Plaza

New York, New York 10112

Attn: Stuart D. Baker

Fax: (212) 489-7130

14.4 No Strict Construction; Interpretation; Headings. In the event an ambiguity
or a question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the Parties and no presumption or burden of
proof will arise favoring or disfavoring either Party by virtue of the
authorship of any provisions of this Agreement. The language in this Agreement
is to be construed in all cases according to its fair meaning. The definitions
of the terms herein apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun will include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” will be deemed to be followed by the phrase “without
limitation.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (ii) any reference to any Laws herein will be construed as
referring to such Laws as from time to time enacted, repealed or amended,
(iii) any reference herein to any person will be construed to include the
person’s successors and permitted assigns, (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (v) any
reference herein to the words “mutually agree” or “mutual written agreement”
will not impose any obligation on either Party to agree to any terms relating
thereto or to engage in discussions relating to such terms except as such Party
may determine in such Party’s sole discretion, (vi) all references herein to
Sections or Exhibits will be construed to refer to Sections and Exhibits to this
Agreement, (vii) the word “days” means calendar days unless otherwise specified,
(viii) except as otherwise expressly provided herein all references to “$” or
“dollars” refer to the lawful money of the U.S., and (ix) the words “copy” and
“copies” and words of similar import when used in this Agreement include, to the
extent available, electronic copies, files or databases containing the
information, files, items, documents or materials to which such words apply. The
headings of each Article and Section in this Agreement have been inserted for
convenience of reference only and are not intended to limit or expand on the
meaning of the language contained in the particular Article or Section.

 

79



--------------------------------------------------------------------------------

14.5 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that a Party may make such an assignment without the other Party’s
consent to its Affiliates or to a Third Party successor to substantially all of
the business of such Party to which this Agreement relates (such Third Party, an
“Acquiror”), whether in a merger, sale of stock, sale of assets or other
transaction. Any successor or assignee of rights and/or obligations permitted
hereunder shall, in writing to the other Party, expressly assume performance of
such rights and/or obligations. The Allos Technology, in the case of Allos as
assignor or transferor, or the Mundipharma Technology, in the case of
Mundipharma as assignor or transferor, shall exclude any Patents and Information
Controlled by any Acquiror (or any Affiliate thereof, excluding a Party hereto
as a result of such transaction) except to the extent such Acquiror’s
Information or Patents are Controlled by Allos or Mundipharma, as applicable, or
any of Allos’ or Mundipharma’s, as applicable, Affiliates, and are necessary for
the Development or Commercialization of Product and utilized in respect of the
Product or the API in the Licensed Territory or the Allos Territory, as
applicable. Any assignment or transfer of this Agreement must be done together
with an assignment or transfer of the Supply Agreement. Any permitted assignment
shall be binding on the successors of the assigning Party. Any assignment or
attempted assignment by either Party in violation of the terms of this
Section 14.5 shall be null, void and of no legal effect.

14.6 Performance by Affiliates. Each Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates. Each Party hereby
guarantees the performance by its Affiliates of such Party’s obligations under
this Agreement, and shall cause its Affiliates to comply with the provisions of
this Agreement in connection with such performance. Any breach by a Party’s
Affiliate of any of such Party’s obligations under this Agreement shall be
deemed a breach by such Party, and the other Party may proceed directly against
such Party without any obligation to first proceed against such Party’s
Affiliate.

14.7 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

14.8 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

14.9 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

14.10 Independent Contractors. Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind, or commit the other Party in any
way. Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the Parties.

 

80



--------------------------------------------------------------------------------

14.11 English Language. This Agreement was prepared in the English language,
which language shall govern the interpretation of, and any dispute regarding,
the terms of this Agreement.

14.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Each Party may execute this Agreement by
facsimile transmission or in Adobe™ Portable Document Format (PDF) sent by
electronic mail. In addition, facsimile or PDF signatures of authorized
signatories of any Party will be deemed to be original signatures and will be
valid and binding, and delivery of a facsimile or PDF signature by any Party
will constitute due execution and delivery of this Agreement.

14.13 Non-Solicitation of Employees. During the Term, neither Party may,
directly or indirectly, recruit or solicit any employee of the other Party who
became known to the other Party through contact or interactions for the purposes
of negotiating or performing this Agreement, without the prior consent of the
other Party. For purposes of the foregoing, “recruit” or “solicit” shall not
include: (a) circumstances where an employee of a Party initiates contact with
the other Party solely on its own with regard to possible employment without
being encouraged, suggested, or otherwise induced to make such contact by the
other Party; or (b) general solicitations of employment not specifically
targeted at employees of a Party, including responses to general advertisements.

14.14 Expenses. Each of the Parties will bear its own direct and indirect
expenses incurred in connection with the negotiation and preparation of this
Agreement and, except as set forth in this Agreement, the performance of the
obligations contemplated hereby and thereby.

14.15 Intellectual Property. The Parties acknowledge and agree that the licenses
granted by the Parties pursuant to Sections 2.1, 2.2 and 8.9 and all other
rights granted under or pursuant to this Agreement are and shall otherwise be
deemed to be, for purposes of Section 365(n) of the Bankruptcy Code (or
analogous provisions of the bankruptcy laws of any Governmental Authority),
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the Bankruptcy Code (or analogous foreign provisions), and that this
Agreement is an executory contract governed by Section 365(n) of the Bankruptcy
Code (or analogous foreign provisions) in the event that a bankruptcy proceeding
is commenced involving either Party (as licensor hereunder). Mundipharma, as the
licensee of such rights under Section 2.1 and Allos, as the licensee of such
rights under Section 2.2, shall retain and may fully exercise all of its rights
and elections under the Bankruptcy Code. The foregoing provisions of this
Section 14.15 are without prejudice to any rights the Parties may have arising
under the Bankruptcy Code or other applicable Laws.

14.16 Modification of Licensed Territory. As of the Effective Date, those
countries in the Licensed Territory (as defined in the Original Agreement) that
are no longer part of the Licensed Territory (as defined in this Agreement) (the
“Transferred Countries”) have been removed from the Licensed Territory hereunder
and transferred to the Allos Territory, and all of Mundipharma’s obligations
under the Original Agreement and this Agreement shall be deemed terminated with
respect to such Transferred Countries, save for (i) any unpaid obligations of
Mundipharma accrued prior to the Effective Date, (ii) any indemnification
obligations of Mundipharma under Section 10.2 with respect to Claims in the
Transferred Countries brought after the Effective Date but arising out of, based
on, or resulting from Mundipharma’s conduct prior to the Effective Date, and
(iii) the transition assistance provisions of this Section 14.16. With respect
to the Transferred Countries, Mundipharma shall, at its expense, cooperate with
Allos and/or its designee to effect a smooth and orderly transition of the
regulatory responsibilities and Development activities in the Transferred

 

81



--------------------------------------------------------------------------------

Countries to the extent Mundipharma is then performing or having performed such
activities. Mundipharma shall provide Allos copies of all Regulatory Materials
filed in the Transferred Countries, all correspondence exchanged with the
Regulatory Authorities in the Transferred Countries and other information
relating to the Development or Commercialization of the Product in the
Transferred Countries.From and after the Effective Date, upon the request of
Allos, Mundipharma will, and will cause its Affiliates to, do, execute,
acknowledge and deliver all such further acts, assurances, deeds, assignments,
transfers, conveyances and other instruments and papers as may be reasonably
required or appropriate to effect a smooth and orderly transition in the
on-going Development activities of the Product in the Transferred Countries. For
clarity, each party’s indemnification obligations are set forth in Section 10.

14.17 Switzerland Option. [***] the Term, Allos will have the option to remove
the territory of Switzerland from the Licensed Territory and transfer it to the
Allos Territory, which option may be exercised or terminated, at any time, by
Allos by sending a written notice to Mundipharma (the “Switzerland Option”).
Until such time as the Switzerland Option is exercised, Mundipharma will have
the same obligations and responsibilities to conduct Development and
Commercialization activities with respect to the Product in Switzerland as
Mundipharma has for any other country in the Licensed Territory under this
Agreement. Set forth in the Second Letter Agreement is (i) [***], and
(ii) [***]. Mundipharma agrees to update such [***] on a [***] basis. Allos will
have the right to review and approve such [***] updates to such [***], such
approval not to be unreasonably withheld or delayed. Allos agrees to reimburse
Mundipharma, (A) [***], and (B) [***]. Within [***] following the end of each
[***] after the Effective Date, Mundipharma shall [***].

14.18 Amendment and Restatement. This Agreement amends and restates the Original
Agreement in its entirety. Notwithstanding such amendment and restatement of the
Original Agreement, each Party will retain all rights and obligations under the
Original Agreement to the extent such rights and obligations have not been
specifically amended by this Agreement and have (i) accrued prior to the
Effective Date, or (ii) have not yet accrued by the Effective Date, but arise
out of, are based on, or result from a Party’s conduct or an event occurring
prior to the Effective Date.

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

[Remainder of this page intentionally left blank]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amended and Restated
License, Development and Commercialization Agreement to be executed by their
duly authorized officers as of the Effective Date.

 

MUNDIPHARMA INTERNATIONAL CORPORATION LIMITED     ALLOS THERAPEUTICS, INC. By:  
      By:    

Name:   Douglas Docherty     Name:   Abraham N. Oler Title:   General Manager  
  Title:   President and Secretary



--------------------------------------------------------------------------------

EXHIBIT A

[***]

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

A-1



--------------------------------------------------------------------------------

EXHIBIT B

LICENSED MARKS

 

COUNTRY

 

REFERENCE#

 

FILED

 

APPL#

 

REGDT

 

REG#

 

STATUS

 

CLASSES

[***]

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

B-1



--------------------------------------------------------------------------------

SCHEDULE 1

ALLOS PATENTS

[***]

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

Schedule 1 - 1